                 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 1 of 119
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 07/31/2020
                                                                                 CT Log Number 538027172
        TO:      AMANDA FERGUSON
                 The Gap, Inc.
                 2 FOLSOM ST DEPT LAW
                 SAN FRANCISCO, CA 94105-1205


        RE:      Process Served in District of Columbia

        FOR:     THE GAP, INC. (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  Jack I. Bender Et Sons, Pltf. vs. The Gap, Inc., etc., Dft.
        DOCUMENT(S) SERVED:

        COURT/AGENCY:                     None Specified
                                          Case # 2020CA003261B
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Washington, DC
        DATE AND HOUR OF SERVICE:         By Process Server on 07/31/2020 at 15:58
        JURISDICTION SERVED:              District of Columbia
        APPEARANCE OR ANSWER DUE:         None Specified
        ATTORNEY(S) / SENDER(S):          None Specified
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/31/2020, Expected Purge Date:
                                          08/05/2020

                                          Image SOP

                                          Email Notification, Octavia Cruz Octavia_Cruz@gap.com

                                          Email Notification, AMANDA FERGUSON Amanda_Ferguson@gap.com

                                          Email Notification, GABRIELLE LINDSEY gabrielle_lindsey@gap.com

        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201
        For Questions:                    866-665-5799
                                          SouthTeam2@wolterskluwer.com




                                                                                 Page 1 of 1 / GP
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
             Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 2 of 119
                                                                                         Filed
                                                                                         D.C. Superior Court
                                                                                         07/23/2020 18:MSBM
                                                                                         Clerk of the Court



               IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                        CIVIL DIVISION — CIVIL ACTION BRANCH

 JACK I. BENDER & SONS
 C/O MICHAEL R. COGAN, ESQ.
 MICHAEL R. COGAN, P.C.
 12 SOUTH SUMMIT AVENUE
 SUITE 250
 GAITHERSBURG, MD 20877

        PLAINTIFF,
 V.
                                                   CASE NO.       2020 CA 003261 B
 THE GAP, INC., a/k/a Gap, Inc.
 SERVE: C T CORPORATION SYSTEM
 REGISTERED AGENT
 1015 15TH ST. NW
 SUITE 1000
 WASHINGTON, DC 20005

        DEFENDANT.

                                             COMPLAINT

       COMES NOW, Plaintiff, Jack L Bender & Sons, a Washington, D.C. general partnership
("Plaintiff') by and through counsel, Michael R. Cogan, Esquire, Eric Yarvin, Esq., and the law firm of
Michael R. Cogan, P.C. and sues the Defendant, The Gap, Inc., a/k/a Gap, Inc., a Delaware corporation (the
"Defendant") and in furtherance thereof states:

        I.      Upon information and belief, Defendant is a Delaware corporation authorized to conduct
business in the District of Columbia.

        2.      Plaintiff is a Washington, D.C. general partnership authorized to conduct business in the
District of Columbia.

       3.     Jurisdiction of this Court is founded on DC Code Annotated, 1973 Edition, as amended,
Section 11-921.

        4.     Plaintiff and Defendant did enter into that certain "Multi-Occupancy Building Lease" dated
June 9, 1992 (the "Original Lease"), as amended by that certain "Supplement to Lease" dated July 7, 2004
(the "First Amendment"), as further amended by that certain "Second Supplement-to Lease" dated June 21,
2007 (the "Second Amendment"), as further amended by that certain "Third Supplement to Lease" dated
July 27, 2015 (the "Third Amendment") (the "Original Lease", the "First Amendment", the "Second
              Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 3 of 119




Amendment" and the "Third Amendment", along with any and all addenda, riders, exhibits and attachments
thereto are referred to herein, collectively, as the "Lease"), pursuant to which Plaintiff leased to Defendant,
and Defendant leased from Plaintiff, the "Premises" (as defined in the Lease), consisting of certain
commercial retail space located on the first (1g) floor and mezzanine level of the "Building" (as defined in
the Lease) having an address of 1120 Connecticut Avenue, N.W., Washington, D.C. 20036 , in accordance
with and as set forth more fully in the Lease. A copy of the Lease is attached hereto and incorporated herein
by reference as Exhibit A.

        5.      In accordance with the terms of the Lease generally and Section 1 of the Third Amendment
specifically, the "Extension Term" (as defined in the 'Third Amendment) of the Lease commenced on
November 1, 2016 and shall expire naturally on January 31,2022, as set forth more fully therein.

        6.      In accordance with the terms of the Lease generally and Section 2 of the Third Amendment
specifically, Defendant is obligated to pay to Plaintiff "Minimum Rent" (as defined in the Lease) for the
Premises in the amount of $55,253.25 per month, as set forth more fully therein.

        7.     As of July 1, 2020, Defendant has failed to pay to Plaintiff Minimum Rent and "Other
Charges" (as defined in the Lease) in the amount of $228,603.68, exclusive of interest and attorney's fees
(the "Arrearage") as set forth more fully on the statement of account attached hereto and incorporated herein
by reference as Exhibit B.

         8.    Section 18.01 of the Original Lease provides, in pertinent part, that Defendant shall have
committed an "Event of Default" (as defined in the Lease) in the event of "the failure by Defendant to pay
any Rent due under this Lease which failure continues for a period of ten (10) days after receipt of written
notice from Plaintiff sent pursuant to Section 27.01 that the same is overdue[.]"

        9.      On May 22, 2020, Plaintiff did send to Defendant written notice (the "Default Notice") of
Defendant's failure to pay Minimum Rent and Other Charges due under the Lease in accordance with the
terms of the Lease generally and Section 18.01 of the Original Lease specifically. A copy of Plaintiff's
Default Notice is attached hereto and incorporated herein by reference as Exhibit C.

        10. As a result of Defendant's failure to pay to Plaintiff all Minimum Rent and Other Charges due
under the Lease timely and otherwise in accordance with its terms and after the giving by Plaintiff of the
Default Notice and the running of the applicable ten (10) day cure period in accordance with the Lease,
Defendant has committed an Event of Default under the Lease and Plaintiff is entitled to exercise all rights,
claims and remedies that Plaintiff has or may have under the Lease, at law and in equity as a result of such
Event of Default by Defendant.

       11.    Plaintiff has made demand against Defendant under the Lease for payment of all sums due
and Defendant has failed and refused and continues to fail and refuse to pay to Plaintiff all sums due under
the Lease.

        12.    Pursuant to the terms of the Lease generally and Section 20.01 of the Original Lease
                                                      2
             Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 4 of 119




specifically, if either party shall bring an action against the other to enforce or interpret the terms of this
Lease, or otherwise arising out of this Lease, the prevailing party in such action shall be entitled to its
costs of suit and reasonable attorneys' fees.

        13. Pursuant to the terms of the Lease generally and Section 18.04 of the Original Lease
specifically, any payment of Minimum Rent or Other Charges which is not made when due shall bear
interest at the rate equal to the prime rate of Wells Fargo Bank of San Francisco for short term commercial
loans, plus 2%. Upon information and belief, the current interest rate for Wells Fargo unsecured business
loans is 6.25%. Therefore, the current contract rate of interest under the Lease is 825%.

        14. Through July 1, 2020, there is due and owing to Plaintiff from Defendant under the Lease
the principal sum of $228,603.68, excluisve of and in addtion to, attorneys' fees, interest and court costs.
Plaintiffs Application and Affdiavit in Support of Judgment is attached hereto and incorporated herein
by reference as Exhibit D.

       15.     In accordance with the terms of the Lease generally and Section 18.02 of the Original Lease
specifically, Plaintiff does hereby expressly reserve the right to amend this Complaint and/or file
successive actions against Defendant for sums which come due under the Lease after July 1,2020.

         WHEREFORE, Plaintiff, Jack I. Bender & Sons, demands judgment against the Defendant, The Gap,
Inc., a/k/a Gap, Inc., in the principal amount of $288,603.68, representing Minimum Rent and Other Charges
due under the Lease through July 1, 2020, plus interest from December 1,2019, until paid in full at contract
rate of 8.25% per annum, plus reasonable attorney's fees in the amo i of $45,720.74, the costs of this action,
and any such further relief as this Honorable Court deems ju               r.

DATED:


    I (7/3 134/                                Michael R. Cog               0916
                                               Michael R. Co
                                               12 S. Summit enue, Suite 250
                                               Gaithersburg, Maryland 20877
                                               P (240) 912-0400
                                               F (240) 386-0555
                                               Email: mcogan@randclegal.com
                                               Attorney for Plaintiff




                                                      3
          Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 5 of 119




                                         THIRD SUPPLEMENT TO LEASE
                                                                            ‘7,#)
                 THIS THIRD SUPPLEMENT TO LEASE, made this                    r      . day   of      , 2015,
          in the District of Columbia, by and between JACK I. BENDER & SONS, a Washington, D.C. .

          general partnership (hereinafter referred to as "Landlord') and THE GAP; INC., a Delaware

          corporation (hereinafter referred to as "Tenant").

                                                   WITNESSETH:

                 WHEREAS, on the 96 day of June, 1992, a written Agreement of Lease (the "Lease")

          was entered into wherein Landlord let to Tenant certain retail space on the first floor, mezzanine

          level and basement level (the "Initial Premises") of the Bender Building located at 1120

          Connecticut Avenue, N.W. (the "Building'), in the city of Washington. District of Columbia, as

          more specifically described in said Lease, on the terms and conditions therein provided;

                 WHEREAS, on the 7* day of July, 2004, said Lease was supplemented to provide for an

          extension of the Lease Term and a reduction in size of the Initial Premises;

                 WHEREAS, on the 21" day of June, 2007, said Lease was supplemented to provide for

          an extension of the Lease Term; and,

                 WHEREAS, the parties hereto are desirous of supplementing the terms of said Lease to

          provide for an extension of the Lease Term upon the terms and conditions set forth in this Third

          Supplement to Lease.

                 NOW THEREFORE, for and in consideration of the mutual covenants and agreements

          herein contained and other good and valuable consideration, the parties mutually covenant and

          agree that the above described Lease shall be supplemented as follows:

              1. The Lease is hereby extended for a period of five (5) years and three (3) months,

                 commencing November 1,2016, and continuing through January 31, 2022, (the

                 "Extension Term"), under the terms and conditions set forth in the Lease, except as set

                 forth herein.

             2. During the Extension Term, Tenant shall continue to lease from Landlord and Landlord

                 shall continue. to Lease to Tenant space on the first floor and mezzanine level of the

                 Building consisting of approximately Eleven Thousand Three Hundred Thirty-Four

2618522
          Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 6 of 119




                (11,334) square feet of rentable area (the "Premises") as outlined in red on Exhibit "A" to

                the July 7,2004, Supplement to Lease. The monthly Minimum Rent fur the Premises

                during the Extension Tenn shall be FIFTY-FIVE THOUSAND TWO HUNDRED

                FIFTY-THREE DOLLARS AND TWENTY-FIVE CENTS ($55,253.25), based on

                FIFTY-EIGHT DOLLARS AND FIFTY CENTS ($58.50) per square foot of the

                Premises.

             3. Tenant shall lease the Premises in its current "as-is" condition, subject to Landlord's

                maintenance and repair obligations set forth in Section 9.01 of the Lease. Any

                improvements performed in the Premises shall be performed at Tenant's sole cost and

                expense in accordance with the Lease, as supplemented.

             4. The parties acknowledge that Tenant's renewal option in accordance with Section 4 of

                the Second Supplement to Lease dated June 21", 2007, has not been exercised and upon

                the effective date hereof, such Section shall be deleted in its entirety and be of no further

                force or effect.

             5. The parties agree that the terms and conditions set forth in this Third Supplement to

                Lease shall not alter, waive or modify any rights, remedies or claims that Landlord or

                Tenant now has or may hereafter have under or arising out of the Lease whether known

                or unknown and whether relating to periods of time before or after the date of this Third

                Supplement to Lease, including, without limitation, any rights, remedies or claims of

                Landlord or Tenant based in whole or in part on a default by the other party of its

                obligations under the Lease, or the non-satisfaction or failure of any requirement or

                condition under the Lease.

             6. This Third Supplement to Lease and all prior addendums and supplements shall

                hereinafter be referred to as the Lease.

             7. This Third Supplement to Lease abaft be executed under seal and the law of sealed

                 instruments shall apply.

             8. This Third Supplement to Lease shall not be binding until Bach time as it shall have been

                 executed by and on behalf of the Landlord and Tenant and the fully executed documents

                 have been returned to Tenant.

             9. Landlord represents and warrants that (a) there is no mortgage or deed of trust

                 encumbering the Building, (b) no party other than Landlord has an ownership interest in

2618522
                                                           2
          Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 7 of 119




                the Premises or a lessor's interest in the Lease, and (c) no consents of third parties are

                necessary for the execution and performance of this Third Supplement to Lease (or that

                Landlord has obtained consents of third parties necessary for the execution. and

                performance of this Third Supplement to Lease). Each party hereto represents that this

                Third Supplement to Lease has been duly authorized and that the person executing the

                Third Supplement to Lease on behalf of the respective parties are authorized to do so and

                that such action is binding upon the respective parties. Each party shall defend,

                indemnify and save harmless the other party from and against all losses, claims, demands,

                damages, liabilities, costs and attorneys' fees resulting from a breach of, or inaccuracy in,

                any of the representations and warranties set forth in this section.




            N WITNESS WHEREOF, Landlord has caused this Third Supplement to Lease to be signed

             in its name by its agent, under seal, and Tenant has caused this Third Supplement to Lease to

            be signed in its corporate name by an authorized representative all on the day and year first

            hereinabove written.




             WITNESS:                                  LANDLORD: JACK I BENDER & SONS




             WITNESS:                                  TENANT: THE GAP, INC.




             BY:                                       By:      e   g._                       [SEAL]
                                                                          Paul It Mohun
                                                                    Assodata Gmeral Counsel
                                                                     Assistant Secretary




2615522
                                                          3
                     Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 8 of 119


                                                                                            CPS Services
                                                                                            2 Folks= Street
            Gap Inc.                                                                            Framiisvcre CA 94,tot




                                                        December 22. 2008

            VIA FEDEX
             JACK I BENDER & SONS
             C/0 IILAXE REAL ESTATE, ]NC..
             1150 CONACTICUT AVE, NW, STE 801
             ATTN: EXECUTIVE VICE PRES
             WASHINGTON, DC, US - 20036

                                 RE; CHANGE OF NOT1C1. ADDRESS
                                     CAP #1009 - ,CONNECTICUT.AVE,DC
                                     1120 CONNECTICUT AVENVV,
                                     WASIMIGTON, DC
                                     upo 651
            Dear Sir or Madam:

            Please be advised Gap lac has a new mailing address. Effectively immediately, the notice .must
            be addressed as follows:

            Fin all notices,
            including notices.
            of default, other
            Than invoices:       cla The Gap, inc..
                                 2 FOlsom Street
                                 San Francisco, CA 94105
                                 Attn: Real Estate Law, Store #1009, LID #65I
                                 Paw. 41 5/427-0188
                                 Telephone:. 415/427-0225




1645170.2
                   Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 9 of 119


          Change of Notice Address
          December 22, 2008
          Page 2 of 2

          For all invoices,
          including copies of
          notices of default
          relating to
          nonpayment of
          amounts due to
          Landlord:             do The Gap, Inc.
                                40 First Plaza NW
                                Albuquerque, NM 87102
                                Attn: Real Estate Payables, Store 41009, LID #651
                                Fax: 505/462-0256
                                Telephone: 505/462-0008

          For all maintenance-
          related issues,
          including copies of
          notices of default
          relating to
          maintenance:          do The Gap, Inc.
                              • 850 Cherry Avenue
                                San Bruno, CA 94066
                                Attn: Facilities Services, Store #1009, LID #651
                                Fax: 650/874-7797
                                Telephone: 800/241.4626 (Option 2)

          In the event the above-referenced property is subject to a Non-Disturbance and Attomment
          Agreement, kindly deliver a copy of this notice to any required mortgagee.

          If you have any questions, please contact Betty Koo at 415-427-0130 or Betty Koo®gap.com.
          Thank you for your cooperation.


                                                             Very truly yours,


                                                                      ./ • 1144---N---
                                                             Paul R. Mohun
                                                             Senior Director
                                                             Associate General Counsel




1645982
          Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 10 of 119


                                   •                                                                             Fcril


    Gap I nc.                                                                                      40 First Pk= NW
               Gap                                                                     •      Albuquerque, NM 87102
               Banana Ropublio
               Old Navy




     January 29, 2008

     JACK! BENDER & SONS
     CJO BLAKE REAL ESTATE, INC.
     1150 CONNECTICUT AVE, NW, STE 80 I,ATTN: EXECUTIVE VICE PRES
     WASHINGTON, DC 20036

     RE: Gap Inc. location CONNECTICUT AVE - DC--Gap, Store #1009, Lease ID 651

     Dear Landlord/Developer; •

     It has been some time since we've dispersed any Information to you and thought you might find the
     information below useful. Note, the lease Id (lid) Is what appears on your check remittance under Invoice #,
     and on your sales letters; this Is how we identify each store's current rental obligations.

.    Forlease related invoices (I.e. Rent. CAM, RE Tax, etc.) & YE invoice reconciliations only mail to:

                                         Gap Inc.
                                         40 First Plaza NW       :
                                         Attn: Real Estate Payables,.store #1009 / lid #651
                                         Albuquerque, NM 87102

      Failure to use the address above may delay or prevent your payment from reaching us. Please continue to
      send ill formal correspondence to the address outlined in your.lease In addition, we ask that you refrain
      from addressing mail to any specific contact person. Unfortzinately, personnel changes often cause mall to
      be mis-directed to other departments and subsequently delay our receipt. Please lndude your telephone #
     .and/or email address on statements and invoices so that we-can quickly resolve any questions that may
      otherwise delay-payment
                                 . .                                         •.
      Sales Letters. Our sales follow a rise:1i Calendar, so sales may be delayed from month to month.        •
      Therefore, with reasonable ceitainty the monthly sales letter should. arrive between the 15, and 20'. -You
      may call (505) 462-0729 or 1-866-411-2772 x20729 and select option #3 if you are-in need of a•Sales •
      Report nfappficabie, your sales letter references the Gap Inc. tease id (64 not the store #.

     Most Importantly; so that you have a first point of contact for either of the two departments. listed
     below, please-phone or email:

     Your Real Estate Payables contact is, Made Martinez, phone # 505-462-0292, and email
     micaela_martinez@gap.com. This would be for current year monthly or recurring rental charges; lint.
     checks, or non specific Invoicing.

     Your Occupancy Accounting (YE reconciliations) contact is Dennis Strauss, phone# 505-462-0285„ and
     email dennis strause@pp.com.

     Yours truly,
     Gap inc      •                 .         . .
     Lease Administration,
                     on,
                      i CSSC, Albuquerque, NM
      Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 11 of 119


ilL     AXE                R              L         !.3.t411           11


                           SECOND SUPPLEMENT TO LEASE


                                                                                or
              THIS SECOND SUPPLEMENT TO LEASE, made this

      day of Sum, 2007, in the District of Columbia; by .and between JACK L

      BENDER. & •SONS, a Washington, 12.C. general partnership (hereinafter
      referred tu "Landlord") and THE GAP, MC., a Delaware corporation
      (heceinatter referred to asnatiant").



                                       WITNESSETH:



              WITEREAS:$.04.the 9th day of June, 1992; a written Agreement Of

      L4aSe   elite 1.4tisq.") as .entered into wherein. Landlord let to Tenant
      'certain retail space On the first flOor, mezzanine level and. basement level

      of.* Bhder fldtigI*cat4 at 1120 Connecticut Avenue, N.W., in Me.
      city of Virashingtoni District of Columika, as more specifidally described.
      in Said Lease, on:the tents and conditions therein provided;


              VallfREAS,. on the              day of .Ju1,, 2004, saki Lease was
      anppielilerited to prckvide - for-an extension . of' the Lase Term and.

      *00017;:ingle.alt9' Of tha Preinises;
  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 12 of 119


                    (..
BL AK E             •B B A L                 ES TAT E                      INC



        WHEREAS, the parties hereto are desirous of supplementing the

  terms of said Lease to provide for an extension of the Lease Term and for

  an option to further extend the Lease Term;



        NOW THEREFORE, for and in consideration of the mutual

  covenants and agreements herein contained and other good and valuable

  consideration, the parties mutually covenant and agree that the above

  described Lease shall be supplemented as follows:



         1.     The Lease is hereby extended for the period of five (5) "

  years, commencing November 1, 2011, and continuing to October. 31,

  2016 (the "Extension Term").



         2.     During the Extension Term, Tenant shall continue to lease

  from Landlord and Landlord shall continue to Lease to Tenant space on

  the first floor and mezzanine level of the Building consisting of.

  approximately Eleven Thousand Three Hundred Thirty-Four (11,334).

  square feet of rentable area (the "Premises"). as outlined hi red on Exhibit

  "A" to the July 7, 2004, Supplement to Lease.. The monthly. Minimum

  Rent for the Premises during the Extension Term shall be FIFTY-ONE

  THOUSAND NINE HUNDRED FORTY-SEVEN DOLLARS AND

  FIFTY CENTS ($51,947.50) or SIX HUNDRED TWENTY-THREE

                                         2
  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 13 of 119
                                                                                  .:a




B LAKE                REAL                   ES T A T•E                     INC


  THOUSAND THREE HUNDRED SEVENTY DOLLARS AND MAO .

  CENTS ($623,370.00) per annum.



      • 3.      Tenant shall lease the Premises in its current "as is"

  condition. Landlord is under no obligation to make any improvements to

  the Premises whatsoever. Any improvements performed in the Premises

  Shall be performed at Tenant's sole cost and expense in accordance with

  the terms and conditions of the June 9, 1992, Lease, is supplemented. In

  the event Tenant elects to perform a remodeling or reconfiguration of the

  Premises, Landlord hereby agrees to allow Tenant to. close all or a

  portion of the Premises for a period not to exceed one hundred twenty

  (120) days to perform such remodeling work, provided Tenant continues

  to pay Minimum Rent and Other Charges due under the Lease during the

  period of such closure.



         4.     Landlord hereby grants to Tenant the. conditional right,.

  exercisable at Tenant's option, to renew the term Of this Lease for one (1)

  five (5) year temi commencing November •1, 2016, and continuing

  through October 31, 2021 (the "Renewal Term"). Tenant shall exercise

  its right of renewal by giving Landlord written notice of such election not -

  earlier than eighteen (18) months (i.e. not earlier than May 1, 2015), nor

  later than twelve (12) months (i.e. not later than October 31, 2015) prior

                                         3
  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 14 of 119


                                                    (•
BL A K E                  It AL              E S T A. 1' 5                 I    N C



  to the expiration of the Extension Tenn. If exercised, and if the

  conditions applicable thereto have been satisfied, the Renewal Term shall

  commence immediately following the end of the Extension. Term. The'

  right of renewal herein granted to Tenant shall otherwise be subject to,

  and shall be exercised in accordance with, the following terms and

  conditions:



        (a) Upon receipt of written request by Tenant, sent to Landlord on.

  or before February 28, 2015, within thirty (30) days of receipt of such

  request, Landlord shall provide Tenant with written notification of the

  proposed Minimum Rent, escalation factor and Other Charges for the •

  Renewal Term for Tenant's consideration. The parties shall have forty-

  five (45) days after Tenant's receipt of such terms from Landlord. in.

  which to agree on the Minimum Rent, escalation factor and Other

  Charges which shall be payable during the Renewal Term. Among the

  factors to be considered by the parties during such negotiations shall be.

  first floor retail rental market in the Connecticut Avenue, NW corridor

  between K Street, NW and M Street, NW; the rental rates then being

  quoted by Landlord to comparable renewal tenants for comparable retail

  space in the Building; and, the rents being charged similar renewal tenants

  for similar first floor retail space. If during such forty-five (45) day

  period the parties agree on such Minimum Rent, escalation factor and           •


                                         4
 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 15 of 119
                                                   ...•
                                                  (.
BLAKE                11        A 1,           Es TAT I                       INC

 Other Charges payable during each year of the Renewal Term, and Tenant •

 elects to exercise the option for the Renewal Term then the parties shall

 promptly execute an amendment to the Lease stating the rent so agreed upon.

 If during such forty-five (45) day period the parties are unable, for any

 reason whatsoever, to agree on such Minimum Rent, escalation factor and

 Other Charges payable, and provided Tenant properly exercises the option

 for the Renewal Term, then within ten (10) days thereafter the parties shall

 each appoint a disinterested real estate broker who shall be licensed in the

 District of Columbia and who specializes in the field of commercial retail

 space leasing in the downtown Washington, D.C. market, has at least ten.

 (10) years of experience and is recognized within the field as being reputable • .

 and ethical. .Such two individuals shall each determine within tea. (10) days

 after their appointment such Minimum Rent, escalation factor and Other.

 Charges (to be not less than the minimums specified in. this Section 4). If

 such individuals do not agree on such items, then the two individuals shall,

 within five (5) days, render separate written reports of their determinations

 and together appoint a third similarly qualified individual. The third

 individual shall within ten (10) days after his or her appointment make a

 determination of such Minimum Rent, escalation factor and Other Charges

 (to be not less than the minimums specified in this Section 4). The

 Minimum Rent, escalation factor and Other Charges applicable during the

 first Lease Year of the Renewal • Term shall equal




                                          5
  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 16 of 119



BL A IC E• R E AL                              ES T             TE          INC



  the median of the three determinations and shall be final and conclusive.

  Landlord and Tenant shall each bear the cost of its broker and shall 'share

  equally the cost of the third.broker. Upon such final determination of the

  Minimum Rent, escalation factor and Other Charges payable pursuant to

  this Section, the parties shall promptly execute an amendment to the

  Lease memorializing the rental terms so determined for the option period.



         (b) If Tenants renewal notice is not given timely, then Tenant's

  right of renewal shall lapse and be of no further force or effect.



         (c) If Tenant is in default beyond •any applicable Cure periods

  under the Lease on the date Tenant sends a renewal notice or any time

  thereafter until the Renewal Term is to commence, then; at Landlord's. •

  •election, the Renewal Term shall not commence and the term of this

  Lease shall expire at the expiration of the Extension Term.



         (d) If at the time of exercise of the option, the Tenant is not The.

  Gap, Inc. or an Affiliate (as defined in Section 17.02 of the June 9; 1992,

   Lease) then Tenant shall not be permitted to exercise this renewal option.



          (e) Notwithstanding any other term or provision of this Section,.

   Tenant's Minimum Rent, escalation factor and Other Charges during the .

                                           6
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 17 of 119


LAKEE              REAL                       E S.T ATE             1      N   C



Renewal Term shall not be less than that which is in effect under this •

Lease during the last month of the Extension Term.



5.    'Notices shall now be sent to Landlord as follows:

             Jack I. Bender & Sons
             c/o Blake Real Estate, Inc.
             1150 Connecticut Avenue, NW
             Suite 801
             Washington, D.C. 20036
             Attn: Executive Vice President

             Notices shall now be sent to Tenant as follows:

             The Gap, Inc.
             Attn: Real Estate Department
             Store #1009
            ..901 Cherry Avenue
             San Bruno, CA 94066
             (650) 874-4101 (Telephone)
             (650) 874-7818 (Fax)

             Invoices shall be sent to:

             The Gap, Inc.
             Attn: Real Estate Payables Store #1009
             40 First Plaza NW .
             Albuquerque, NM 87102
             (505) 462-0004 (Telephone)
             (505) 462-0347 (Fax)

             For all maintenance related issues,
             including copies of notices of default
             related to maintenance:
             The Gap, Inc.
             Attn: Facilities Store #1009
             901 Cherry Avenue
             San Bruno, CA 94066
             (650) 874-7797 (Telephone)
             (800) 241-2626 (Fax)


                                          7
  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 18 of 119


                    (. 1

BL AK 13               R E A L                    STATT E                  INC



  6.     This Second Supplement to Lease shall be executed under seal and the

  law of sealed instruments shall apply.



         7.     Subject to Landlord's reasonable approval, Tenant shall

  have the exclusive right to place Gap signage or Gap marketing graphics

  on any scaffolding or barricades within or directly in front of • the

  Premises. Without limiting the restrictions set forth anywhere in the

  Lease, if the scaffolding or barricades located directly in front of the

  Premises affects the visibility of Tenant's storefront or signage or access

  to the Premises, then Tenant shall have the non-exclusive right to place

  such approved signage or marketing graphics on such scaffolding or

  barricades at Tenant's sole cost and expense.    .



         8.     This Second Supplement to Lease shall not be binding until

  such time as it shallhave been executed by and on behalf of the Landlord

  and Tenant and the fully executed documents have been returned to

  Tenant.



         9.     Each party hereto represents that this Second Supplement to

  Lease has been duly authorized and that the person eiecuting the Second

   Supplement to Lease on behalf of the respective parties .are authorized to

  do so and that such action is binding upon the respective parties.

                                           8
   Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 19 of 119


BL A K E              REAL                   X       T A TR.                    iNC




         IN WITNESS WHEREOF, Landlord has caused this Second

   Supplement to Lease to be signed in its name by one of its General Partners,

  under seal, and Tenant has caused this Second Supplement to Lease to be

  .Signed in its corporate name by an authorized representative all on the day and

  year first hereinabove written.


   WITNESS:                                  LANDLORD: JACK I. BENDER
                                             & SONS




  ATTEST.:                                   TENANT: THE GAP, INC.



                                                           8mItatulalet
                                                          Badge DirettOt
                                                     AssoolateGenoral cpunsel




                                         9
     Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 20 of 119



U   ii      AL                BA t                     11     Tli.T                    IN




                                     SUPPLEMENT 79 LEASE



                THIS SUPPLEMENT TO LEASE, made this 7 day of July,

         2004, in* Districkof Columbia, by and,between ,TACIC.i. BENDER /it SON% a
         Washington; ac. general ponershiP (hereinafter referred to as "Landlord") .and
         TETE OAP, INC.i aDolttWare (=potation (herehtailer referred to as slenane).



                                          WITNESSETB:



               VILE.12.13A'St °tithe 9111 .day   iwie, 1902, a written Agreement of

         Lease ("the tAltaleq*zi$ 414414 ittp. whe.roh LnudlOrd let to Tenanteettaiti
         tetail space .Ort *kat floor.; mezzanine level and basement level .of the
         Renclet.Building Roted 41120 Cothectieut Avenue. 1sTAV., ht the city of
         WaShingtOnp:D.iatriO.oi:COluMblitras 111(te speqigtally desciThediasal4
         Leases mite teaaitidtoti4ia0a ltigeiliprOvided;




                MOO* •11* P(ilf*StOrWr.are thiSighltl of sul5Pleinentitig. the Willa
         of said tease                 aStIsxte41454. dfibaCaSe Tem 1.01.recluctiOtt
         the size of the 'Prentis*

                                                  t.
 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 21 of 119



BLAKE                R E A L                ESTATE                         INC




        NOW THEREFORE, for and in consideration of the mutual covenants

 and agreements herein contained and other good and valuable consideration,

 the parties mutually covenant and agree that the above described Lease shall

 be supplemented as follows:



        1.     The Lease shall be extended to now expire October 31, 2011.



        2.    -Effective November 1, 2004, and continuing until October 31,

 2011, Tenant shall lease and be responsible for space on the first floor and

 mezzanine level of the Building consisting of approximately Eleven Thousand

 Three Hundred Thirty-Four (11,334) square feet of rentable area (the

 "Reduced Premises"). as outlined in red on Exhibit "A" attached hereto and

 made a part hereof. The Base Monthly Rent for the Reduced Premises shall

 be THIRTY-NINE THOUSAND ONE HUNDRED SIXTY-SIX DOLLARS

 AND SlXTY-SEVEN CENTS ($39,166.67) for the period November 1, 2004,

 through October 31,2009, and FORTY-THREE THOUSAND EIGHTY-

 THREE DOLLARS AND THIRTY-THREE ($43,083.33) for the period

 November 1,2009 to October 31, 2011.



                                        2
 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 22 of 119


                                                         C•

BLAKE               R E AI.                 E STATE                        IN C




       3.     Effective November 1,2004, Tenant's Proportionate Share of

 the Building for the Reduced Premises shall be three and seventy-three

 hundredths percent (3.73%).



       4.     Tenant shall lease the Reduced Premises in its current "as is"

 condition. Landlord is under no obligation to make any improvements to the

 Reduced Premises whatsoever. Any improvements performed in the Reduced

 Premises shall be performed at Tenant's sole cost and expense in accordance

 with the terms and conditions of the June 29, 1992, Lease. However, as

 consideration for the Landlord agreeing to reduce the size of the Premises,

 Tenant shall: 1) return the basement and a portion of the mezzanine space that

 Tenant is relinquishing to Landlord in a broom clean condition; 2) assure that

 all rents and additional rents due to Landlord are.made current through

 October 31,2004; 3) remit to Landlord upon Tenant's execution of this

 Supplement to Lease a check in the amount of FOURTEEN THOUSAND

 SEVEN HUNDRED FIFTY FOUR DOLLARS AND FIFTY CENTS

 ($14,754.50) which represents the first half of Tenant's obligation for the

 work required in the basement and mezzanine areas; and, 4) remit to Landlord,

 by the earlier to occur of November 1,2004 or within thirty (30) days of

 completion of the work required in the basement and mezzanine areas, a check

                                        3
     Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 23 of 119



    LAKEE                REAL                        STATT B                    INC




     for FOURTEEN THOUSAND SEVEN HUNDRED FIFTY FOUR

•    DOLLARS AND FIFTY CENTS ($14,754.50) which represents the second

     half of Tenant's obligation for the work required in the basement and

     mezzanine areas.



            5.     On or before October 31, 2004, Tenant shall vacate the

     relinquished basement and a portion of the mezzanine area, remove all of its

     furniture, fixtures and equipment and leave such areas in broom clean

     condition.



            6.     (a) It is further mutually covenanted and agreed that with the

    - exception of: Sections; 2.01-4; 2.03; 4.01; and, Exhibit "B" to the June 9,

     1992, Lease, all of the terms and conditions of the June 9, 1992, Lease, except

     as modified herein, shall remain in full force and effect.

                    (b) The following new Section 4.01 shall be substituted for the

     former Section 4.01 deleted per 6(a) above:

                   Tenant shall pay to Landlord at such place designated in
                   the Notice Section below or at such other place designated
                   by Landlord without prior demand therefor, and except as
                   expressly provided otherwise in this Lease the rent as
                   described in Section 2 of this Supplement to Lease. The
                   rent shall be payable in equal monthly installments in


                                             4
  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 24 of 119


                    f:
B L AKE                  R E AL                  ES TAT E                  I     N   C




                advance on the first day of each calendar month during the
                term hereof


           7.   Notiaes shall now be sent to Landlord as follows:

                Jack I. Bender & Sons
                do Blake Real Estate, Inc.
                1150 Connecticut Avenue, NW
                Suite 801
                Washington, D.C. 20036
                Attn: Executive Vice President

                Notices shall now be sent to Tenant as follows:

                 The Gap, Inc.
                - Attn: Real Estate Department
                 Store #1009
                 901 Cherry Avenue
                 San Bruno, CA 94066
                 (650) 874-4101 (Telephone)
                 (650) 874-7818 (Fax)

                Invoices shall be sent to:

                The Gap, Inc.
                Attn: Real Estate Payables Store #1009
                40 First Plaza NW
                Albuquerque, NM 87102
                (505) 462-0004 (Telephone)
                (505) 462-0347 (Fax)


           8.   The three (3) indented paragraphs in Section 1.1 of the

  percentage rent rider are deleted and the following paragraph is inserted in

  place.


                                             5
  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 25 of 119



BLAKE                REAL                        STATEE                    INC




               "The annual breakpoint for the period November 1, 2004,

  through October 31,2009 shall be NINE MILLION FOUR HUNDRED

  THOUSAND DOLLARS AND ZERO CENTS ($91400,000.00). The annual

 breakpoint for the period November 1,2009, thrOugh. October 31,2011, shall

 be TEN MILLION THREE HUNDRED FORTY THOUSAND DOLLARS

 AND ZERO CENTS ($10,340,000.00)."

         9.     This Lease shall be executed under seal and the law of sealed

  instruments shall apply.

         10.   Tenant upon receipt of written request of Landlord, shall provide

  Landlord with its most recent annual report.

         11.    This Supplement to Lease shall not be binding until _such time as

  it shall have been executed by and on behalf of the Landlord and Tenant and

 . the fully executed documents have been returned tc both parties.




                                         6
 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 26 of 119



BLAKE                R    is A 1..          Zs       TI       r               I   c




        IN WITNESS WHEREOF; lAndlordbas caused this Supplement to

 Lease to be signed in its name by one of its General Partners, under seal, and

 •
 Tenant has caused the Supplement to Lease to.be signedin its corporate name

 by an authorized representative all al the day and yea fir's t hereinabove
 written.


 W     ES:                                  LANDLORD.: JACK I:, BENDER
                                            & SONS




 WITNESS':                                  TENANT: TUE GO; INC.
                                             tostUtwoo colvoiltion

                         tie0




                                        7
                                          Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 27 of 119



                                                                                                          •



                                                                                                                                       •     I.




    L- .) c.rmit7
                ::
                 -4
    ivir-A,,  dit,
     'epars•                                •
     ,.:ItottatA,
    71- ,̀..r.ty
               -i-i
                  r riV`
                                           11
                                            ; ...//...1.
    .1:—,t-'1                    7 ,
    7.-crZ      ,c,P. AEU IlledfiniF
                        .,WIT11.
                        ,.                .'fl/
    7-t.,21_'in,-;               r
    Ao14-nr.:sux.r.q
     -1,iiPdt-i:1
    Vitt-JO oiN
    :
                                                17                                                                       AA
                                                                                                                          A.
                                                                                                                  ..i!
    _S lifr /I :Aril       Sit7•:,:l
                                   .: 4                                                                                     .
                                                                                                                      AV4g43-1
                                                                                                                 rtiFir-
     1 7.14-4,1iNA L         _AKA,
                               ...._,,
     •!,9 .41640
     rZ '4,  41P-1/'
    -r115_ 1.! tiVAlt
     Ut70'                                                                                                        : -.Al•raZir
                                                                                                                             drOi ;:
                                                                                                              P;f4;477
                                                                                                                    114
                                                                                                                      ,r_;-;4-77
                                                                                                                              .::::44' 'at
                                            •
                                                                                                                Ar.#7.irei6                tt 10
                                                                                                               Ara.,,713

C




                            VII* o '" Snpplenlent to Lease Agreenleat dated
                                           2004,•by and intween JACK'. OMER & SONS
                            elistadfa r drf and TIM 6AP, NC. ("Tome) for retail space               =WM lEani OEM
                            located on. the VIRST (1g) FLOOR and1VIEZZAININE LEVEL
                            of theThulding located at 1120 Connecticut A.venne,N3V.,
                            Washington, D.C.                                                                   2 4 ;




                             APPROVED BY:                  LAND1.40ED:
                                                               DATE: .     '.74•- 7"-e'l. -
                                                                        -•:--Nte
                                                                         -           •
                                                             TENANT':
                                                               DATE: LM i'. 4,1011 6`f
                                                                      i
                                     Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 28 of 119

         services GPIDUP




                           MEZ71A141}4E. PL407--1.4VEL-01
4,4 11: 08FAX 3015277739




                                                    I.
                                                    ILA.




                                 Design             "c-rt. Architecture   &   Interior   Arcbitetture
                                      i
                                  Group, Ltk                                                     Tel: 301-527473S
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 29 of 119




WORK REQUIRED IN MEZZANINE AND BASEMENT AREAS.
       REMOVE THREE 0) DOORS AND FRAMES

       REMOVE EXISTING 51 X 8' 8`11 DOOR. FRAME
           FROM EXISTING BLOCK WALL

       REMOVE 26' 01 DRYWALL PARTITION

       FuRNIsHA INSTALL lir OF SLAB TO SLAB
                 DRYWALL PARTITION

       FURNISH'& INSTALL 2 NEW 6'B" HOLLOW
               .METAL DOORS AND WITH
                 NEW EXIT HARDWARE •

       FURNISH INSTALL 1 Nov 8' 8" HOLLOW
           METAL DOOR AND FRAMEWITH
                NEW .EXIT HARDWARE.

       MODIFY EXISTING BLOCK TO ACCOMMODATE'
                NV/ booR AND FRAIVIE

       kELOCATEEXISTENG EXIT DOOR .

       FURNISH & INSTALL NEW LIGHTSWITCHAND.
                    BX CABLE

       RESWITCH 8 'LlOHT FIXTURES

       FURNISH & INSTALL. NEW EIRE ALARM MANUAL
       STATIONS AT 2 STAIRWELL. EOPP,ep 1:00ATioN

       FORNIsEt& INSTALL NEW FiRg ALARA m.FIREMAN.'S
       PHONES ATI STAIRWELL EGRESS LOCATIONS

       FURNISH INSTALL 12 FIRE ALARM.t,TROBE
              LIGHTS ON pERIMETERINAus •

       FURNISH & INSTALL 1 POWER EX7NDERPANEL

       FURNISH & INSTALL AVALL:McONTEp EMERGENCY
                       LIQHTS

       REMOVEEXISTINGTIRE ALARM.CONTROL PANEL
          AND. ASSOCIAT.ED FIRE ALARM DEVICES.
                 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 30 of 119




                                                                              Gap Inc.       Gap
                                                                                             Banana Repiblic
                                                                                             Old Navy


                                                                       January 30, 2004 .

          VIA CERTIFIED MAIL
          RETURN RECEIPT REQUESTED


     • • JACK I BENDER & SONS •    .
         THE REAL ESTATE DIVISION
         1150 CONNECTICUT AVE., NW
         WASHINGTON, DC 20036
         A'rIN: STEPHEN F. LUSTGARTEN


                                RE: GAP #1009-CONNECTICUT AVE - DC
                                     WASHINGTON, DC
                                     PID# 651

          Dear Sir or Madam:. • •

          Effective January 31, 2004, The Fisher Gap Stores Inc. wiD•be merged with and into The Gap,
          Inc. Pursuant to the terms of the lease between us, this is an intra•:emporate transfer permitted
          without Landlord's consent. This change is technical in nature and has no practical effect on our
          relationship with you as our Landlord since, by operation of law, The Gap, Inc. will assume. and
          perform all obligations of the tenant under the lease and will be bound by all of the terms and
          condition's thereof.

          In addition, please update Tenant's notice address in your files, as necessary. All notices
          pursuant to the Lease should be sent to the following address:

                                     The Gap, Inc.,.
                                     .901 Cherry Avenue
                                 .    San Bruno, CA 94066
                                      Attn: Real Estate Law Dept. - Store # 1009

                                     Fax: 650/814-6134
                                     Telephone: 650/874-4101       •




91277.1
                     Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 31 of 119




            Page 2

                      Please remit any invoices to:


                                    The Gap, Inc., •
                                    40 First Plaza NW
                                    Albuquerque, NM 87102
                                    Attn: Real Estate Payables - Store # 1009

                                     Fax: 505/462-0347
                                     Telephone: 505/462-0004


                                     Sincerely,


                                       tergyA4,         02,
                                 • Kenneth C. Wan
                                   Senior Director
                                   Associate General Counsel
                                   On behalf of The Fisher Gap Stores Inc.




          cc:
          JACK 1 BENDER & SONS, 1120 CONNECIICUT AVENUE, N.W., WASHINGTON, DC 20036; ATTN: STEVEN SCHWARTZ, REQ.




91277.1
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 32 of 119




                                                                  GA                   P




Real Estate Law Department                                   December 30, 1993
Fax Number (415) 873-5731                              VIA FEDERAL Mt:PRESS
Stephen F. Lustgarten
Blake Construction Co„
Real Estate Division:
1150 Connect/tut Ave.,
Washington, D.C20016

          Re:   The Oap c. 1120 Connectjcut Ave.,
Dem! ivIrs Lustgarten,
        Iteforeuce is made to that. .certain lease dated June 6, 1902 (the Teasel,.
by and between Jack L Bender &. Sons as Landlord, and The Gap, Inc, as Tenant,
covering the above-captioned premises. As we believe it is the intention of the
parties. that, Should The Gap elect to exercise either of the options to extend the.
term, that any such extension shall become effective as of the day following the
"Natural Expiration. Date" AS defined in Section 2.01-4 of the Lease. AeCo4linglY,.
the reference to the 1 Origin.s1 Term Expiration bate" in Section 2.01-4(b)(1)
should be deleted and replaced with "Natural Expiration pate;
      If you concur, please sign and return the enclosed duplicate of this letter at
your earliest convenience.
                                                       Sincerek


                                                          Michael Wimp,
                                                        /kw** 'apt**.cOuns.01.
                                                        and Mateging:Atterney
Acialowledged and agreed this
      etJtm.            ,1994,:




cc:   .   Jack L Bender & $01.1S
                             Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 33 of 119




                                             •        tr.is                       RE

                                                                    CRRO R Wm 919 541
                                                                    June 5, 1.992

      U
     •:eu
      11                         The Gap, Inc.
                                 900 Cherry Avenue
                                 Sat Bruno, CA 94066
                                 Attn.: General counsel
                      Wok('                                    Re: 1.120 Connecticut Avenue, N.W.
              Ra.al Otapi                                          Washington, D.C.
                  A Division
                    41 Ph*
                Convection
                   Co..          Gentlemen:
      1150 CimnectiduI
         AviinUe,                This letter will confirm     our agreement regarding the condition
      Washington, DA             of the premises that are     the subject of that certain Multi-
           200304104             Occupancy Building Lease     dated June      1992' the "Lease")
            'Telephone           between Jack I. Bender &     Sons ("Landlord") and The Gap, Inc.
         202t178-0400
            Telqcopler           ("Tenant").
         Mg/2204588
                                 5, 1992, Landlord and Tenant agree that fox all purpOses
                                 under the Lease the premises 'thall be deeRWL "ready fox
               Representing      occupancy" as defined in SeCtiO4 2.01-1 ot the Lease ag cf
            RD. W. Willed        June 5, 1992, and the 120 day constructiO4 period shall run
               Partnership       from such. date.                                            %
             Delhitsucalates
          Blake Development      Please confkrm your agreement with the foregoing by executing
                   Company       the enclosed Copy of this letter and returning it to the
      Theckvilis neatly, Mo.     undersigned.
      Odra Wegoaktino
              IMAreny
               8.,Assoclates                                         Sincerely,
     JI.Boi&8 Sons
            •tiorihwestem                                            JACK. BENDER a SONS
    Development COmpany
            Norlhwealeril
Development CoMPerei "8"
                lberamount
    Devaloprneve Company                                             BY:
       iliatted:Parinesehip
    Pro       nut Associates
            iiciitiOISPartitap   ACCEPTED AND AGREED BY.
             Rhode Island &      THE GAT,. INC;
              W Associates
          lath .L Streets
       United Partnership                                                              40044
  LiengliefPark•Assooletas                 .:r      •t(ep                               'DATE
         '   JOInt Venture
                                           Senior Vice Preeident
  Anion Purest Associates
            "Joint Venture
    2800 Wilson Doulevani
                                 .PAGfat
               Associates.
             Joint Venture
                                 CC:   Stephen r4 Lustgarten
                                       Chester White
                                       4sy *lotion
                                       Diane Ustrin                                                   'SS
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 34 of 119


                                                                 JIBS - 01758   .

                                MULTI-OCCUPANCY BUILDING LEASE

       THIS LEASE is made and entered into this 94( day of
                      , 1992, by and between Jack I. BendeT & -
  SonWlIg=ict of columbia general partnership, hereinafter
  called "Landlord" and The Gap, Inc., a Delaware corporation,,
  hereinafter called "Tenant".
       In consideration of the mutual agreements hereinafter the
  forth, Landlord and Tenant agree as follows:
                                   ARTICLE 1: PRENZSES
      1.01 "remises. Landlord leases to Tenant and Tenant hires
 from Landlord that certain store premises containing
 approximately 19,468 square feet of area, including first floor,
 mezzanine and basement space area (said store premises and
 basement space being collectively referred to as the "Premises"),
 which Premises is located on the first floor, mezzanine and
 basement of that certain multi-story building (the "Building")
 known as 1120 Connecticut Avenue, LW., in the District of
 Columbia. The height of the Premises shall extend from the floor
 beneath the floor slab (of the first floor, of the mezzanine, and
 of the basement, as the case:may he) to the underside of the
 floor above. The Building is located on that certain parcel of
 land (the "Land"), which Land is known for purposes of assessment
 and taxation as Lot 0037, Square 0161, and the Premises located
 thereon are outlined in red on Exhibit A attached hereto and made
 a part'fiereof.
      .1.02 Appurtenances. Said Premises is hereby leased to.
 Tenant with all appurtenances thereto. In addition to :said
 Premises and appurtenances Landlord hereby grants to Tenant a
 license or right of way at the rear of the Premises over other
 portions of the Land and/or over other property of Landlord as
 may be required by applicable law as a rear mean:: of egress
 therefrom which license shall be appurtenant to the Premises
 during the term of this Lease, as the same may be extended.
 Landlord shall have the right to relocate the licensed right of
 way on a permanent or temporary basis, provided that Landlord
 provides Tenant with a reasonably acceptable alternative right of
 way.
      1.03 Common Easement. In addition to said Premises,
 Tenant, its employees, agents, licensees, customers, invitees,
 successors and assigns, shall have all rights appurtenant thereto
 and Landlord hereby grants and conveys to the Tenant, for itself,
 and for the benefit of its employees, agents, customers,
 licensees, invitees, successors and assigns for the term of this
 Lease a non-exclusive, irrevocable easement and right, in common
 with the other occupants of the Building and with the public for
 the purpose of ingress to, egress from, access over and across
 any corridor or right of way at the rear of the Premises as may
 be required by applicable law as a rear means of egress from the
 Premises. The aforementioned easement shall be appurtenant to
 the Premises, and shall run with the Land during .the term of this
 Lease, as the same may be extended.




                                             -1-
  Thu Duo
  1120 ceemeetfeut Ave.. N.W.
  Washington, D.C.
  Juno 5, 1952
  teldcpUdeetearineet.lee
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 35 of 119



                              ARTICLE 2: TERM
      2.01-1 Oriainal Term/Commenoement Date. (a) The term of
 this Lease shall be for a period of twelve (12) Lease Years (as
 defined herein). The term of this Lease and Tenant's obligation
 to pay Rent shall commence (the "Commencement Date") upon one of
 the following dates, whichever is earlier:
           (i) the date next following the expiration of
 one hundred twenty (120) days (the "Construction Period") after
 the Premises are ready for occupancy (as hereinafter defined) by
 Tenant, or
              (ii) the date Tenant opens the Premises for business.
                (b) Beady for Occupancy. The Premises shall be
 deemed "ready for occupancy" and the Construction Period shall
 commence to run when all of the following have occurred:
           (i) actual possession of the Premises has been
 delivered to Tenant in the condition called for in Article 5 and
 Exhibit B hereof, and
          (ii) Tenant his obtained the Approvals referred to in
 Article 31, and
         (iii) Lanalord shall have obtained the non-disturbance
 agreement referred to in Article 22 of this Lease but this
 requirement shall apply only if there is any existing ground
 lease, deed of trust, mortgage or other security agreement or
 arrangement covering the Premises at the time possession thereof
 is delivered. to Tenant.
      Notwithstanding the foregoing, if Landlord delivers
 possession of the Premises "ready for occupancy" on a date which
 will result in the expiration of the one hundred twenty (120) day
 Construction Period occurring during a Dead Period (as
 hereinafter defined), then unless Tenant opens for business
 sooner, Tenant shall not be required to open, nor shall the
 Commencement Date occur before the end of the current Dead
 Period. The term "Dead Period" as used herein shall mean any of
 the following periods: (a) June 13,.1992 through July 30, 1992,
 (b) October 3, 1992 through November 12, 1992, (a) December 5,
 1992 through January 28, 1993. Notwithstanding the foregoing, if
 Landlord delivers possession of the premises "ready for
 occupancy" at any time after June 5, 1992, then with respect to
 the Dead Period defined in clause (b) of the immediately
 preceding sentence, Tenant shall be obligated to pay minimum rent
 in the amount equal to Five Hundred Thirty-four Dollars and
 Eight-four Cents ($534.84) per day for each day during the period
 commencing on the date which is 120 days after the date on which
 the Premises are delivered "ready for occupancy" and ending on
 the earlier to occur of the date Tenant opens for business or the
 end of such Dead Period.
      Promptly following the Commencement Date, the parties hereto
 agree to execute an agreement establishing said Commencement
 Date.
        2.01-2 THIS SECTION INTENTIONALLY DELETED.
        2.01-3 THIS SECTION INTENTIONALLY DELETED.




                                    -2^
 Thep
 112D Connecticut Ave.. CD.
 Washington. D.C.                                          JIBs   o175g
 June% 1992
 Tildtpilidgelicannect. lee
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 36 of 119




       2.01-4 'automatic Extension of Original Term Pox
  Pall/Nolidav Season.' Further, if by virtue of the provisions of
  this Lease the original term would expire by natural lapse of
  time (the "Natural Expiration Date") during the period between
  August 1 and December 31 of a given year, and in the further
  event:
       (a) Tenant does pot elect to exercise its options to extend
  the.original term as provided in Section 2.03; then the original
  term shall be deemed automatically extended and shall expire on
  the January 31st ("Original Term Expiration Date") next
  succeeding the Natural Expiration Date and during such extension
  Tenant shall pay as monthly Minimum Rent the monthly amount paid
  by Tenant during the last month immediately prior to the Natural
  Expiration Date;
       (b) Tenant does elect to exercise its option(s) to extend
  the original term as provided in Section 2.03, then:
            (i) such option term(s) shall run from the day
  following the Original Term Expiration Date of the lease, and
           (ii) Lease. Years during said extension period(s) shall
  continue to run in the manner' defined in Section 2.02; and
          (iii) the term shall be deemed further extended
  automatically from the end of the last option exercised by Tenant
  to the next succeeding January 31st ("Option Expiration Date")
  and during such extension Tenant shall pay as Monthly Minimum
  Rent the monthly amount' paid by Tenant during the last month of
  the preceding option period.
       provisions Not Applicable. If the Natural Expiration Date
  of the original term or any option period would occur during the
  period between January 1 through July 31 of a given year or if
  the Lease is terminated by reason of a default then the foregoing
  provisions will not apply.
       2.02 Lease Year Defined. The "first Lease Year" shall
  begin on the Commencement Date and shall expire on the last day
  of the month, twelve (12) full calendar months next following
  said Commencement Date. If the Commencement Date shall occur on
  the first day of the calendar month, then the first Lease Year
  shall end on the day immediately preceding the first anniversary
  of the Commencement Date. Subsequent Lease Years shall be each
  consecutive twelve (12) calendar month period thereafter.
       In the event the term of this Lease is extended to a January
  31st as provided in Section 2.01-4 hereof (or is terminated prior
  to the expiration of the last full Lease Year), then the period
  from the end of the last full Lease Year to the next succeeding
  January 31st (or to the termination of the term, if earlier)
  shall be deemed a "Partial Lease Year."
       2.03 Options to Extend Term. Subject to the following
  conditions precedent, Tenant shall have the option to extend the
  term of this Lease for two (2) additional periods of five (5)
  years each upon the same terms and conditions as are provided for
  the original term except that the Minimum Rent shall be as set
  forth in Article 4. In the event Tenant elects to exercise any
 .option(s), to extend as provided herein, Tenant shall give -
 'Landlord written notice thereof at least one (1) year prior to
  the expiration of the Original Term Expiration Date or the next
  preceding Option Expiration Date, as the case may be. Subject to


                                                          JIBS - 01750
  The Cap
  1120 Comeetieut Ave., N.D.
  Veehhaten, D.C.
  June 5, 1992
  leldeptylgeNeanneet.lee
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 37 of 119



  the provisions of section 5.03 and Articles 0„. 12 and 13, Tenant
  shall accept the Premises in their "as-i&' condition.
      The. Conditions precedent for Tenanbis right to exercise its
 options to extend the tern of the Lease are as fellows:
             (1) No uncured Nvent of .Default exiets at either the
  tine that. the option notice is delivered to. Landlord or the first
  day of the applicable option term; and
           (ii) If at the time Of agardiee Of the option the
 Tenant is not The Gap, Thu. Or sur Affiliate fee hereinafter
 defined in SeotiOn 3.7.02) 4 then Tenant shall not be permitted to
 exercise the 121)Pliceb3.6 renewal Option it there .hati occurred
 within the three (3) year period immediately preceding the date.
 on. which Tenant notifies Landlord of its .election to exercise
 such option three (3) .or more. Bients of .Befaelt; whether or not
 such Events. of Default have been subsequently cured.
            2.04 TICIO SECTION 7,14Ti.DITTONALLIC DELNTED,
                                3ZTXC&E'3 t nealeiPERATrom
       3.01 zee! the Pre:Riede may be used for any retail purpose
 or .puXposee except . tar' the prohibited .us. set forth" on. 23t1ibit
      attached herete and by referenda made a part hereof. tenant
 shall have no obligation to PPerate any bueiness nor condudt any
 Use in the premiees ithex initially gT At any time du#1ng the
 term of tille Lease pxxlVided. that the, Ninimum Fiera and other
 Charges (as defined. isi, Artiole •ii) nevertheless •eontinu* to be
 Paid to Landlord and-proVided further that Tenant performs all
 other terms and conditions. or this. Lease so far act applicable to
 a vacant. preinises...
        3.02 Landlordi •Iiyht...1.4_ Recapture.: Although Tenant shall
 tiaVa no. obligation:. tO Ci-perate ehy begOtese. at the Prenises,.
 Tenet* shall be. Sdalmitect to continue to pax to Landlord tliei
  (initOre. Rent aud aittlifionaVraut'end charges tine hereunder and
 shall continue te.perfOrat all Other obligations of Tenant
 hereunder to the •extent'.appliaable to. vacant premises.
 Notwithstanding the Mogi:Atm; in the event 'Tenant ceased
 operation at its 'inkeinese at the .13remises for a Period iti excess
  of one hundred. sightY (180) continuous days for any reason.• (other
 than force xillehtey) rigxil.cid. shell have the right: to terirnate.
 tile. Lease by 'written notice to .Tenant at any time thereafter,
 'which termination shall be effective sixty (60) 'day* after the -
 date of suCh notice. If Landlord elects to terminate the lease
 in eciOordence with the foregoing, then Tenant shall have the
 right (hilt :net pore oirteh: than one time within any three (3) Years
 votita) to avoid-el:Oh termination by reopening the Premises for
 litUaineek With the :public, fully stocked and staffed, no later
 than sixty 001 der; attar Landlord's ternination notiee:
                                    AATIC.Ti2 4; Am*
              Niniiinni•Ren,t4 Tenant Shell pay to Lendlo#4 at .thdt,
 gate 4eaigitatittin the Article entitled "Notices,' or .at ettgit
 (*het place designated landlord,. without Prier demand
 thereger, ..40113, except as expressly proirided otherwise     this
 Leader without sate= or .tiedeetton, .rent (the "Minimum Rent"1. in
 the amounts set tint* in the traipsing. schedule- The NinimUM.
 Rout lifbala. be /likable in equal atonthiy installment* it eaveev.e on
 the Orit'lleref PaCh Calendar month during' the term hereof.
   nitam gent 4001 prorated on 14 per diem bilele With retiPePt.


                                                                     allGt
' The-es•                                                     Pas •
      aldnectikut AvN- • ILM.
 eashiietiOti:A4-
 dui: 5.  199a
  keldePlUbAsaMoMitto
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 38 of 119




  to. any fractional calendar month.
  minimum Pent
                   leer and during the period from the commencement pate
                   through the end of the fourth (4th) full Lease Year of
                   the ter* At the rate of Three Hundred Eighty-nine
                   Thousand,: Three Hundred Sixty Dollars. ($389r360.00) Per
                   annum, PaYable in equal monthly installsentie :of•tbirty-
                   two Thousand, FOur Hundred Forty-six Dollars and. sikty-
                   SeVen .Centa $32„ 44a .87) each.
                   For. , and during the period from the beginning Of the
                   fifth. (sp) Lease Year through the. expiration of the
                   eighth (8th). tease Year, at the rate at Pour Hundred
                   Twentr,weirght Thousand, Two Hundred •Niykety•Aix Hollers.
                   ($08.,296,00) per annum; payable in equal: monthly
                   inet43.71tento of Thirtyl-five Th.ousaAd, Six Hundred.
                   Ninety-one Dollars and 'Thirty-three Dents ($35,$91.33)
                   each.
                   For and .during the period from the beginning of the
                   ninth (.5th) Lease. Year through tatit- grigibat Term
                   Expiration Date, at. the rate of Four Hundred Eighty-six
                   ThoUsand., Seven. Hundred Dollar* 04844190:# DO) per •
                   annum, payable in equal menthly inetallments of FortY
                   ThOusand,,..Pive Hundred Fifty-eight Dollars and Thirty-
                   tbree cents (SADJ 558.03) each.
  Option Periods.
                   For and during the period from 0*e. beginning of the
                   thirteenth (14th). lease Year through• t12€11 expiration of
                   the seventeenth (17th) ...lieaSeT4it, at the greater of
                   (i) itinety percent (90%) of the fair riUttal value
                   (computed in the banner set forth helm) or (ii) the
                   rate of Pour Hundred EightYi-six. Thousand, Seven Hundred.
                   Dollars ($48.6.,10.0.60) per annum.
                                                                •
                   For and during the period from the 'beginning of the
                   eighteenth (18th). tease Year through the Option
                   Expiration Date of the Second option,. at the greater of
                   (1) ninety .Percent (90E) of the fair Tented value
                    (computed in the manner Sit :texth below) or (ii) the.
                   annual rate payable during .the 'first option period.
 'Determination of Pair ilentel.litallie
       'The "fair rAntal value o tho Ptoidtedil, as used in this
  Section 4..01, shall mean the :mOnthlyy rental which a willing
  lesdeo would pay a billing leSser for e lease of the PremiSee
  Upon the' terms set forth in tide .LeaSei. neither party being under
  any •Colpulsion to ant, deternined as of tbe eollanencement of the
  thirteenth and eighteenth tull tease. Egaira of the 'Term or as
  close theretq ad practicable. OrpurPOSes of determining fair
  rental value of the Iva/does,. the: 0.0440ea• Mall be deemed to he
  in "move-inu -cOndition•W.ith. no rOgoaeligg belng becaesarY
  (whether or not such is the easel and no *improvements or Other
  allowance being requested.. or appropri4e.
       Fair rental vane ef the tire/4664 Anal be determined in
  accordance -with the following prOc:iedgereat




  11214,Ariveitikkit:AiFeFo
              ::1140i. •
  iwie3i4ge .
           :"kitorOct*.e.
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 39 of 119



       A.   Within thirty (30) days after the commencement of the
 twelfth (12th) full Lease Year of the Tern ot the seventeenth
 (17th) full Lease .Year of the. Term, as .the case may be, Landlord
 shall send B. written notice to Tenant (the "Pair Rental Veins
 Notice") letting forth Landlord's. determination of the fair
 rental value of the Premises? If •Tenant disagrees with
 Landlord's determinatien. of the fair rents]. value of the Premises
 as set forth in the Pair Rental Value 'Notice) Tenant shall,
 within thirty (30) days titter the .giving of the Fair Rental, Value
 Notice, give written notice .(the "Conference Reticle") to Landlord
 of such disagreement and stating Tenant's detersrination of the
 fair rental value of. the Premiees. If the Conference Notibe is.
 not run& and timely given, then the amount set forth in the pair
 Rental Value Notice tidal bes. the fair rental value of tile
 Premises..
       B.   'Upon the. giving er the Conference Notice, the parties
 shall promptly meet and-pallier in. goad faith and agree in Writing
 as to the fair rental Value of the Premises,
           If the COnference Notice is duly given and Landlord and
 Tenant are unable to agree Upon the fair rentel valne or the
 Prel.dees by thirty (30) days after the giVing of the Conference
 Witte:* then the. fair rental value of the Premisee shall be
 determined in the following manner:
         LandlOrd and 'Tenant shall each, by written sufitice to the
 other, promptly appoint a licensed real, eetate broker who shall
 have bean actively engaged. in Corimercial leasing: in that portion
 of downtown Waelhington, D.C. which is .bounded •ert the north by
 Dupont Circle; On the south by Pennsylvania Avenue, un the west
 by '21st .Street and on the east by 17th Street, for .0. period of
 net. lees than 'tied (5)' years immediately Preceding his or 'her
 apPelntment. If the brokers thus appointed cannot, agree on the
 fair rental.velue this they shall appoint a 04/44 licensed real.
 aptate 'broker with the seam qualifications. reguired of the two
 -M. -brokers thus appointed, and such. three (3)- brokers shall, as
 promptly as 'Practicable, determine the fair rental Value of the
 Premisea... 'The determleation of a majority of the three .(3)
 brokenit sh..t.11.he .binding upon both parties. If either Landlord
 Or "'tenant shall not have appointed a broker as aforesaid
 shall have still failed to appoint si4ch broker within ten (1.0)
 days alter written notice free. the other party Of such. failure,
 the single broker appointed shall PV00e04 to determine the fair
 reAtal value of the Premises, and, gush llestermingtiOn shall be
 -ccino4114Sive and binding if, within ten (1.0) .dayft after the - -
 1490intauent of the second broker,, the two (2). brekers appointed
 by. the parties shall be unable.to agree Wen the appointment of a
 third. broker, tbey shall give Written mottos Of such failure to
 SOre to the parties, and, it the parties fat3, to agree upon the.
 teleetion be such third broker. Within tiya (5) days after the
 brokers appointed by the parties give netiop*as aforesaid, then
 either Landlord or Tenant, Upon written notice to the other, may
 apply for such appointment (a). in any doUrt within Washington,
 b C.', having ju.risaiction thereever and akerciaing ftinCtiefile• for
 Olaat. appeinement or (b) to the .4erinan Arbitration. Association.
 If Within fifteen (15) days after the apPOintment, ef the third
 broker,. a .audority. of the three (3) brOkare so appointed shall be
 unable to agree upon and determine the.vii.r rental value 01 the
 Preatiniee, each sech broker shall give Written Antics to the
 parties setting forth hie or her determination of. the fair rental
 valee of the Premises. The fair rental value shall equal the
 average ce the three (3) brokers' determinations'; 'provided;
 however that ig one or two cif the brokepta determinations is



 The Cop
                                                             Jos - 018°
 MO Connecticut Mc., WM,
 Ileehlrettee, D.C.
 arle s '1992
  tOtdeforketnebeneet.tfie
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 40 of 119




 either more than ten .percent (109 greater or more than ten.
 percent. (10%1 less then the average of the three determinations,
 then such determination(s) shoals disregarded, and the fait
 rental value Shall be the average of the determination(s), that
 are not more than ten film greater or less than the average of
 the three determinations, The •average, as so determined shall be
 the fair rental Value. fer the premises and shall be. conclusive
 and binding on the parties to this
       Each party shall pay the fees of the broker appointed by it
  and the fees of the third broker shall be borne equally. by
  Landlord and Tenant. the determination of the fair rental value
  of the Premises as set forth above may be entered as a judgment
 -in any court having jurisdiction thereof: The broker at brokers!,
  as the case. may be, shall give written. notice to the parties
  stating his or her Or their deterMination, and shall furnish to
  each party a dopy Of Much determination signed by each of them.
  In the event of the 'failure, refusal or inability of any broker
  to act, a new 'broker shall be appointed n hist •br her stead,
 Which appointment shall be Made by the same parses, and in the
  same Tanner, Tie hereinabOVe provided tor the. appointment of that
  brOker so tailing, refusing or nnable to nat.
       if the Minimum Rent specified in Section 4.01 hereof has not
 been determined as of the commencement of ths option Perini).
          the thii-to;thith (13th) or eighteenth (IS) full Leese Year;
 as the case may be). then commencing sa Of the first day of su0h
 Lease Yeatt . Tenant shall pay to LandIordh as •teynporery Minimum.
 Rent R a iuia equal to. the monthly Minimum Rent payable, during the
 immediately preceding Lease sear. If the actual ninimum Rent,
 when determined, is greeter than the tenporary 'Minimum Rent
 tatoted abbVe tenant shall pay such greater amount as the- Minimum
 Refit ceibefining with the first day of the .calendar month
 following 'eudh• determination and, in ediiltion, Shall at the same
 time Pay to Landlord the aggregate deflOisnoY in 'MIMI'S= lent
 from. the commencement of the thirteenth . .(34th) Or eighteenth
 airtIc &Ix heaei. Year tap .the cane may be) to the date on which
 suCh detkr.litipation ocCurred.
       442. pthei charges. In edditiontothe tantrum Rent;
 TigObt agrees to pay to Landlord the Percentage Rent as- provided
 in. the percentage Rent Rider attached hereto... Al). other- payments
 and charges, if any, to be made hereunder by Tenant other than-
 2.440Pink Reflt and Fercentege Rank Ain be deemed to he additional
 rent 444 referred to herein as skOther Charges-0J *Landlord shell
 have the same rights and remedies hereunder with respect to the
 t o3,1.ection Of said Other Charges as it had with. respect to the
 d011ection of Minium* Rent and Pereantage Rent. The Mini**
 Rent; Percentage Rent an4 other charges may sometimes be
 collectively- referred. tr. as. "Re*!.
                             'ARTICLE' Sr c9092TICE OF PREMISES
           5.01 Definitions.
           /10pde„" Any- appliOabis planning, zoning, building-or
 earety•code, regulation Or ordinance..

       .(b).      Rio1ation...11 Any deviation from Code which ii a
 violation thereof Ammo facto and Would require correction Whether
 Or not there is (i).a change in Use doadncted at the Premised, Or
 (it) any Construction work perfotmedat the Premises.




 Thu dap
 it2O-Comettieuk Ave., 11,31:,
             D.C.
 liestains{ton.
         mis •
  blidARIViegiNcencet-160.
                                                                    -%2
 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 41 of 119



         (c). "Code Deficiencies." A. deviation. from Code in effect
   on the date the Premisee are "ready for occumuicy" (as defined
   above), herein referred to as "current Codav, i.e., a deficiency'
   or •condition which will. require work to.bring the Preinises to a
   status of compliance with current Code in a case where the
   condition in question complied With a former Cede no longer in
   effect. Code Deficiencies .are those deviations from Code which,
   if there were no change in the statue .406 with respect to the use
   Conducted at Or construotiOn performed at the Premises, there
   woUld be no requirement to correct the same.
         (4) "latent C-Ondit lend," Those Code Violations and/or code
   Defidiencles that .first cone to the parties' attention only sifter
   Landlord has dsliVersed posiseasion of the Premises to Tenant or
   after *Tenant heti commenced its work in the Premises.
          (a)     Intentionally :Delete4.
         (f) l'Abetement"_Work... The work required to remove
   Hazardous Meteriale Vie defined. in Section 5.03) from the.
   Preziises. and other .property• of Landlord, as provided in Section
   5.03 hereof,
   .    5..02 code Violations. Tenant and Landlord each-
  deknOwledgatit. that by *to4on of the work to 'be performed by •
  Landlord Pursuant to Bithibit '0 hereof., the Premises will be
  denolighed and all utility lines capped and therefore the .       .
  Premittee. Will not comply with. Code applicable to the :Coispleted
  Prelates. ..ikecordingly.,. Tenant. and Landlord agree that landlord's
  obligations with revel* to Code compliance are to proVide, that
  the 'structure of the Premises is in compliance with -Code. end that
  LareilOrd'S work as set forth in Exhibit B and.this Article g will
  be patterned in 400Ordance 'with Code and the Isketigen will be
  clelivered in st safe end structurally sound con.ditiOn.
         543 DaerjAneJetetiejjeL_;_newti                     sxcept as
  otherwise provided in the last sentence of this paragraph.,
  Landlord - eXpresalY warrants and represents that it, has not used
  any materiala containing agbestos or ether hazardous 'materials
  (hereinafter referred to as "Hazardous Matexisae") in the
  Censtrliction of the Premises or in connection With. the
  installation of any utility. system or other facility :othiCh setVes
  the Premises (whether located in the Predigest Cr in other
  portions of the Building or Landlord's property) including by way
  of example, but. not by limitation, the interior of any partition
— or - demieing- w.alls,-whether' structural or otherwisee •oolumns or —
  heeds, and all Utility lines, shafts and &cote, av,4c. or other
  egairaent. Such Utility systems and other facilities as
  hereinabove desoribed, whether located. in the Premisesi or other
  portions of the Building or Landlord's. propartyi Shall be
  collectively referred to as "Support SY:stela?" )10tWithwteeding
  the foregoing, Tenant acknowledgeg that dertaiti Support . gyatemN
  located outside the Premises may Contain enbeetos or other
  Hazardous Materials, but in euCh a jumper as not to affect the
 premises:.
        Prior to delivery of poem:mai:on of the PretAises •te. Tenant/.
   Landlord 5h1L cause the Premises to ba inspected, nt its sole
  .cost and: expense, by a licensed inspector who shall issue
   rePo.rt with respect to the asbestos content of . the Pre:Si-Seat
   including all. portions thereof .at deacribed above Sol including
   all Support Systems,. as described above. laPatea Withir. the
   Premises, Landlord shall furnish to Tenant a eel* of the
   inspector's report together with •a certificate of a licensed

                                                             JIBS -   0i785
  The Aar
  nza Cennretteut Ave., CV.
  !Whinge% P.C.
  Ant 1. '199a
  1910311‘41ACciciAct.lse
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 42 of 119




  aSbestos removal contractor .(a "clearance certificate")
  certifying that the Premises :are free of Hazardous Materials,
  except as otherwise diet forth in the last sentence of the first
  paragraph of this section 5s.03, If Hazardous Materials are tonna:
  te. be .present, except de otherwise set forth in the last sentence
  of the. first :Paragraph of this Section 5.01 (without regard to
  Whether tandlOrd Caused such Hazardeue Materiels, t.O.be inetaIled
  therein initially), then Landlord, at its Sole cost and expense,
  shall cause such Hazardous Materials to be reinoVed. from the
  premises :or such other property of Landlord (hereinafter referred
  to as the "Abatement Work") and shall complete such removal prior
  to delivery Of possession of the Premises to Tenant. 1.1Pon
  completion of the Abatement Work Landlord .thell furnish Tenant
  evidence of removal including copies of the inspection report
  together. with a clearance certificate as aforesaid..
        In the event Hazardous Materials which. were not inattaled.*
  Tenant or its contractors, agents, employees Or li0eaSaes ars
  discovered in the Premises or in Support Systems outside the
  Premieee. in a manner which affecta the Premises after. possession
  of the Premises is delivered to Tenant, then..Tebent. shall basis'
  the right to cease all .werk therein and to re:Move itself from. the-
  Premises.. In such *Went Landlord than, at its Sole coat and
  expense., cause all such Hazardous. Materials to be removed from
  the Premises and.SUPpert Systems, wherever legated tinting such
  Abatement Work the Construction Period provided. for. elsewhere in
  this Leads shell be tolled until sueb. AbateMent Work is complete
  and a clearance .certificate issued: In the eVent •Landlord is
  required. to u.ndertake Abatement. Work it is understood and agreed
  that 'Landlord shall be responsible . et ite. sole *Celt and expense,
  for the replacement of       Tenant iMproVerente daziaged or
  destroyed as a result of .anch Worl.                                •
        In the event of a breach of its obligations Under this
  Section,. Landlord agrees to indemnify and -hold. Tenant free and
  harmless from and against any and 41 *tett. claims, suits, Causes
  of action,: losSes-. Wary or damage including Without limitation,
  personal iniUry damage (inClading* daath). 'ag. Well as. (10E10 to.
  property. (including •diaru,ption Of Tenant's quiet and peaceful
  possession of the Preniaes) .retIgtits . TkOirt the Preashos ot
  removal Of Hazardous Materials froM. t.fie premises provided that
  the same was not installed y Tenant. or Tenant's;. contractOrs,
  agents, employees Or licenSeest
       Landlord shall ha solely raeponeible for and shall comply
  with all laws, rules, orditandes or regulations of any
  governmental: Authority having jUrisdintigan infer the Premises with
  respect to the praaehos or terweVal Of Hazardous Materials not
  installed by 'Tenant or Tenant's cOntraOtors, agents, employees or
  licensees.
        Tenant than no tease -or permit any Hazardous. Materials to
  be: generated, used released, stored or disposed of in or about
  the Premises or. the Building              illegal manner or in
  quantities greater thaties tees:Tito.           Tenent'S day-to-day
  operations • :140twitVis4Oric.ignsr cibit.1;apnination..44 this Lesser
  Tenant shaU 1.111101/11PY Arid 1'104 ijantIloxtr, Its employees and
  agents. barna** fro* and against any damage, injury, loss,
  liability, charge, demand or claim based On 'or arising Out of the
  illegal presence ..or            TernOVal of,.       failure to remove,.
  Hazardous Material-iv generated, Used, released, stored or disposed
  of by Tenant,. itt. grit9.0yeg:      its agents 44 Or about the
  Pr-Oases' or the, 440:111.09a.vletbor.:POterPff 04 eltitir Lease
  gisasenOesent Hite:



  ill's Alp .
   11211.Coriiettfelit Ave., CIL
  '119111t2r111an,,114,. •
   415o 5. 1992.
   1011:91W9Aconneet. lea
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 43 of 119



        POr the purpose of this paragraph, Hazardous Materials shall
 be deemed to be those substances determined to be hasardoUe at
 any time during the terft of this Lease by any governmental agency
 having authority or jurisdiction over the area where the Premises
 is located,
      5.04 pprinklerso Landlord agrees that it shell provide, at
 its cost and expense an operational sprinkler Bin or standpipe.
 to a point of entry into the Premises ready for Tenant's hookup.
        5.05 Intentionally. Deleted.
                                                 •
      5.06 Amstriones With Disabilities Act. The Tenant shall be
 responsible fer•ObroPlking with the proVisions of the Americans
 With. Disabilities Act Insofar as such Act applie
                                               s     to the
 Premises,
        5.0/ Intentionali.V.Deleted.
      5.08 Compliance With Laws/Tnitialecustructien. Tenant's.
 obligation. to coax ply with Code in connectiOn.with its initial
 construction at the. Premises shall be governed by the provisions
 of Sections-5.01, 5.024 5.04,-9,06 and 5009 hereof.. Work
 Performed kr Tenant:1h the Premises Shell be. doh& in accordance
 with Code Thereafter, Tenantle. Obligation to =DPW with Code
 shall be goVerned by ths provisions of Section 9.04.
       5O/9 Brook cleanifteratinoROniument. Landlord agrees that
 as of the data Landlord delivers possession of the premises to
 Tenanti the:seMe shall. be in a broom clean condition and free :of.
 any personal property left by the previous occupant and that. any
 itamacle-to, the premises Occasioned by the removal of the previous
 oocupaht. Shall be repaired it Landlord's cost and expense.
 Landlord represents and warrants that upon the date of deliverer
 of 130.6400S0iOn of the Promised, the elevator snail be in good
 working okder and all utilities serving the Premises shall be
              (including temporary SleOtricity to the. Premises during.
 donatrnation)pall corrective with Meoesaary to comply with the.
 foregoing representation shall be .perfermed by Landlord at its
 calat:SPd eliPan4e.'
       548 As Ts. Except as othe#WiSe get forth in this Article
 and siddeOt to 'an        9 end. 5Whibit. 5, Tenant agrees to 89Oel*
 the. Pretiliees in an "As Ts" cOndttion..
               ARTICLE 6; hlr4R4TION8Amn1METWIES
      6.0E Alterations and natures. Extant for structural work
 ixd exterior alterations (including exterior signage) stAtix
 resivototp-Whiehiandlores consent shall be required* Tenant May
 at any time during theterm:of. this lease (and including its .
 initial donatruction priorttrtheterapureuent to,Artiole 5 and.
 Eshibit. B), at its own expense, Make. Slichimprovements,
 alterations and additi0PW and2maY install such Aft-trade fixtures
 indegnipplut ("Tenatit°4 IMproVeMenteo, whieb term imlude0 all
 sali*.Venant Improvements and. all Additional.Tenant Improvements,
 as. defined below) upon.= tO therrenises as Tenant degas      .
 desikabiwiathout the LandloWeveineent provided that all,lnicAi
 work Abell be done fft a Serkmani.ike manner, inconformity with
 appliOahle. bnilding codes and•Without Adversely affecting the
 etrUObitral integrity of the Prises or utility systems serving
 1#herP9ittons of the Build4hg. Landlord agrees that it* cOneent
 to exterior alterations, including changes in exteriot'atignage,
 than hot be unreasonably witbhald or delayed, proVided, hoWever,



 no top
                                 -10-
 MI6 Connecticut AIM, LIU
 Shatiregas, D.C.
 4untP5.- 1942
 Aillikpi1414130Cntaii80'
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 44 of 119




  Landlord may withhold. consent to a "blades Sign in its absolute
  discretion. Subject to the provisions, hereinafter set forth with
  respect to the Basic Improvements les bereinhelow defined)., the.
  ownerahip Interest in all Of auCh Tenentis improvements and signs
  shall remain in Tenant whathsr or not affixed to or attached to
  the Premises end Tenant-ihall have the right, but shall net be
  required, to remove from the Premises at. any time and from time
  totime, all or any part of such Tenant's Improvements and signs
  made or installed by Tenant, provided such removal will not cause
  struptarel injury to the premises and provided further that
  Tenant repairs; any Usage to the Premises caused by reason of
  sUph removal.. Tenant, at its. own expense, may also erect,
  install and remove at. any time during the Lease term such signs
  in, oh, /about, or .outside the, Premises. as well as its trade
  fixtures, furniture and:personal property as it deems desirable
  for ilapurPoSeCE cOnduCtiflg its business. Nothing contained
  betel:0 shall he deemed to limit Landlord's right to resgih. the
  area above the Met floor windows in connection with a
  resginning-of the entire. Building or an expansion of the
  *Ming, provided that Tenant first approves the mature and
  quality of such teskihning Performed on the Conneetiont Avenue
  side Of the Building, below the third floor, Which approval Will.
  not baunreasonabLylKithheld, conditioned or delayed;
       6.122 flUtiender. Tenept Shall peadefullYaUtrender
  posse-Salon:of the Prehises upon the expiration or termination of
  the termoftble Lassa, or any renewals Or extensions hereof with
  at least the Basic Improvements (as bereinbelew defined)
  remaining therein in a used' condition,. broom °leap, and free from
  Tenant's movable personal property and eny daMegecauteg
  Tenant's negligence and Subject to damage caused y' fire or other
  tasualty, adtsof God and acts of governmental authorities,
  reasonable 'ear and tear or eny other-damage or con4Atlon hat
  Tenant is not required to repair or reeedy fly ay OtherproVieion
  of this Lease.. •
         6.03 -Definition of Basic/Additional ImotoveMents. 'The term
  usazipLulpritiiekentsil as may sometimes be used in this Lease shall
  mean the Basic' Tenant Improvements       hereinafter defined)and
  that portion of the Sudo Landlord Iftrovements fes hereinafter
  defined) that constitutes the Premises. The-tOre "Basic Landlord
  Improvezente" shall moan a building, consistent with zoning laws
  and building codes then ih.skiStence Of'aUbstantially'the same
  dimensions, height, structural feetnies anite4itarhalmateriala as
  the Building. that contained the Premises e' the Same Was
  delivered to Tenant prior to the commencement, of the Construction
  Period. The term ',Basic Tenant Improvementea Shall'oean the
  following improvements and fixtures at theminiMum standards set
  forth below:
            1. Demising wails sheetrodged asrequired by Code,
  taped and painted;
            1. Ad electric:al:penal. in the Premises Plse a
  sufficient number of convenience outlets suAnble Or general
  retail purposes. plueoonduit and 'wiring for'..aighs'and for ceiling
  light fixtures. Light fixtures may be t4nOreSOOnt light
  fixtures;
            3: A heating, Ventilating and Ilik-aPnditiOnsing system
  sized at one ton per 150 sqfiarefeetplUe &let work' and
  distribution system;




                                                          JIBS - 01760
     OPP
  112D Aineeticut bro., MN.
  Aries 199A"
  iine0VadaimaltAgia
    Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 45 of 119



                   4. Toilet terms with standard toilet fixtures and
     ventilation at least equal in number to those required by•Code
     for a general retail use;
                   S. A sprinkler system if required by code, based upon
     an open and 'Undivided stpre;
                    64 A. floor covering of good commerCial quality;
                   7. A finished ceiling consisting at a minimum or 2'
     by. 41 lay-in acoustical tiled. In the event Tenant is restoring
     the Prenisek for the pUrpOse of continued Octtapancy under this
     Leaps f011oWing danage or destruction.purauant to Article 32 or
     eminent:•domain.purenant to .Article 3.3, then. cOnstxuction of such
     ceiling is. Optional on Tenant's part... *waver, it. this. Lease is
     canceled puranant. to Article 12 or Article 13, then the. cost
     attributable to such a ceiling as described herein shall be paid
     to Landlord out of Tenant's insurance proceeds;
                   ai A storefront including entry doors and display
     winow04.
           AU materials and equipment used and installed shall be of
     good commercial quality.
       _ Those Tenant Improvements other than those that are a part
     of iketFiti. 'Tenant ImprOventents are referred to as "Additional
     Tenant .InprOvenienteau.
                                  =TIME 7s.   ItTifirnin
           7.01 utilities. Tenant shall pay all charges for
    01gazicityl goo, water, sewer,. refuse, telephone and oth0%.
    uitiltty services used by Tenant on the Premises during the terT.
        this. Lease or any rentWals     .extensions hereof.. Tenant Shall
    O143P1y:a0d install at tenant1.0 eltimaiiki- eubMetera for any such
    utility services Which Tenant doei not obtain directly from the
    applicable utility company,
          7.02 Premises TIVAC; The. utiljt3 meters to be Metalled by
    Tenant shall include BTU netere. to measure Tenant's consumption
    from the chilled water,. Steam:, supply and condeniate return
    lines. Landlord reserVes the right to. retain a qualified
    meotharical engineer to Verify the:egtOgracy of all submater.
-   readings.
          Tenant Shall pay to . Landlord the expenses asaociated. with
    Tenant's use of the heating, ventilating -and aim conditiphing
    IgsvAcn) System serving the Premieee including but not United

                 (0.) landlord's utilitY.And final cost in torsishitttala
     same to the Premises, and
                 (n) Landlord's eXpenseo or maintenance, insure:Iwo and
     depreciation of capital equipment coot fas defined: belOal related
     to the 'operation Of the dad; ityat.
          The foregoing costs :if . to and ib) above are coileotiveljr-
     referred to the filiVAC- Charge".
          With respect to the CUM:, 'cPMennent of such ilViC Charge
     referred to in (a) above,: Tenant's Sbare • of the Sane shall be
     allocated to 'Tenant. on the basin of sound engineering prinniples,


                                         -12-
     The Asp.
      11E1 Ciiefixectat 04" UAL
     Vashiest1p6
     :Ana 15r; '1992:
     kfildtt4Wifteifvedtits&
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 46 of 119



  taking into acconnt Tenant's connected electrical load, occupancy
  factors, Tenant's hours of operation and supply flow rates of
  steam or ohilled water furnished to the Premises through said
  HVACeystem.
       VUth respect to the maintenance, insurance and depreciation
  components of such RV= charge referred to in (b) above, Tenant's
  proportionate Share shall be calculated by multiplying such costs
  by a fraction, the numerator of which shall be the gross leasable
  area of the Premises and the denominator of Which shall be the
  gross leasable area of the Building or portions thereof
  (including the Premises) available for leasing to tenants in the
  Building and which receive central heating, ventilating and air
  conditioning services from Landlord.
       The phrase "capital replacement cost" shall be defined as
  any replacement costs of the HVAC system in mamas of .0ne
  Thousand Dollars (61,000.00) in the aggregate, during any
  calendar year. Landlord shall depreciate snob costs on a
  straight line basis over the useful life' of such replacement
  system.
       landlord shall furnish to Tenant at least once per pima-
  statement, showing in reasonable detail the manner in which
  Tenant's HVAC Charge is computed, inOluding a reasonable
  breakdown and explanation of the utility, 'maintenance and
  insurance components of Said HVAC Charge, any capital equipment
  costs during the period covered by the Statement, as well as the
  computation of Tenant's share thereof.
       Tenant shall have the right at anytime during the term
  hereof to request an adjuStMent of the .HVAC Charge'based on
  engineering data or other evidenoe furnished by Tenant. If
  Landlord and Tenant Shall be unable to agree upon the computation
  Of the HVAC Charge, then the 'matter Will be debided by an
  independent third party the flUMPireu) mutually aopeptable to
  Landlord and Tenant, who. Shall be duly qualified in terms of
  professional education and auperienOe to determine the RvAC
  Charge. The decision of the. Uhpire shall be binding on both
  parties; the fee of the Unpins shall be shared. equally by
  Landlord And Penaflt If Landlord or Tenant are unable to agree
  on the Umpire, the matter will La decided in accordance with the
  Commercial Arbitration Rnles Of the American Arbitration
  Association.. The determination of the kvae Charge shall be
  retroactivato the date that the circumstances supporting the
  determination were figlit#, found to exist.
                               ARTICLB er MBORAMM, tams
       801 'anent to Remove. Liens., Tenant shall keep the
  premises free from any liens arising out of any work performed,
  materials furnished or obligation's incurredby-Tenant, but Tenant
  shall have thatighti in good faith and at its own expense, to
  contest or protest any claim and. It a lien is filed against the
  Premises Tenant shall, within twenty (20) days after notice of
  the filing or such lien,           OW=   the release thereof as a lien
  against the PremisesAN'bend, title insurance 'insuring over the
  lien or otherwise. lf Tenant Wag to dti so, Landlord may post a
  bond to release the lien. and Tetint shall pay the Cost thereof
  upon denend atis additional tent. Piths event of any contest or
  protector such lien by Tenant, Landlord agrees that it will not
  pay the claimant or discharge the lien on. Tenant's account; and
  Tenant shall be under .no obligation te landlord for any sues
  expended by landlord in violation of this sentence.



  'rho Gap
  1120 Cannactiast Ave.. CV.
  Washington. D.C.
  Juno 5, 1992.
  bildePittiooloonnoct.loo
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 47 of 119



                               ARTICLE 9: REP/R6 .
      9.01 Landlord's Repairs. Except for repairs specifically
 required herein to be made by Tenant, Landlord shall at all
 times at its sole cost and expense, keep, replace and maintain
 in good condition, order and repair: (i) all portions of the
 Building which may not be a part of the Premises described in
 Article 1 of this Lease; (ii) all portions of the roof, roof
 structures and supports (and including Tenant's interior ceiling
 damaged from leaking, but excluding damage due to Tenant's
 improvements), and all structural portions of the Premises,
 including but not limited to, the foundation and structural
 supports, exterior and load bearing walls, floors (but not floor
 coverings) and roof drains; (iii) all utilities to the point of
 entry to the Premises; (iv) all driveways, sidewalks, parking
 areas and all other common areas and facilities thereof including
 the removal of snow and ice therefrom; (v) latent defects in the
 structure of the Premises, the utilities available to the
 Premises and the Support Systems serving the Premises, as well as
 any damage to the Premises caused by the willful act or the
 negligence of the Landlord or its agents.
      9.02 Tenant's Riaht to Care. Tenant shall give the
 Landlord notice of any such repairs as may be required under the
 terms of this Lease-and Landlord shall proceed forthwith to
 effect the same with reasonable diligence, but in no event later
 than,thirty (30) days after having received notice. In the event
 of an emergency (t.e. an event presenting an imminent threat of
 injury or damage) the Tenant shall be empowered to undertake
 immediate repairs of suet: nature as would be the Landlord's
 responsibility and notify the Landlord promptly after such
 repairs have been undertaken. If the Landlord fails to commence
 to repair or maintain the Premises within the thirty (30) day
 period provided herein or fails thereafter diligently to complete
 such repairs or maintenance, pr if the Tenant undertakes
 emergency repairs as above stated, the Tenant may perform the
 repairs or maintenance and deduct the reasonable cost thereof
 from the Rent next coming due, in addition to any other remedies
 Tenant may have at law or in equity.
      9.03 Tenant's Repairs. Subject to the provisions of
 Section 6.02 hereof relating to sarrender of the Premises at the
 expiration of the term, Tenant shall keep the interior non-
 structural portions of the Premises, including repairs to the
 heating, ventilating and air-conditioning system exclusively
 serving the Premises in good condition, order and repair
 excepting conditions covered under any warranties of Landlord's
 contractors, damage by fire and other casualties, acts of
 governmental authorities, acts of God and the elements, and
 ordinary wear and tear. Tenant, at Tenant's sole cost and
 expense, (i) shall maintain the exterior storefront of the
 Premises and (ii) shall promptly replace all plate glass windows
 and other glass forming part of the Premises which may be damaged
 or broken with glass of the same quality and strength and (iii)
 shall maintain the elevator and arrange for inspections and
 licenses therefor as required by Code.
      9.04 Compliance With code. After the issuance of the
 initial Certificate of Occupancy for the Premises (or if no such .
 certificate is customarily issued in the jurisdiction, then upon.
 the full completion of Landlord's Work and Tenant's Work) Tenant
 Shall only he obligated (and shall be solely responsible) for
 complying with any statutes, laws, ordinances orre4ititeaiefits-d.f .
 public authorities or any requirements or 'recommendations of .


                                     -14-
 The Gnu
 1120 Connecticut Ave., N.P.
 Nbehinutany D.C.
 June% 1992
 liadcoftlaftennect.ise                         Ass -
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 48 of 119




  Landlord's insurance carriers (individually or collectively,
  "Legal Requirements") which are Tenant Generated (as defined
  herein) whether such Legal Requirements are structural or
  nonstructural in nature. Landlord shall be solely responsible
  for compliance with Legal Requirements which are (i) Landlord
  Generated (as defined herein) or (ii) are General Requirements
  (as defined herein), and in either case whether the same are
  structural or non-structural in nature..
       "Tenant Generated" shall mean that the Legal Requirement was
  made necessary by, or results from (i) any act or work performed
  by Tenant or (ii) the particular nature of Tenant's use (i.e. .
  "apparel sales" as distinguished, from "general retail") or (iii)
  the particular manner in which Tenant conducts its permitted use.
  "Landlord Generated" shall mean that the Legal Requirement was
  made necessary by any act or work performed by Landlord or its
  agents. If the Legal Requirements are neither Tenant Generated
  nor Landlord Generated, then such requirements shall be referred
  to as "General Requirements."
                                ARTICLE 10: INSURANCE
       10.01 Landlord's Insurande. Landlord shall at all times
  during the term hereof maintain in effect a policy or policies of
  all risk insurance covering. he Building and those portions of
  the Premises other. than Tenant's Improvements in an amount equal
  to one hundred percent (100%) of full replacement cost (excluding
  footings and foundation) thereof and so as to prevent the
  application of co-insurance provisions.
       10.02 Tenant's Insurance. Tenant shall maintain, at its
  expense, from and after the date Tenant accepts possession of the
  Premises, all risk insurance insuring Tenant's Improvements in
  amounts equal to one hundred percent (100%) of the full
  replacement cost thereof and po as to prevent the application of
  co-insurance provisions. Such insurance shall name Landlord (and
  its mortgagee) as additional insureds as their respective
  Interests may appear provided however that Landlord (and its
  mortgagee) will have an insurable interest in only the Basic
  Improvements as defined in Section 6.03 (and a right to only the
  insurance proceeds applicable to the Basic Improvements, the
  "Basic Proceeds") and Landlord and its mortgagee shall have no
  interest whatsoever in any Additional Tenant Improvements (as
  defined in Section 6.03) nor in any proceeds payable under
  Tenant's insurance policies and applicable to Additional Tenant
  Improvements (the "Excess Proceeds") whether or not such Excess
  Proceeds are paid for loss or damage to Additional Tenant
  Improvements previously installed by Tenant but not replaced by
  Tenant following a damage or destruction.
       10.03 Liability Inpuranoe. Each party shall also maintain
  Comprehensive General Liability Insurance on an occurrence basis
  with a minimum limit of liability in the amount of Three Million
  Dollars ($3,000,000.00) and which insurance shall contain a
  contractual liability endorsement covering the matters set forth
  in Article 15 hereof.
       10.04 Waiver of OUbroaation. 'Each party,.on behalf of
  itself and on behalf of anyone claiming under or through it by
  way of subrogation or otherwise, waives all rights and causes of
  action against the other party, and the officers, employees,
  agents and.inVitees'of the other party,..for any
 .out of. any loss or dadage.in.or to the Titemisesi'its°66fitients'and - :
  other property owned or COI:trolled by Landlord caused.Kr •


                                        -15-
  The Ow
  1120 Connecticut Ave., N.W.
  neshingtol. D.C.
  June 5, 1992*
  leldtp1Ithiamillta.199                                  'nag
                                                                        449
                                                                     01772
                                                                 -
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 49 of 119



           (i) any peril normally Covered under
 issued in the geographic area in which. the Premises. is located
 (whether or not such party actually-carre0 such insurance
 policies), or
     .          if tha scope of coverage is 'broader than in (1)
 above, then any peril actually covered under the insurance
 maintained hymn* party..
      This release and waiver shall be complete and total even if
 such loss, or damage may have been caused by the negligence of the
 other Patty, its offiCerd, employees, agents or invitees and
 shall not by affected or limited by the amount of insurance
 prof:toady, available to the waiving party., regardless of the reason
 for such deficiency in proceeds.
      hoWever, if one party's iitsurance carrier prohibits waiver
 of subrogation regardless of premium, then the other .party-1s
 release endwaiverthall become null, and void, it being' '
 understood that in this instance each. waiver is given In
 Consideration for the other.
       Eachpertycovenants that irom and after the date possession
 of the Premises is delivered to Tenant its insurence-pOliciel
 will oontaih Waiver of .Subrogation endorsements, and that if *oh
 endorsements, for any reason whatsoever, are about to becohs
 unavailable, it will give the other party not lees than thirty
 f3o) days prior written notice of such Impending unavailability.
      10.05 Definition of all Risk Insurance* Illie'terh.      klek
 insurance!' as used in this. Lease shall span insurance-against all
 risk of direct physical loss or damage to. the insured property
 And resulting business InterrUptlon, excludinc( the gollowi0g.'
 perils, lode or damage:
           (i) loss caused by =resulting from any Watt '400b,.kbe
 property, except for anquingoovered denage
          (i1) belay, loss of market, lose of use, Weir and tear,
 insect, %reran, gradual deterioration and inherent Vi0e.
         (iii) Fraudulent. or dishonest acts of      Owner,   partner or
 employee.
 damage. (iv) Electrical disturbance, except for ensuing covered

           (v) Mechanical breakdown, structerel-failhreei latent
 defeat, fatity VOnkeanahip or ntitarial tak except for anauing
 covered loss,
          .04) P4s 'to ate** equitu** etuased by iPter#6
 otindition other than fuel explosion.
              84) Lo Y ti-nnOlear
             (c                    Or railtelatiVeCunee0-
            0644j Un8sresuitini.4 40* st.e4ike tgbiOns4
              044 TOSs trek atomic erre:404a* Weapon war.
                  Loss :from insUrtedhieh, voliwattt4, vaitriaCe04.004.




 tthe Cep.
 1120 Camectlicutavii:, NV.
 Va0Piatiql. DA
 June 5; 1992
 WWWWW0onnact.lso
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 50 of 119



        1.0.06 General neauirements. All policies of insurance
  required to be 'maintained by Landlord or Tenant hereunder shall
  be issued tno-an inetrance gompany or companies having on adjusted
  policy holderle.surplus of at least. Two Hundred Vifty/allion
  Dollars ($Z50,000,000 .00) and authorised to do business in the
  state in whioh the Promisee are located. All policies of
  insurance required to be maintained hereunder shall include a
  written Undertaking from the insurer te notify all it:tau:red:di . and
  additional insureds thereunder at least thirty (00) days prior to
  cancellation thereof. Either party may provide, any insurance
  required hereunder under a se-Called blanket policy or policies
  covering other parties and. lOcations so. long: as the coverage
  required loareunder is not thereby :diminished. 17 ort• request,
  either party Ethan furnish. the other with a certificate of
  inSitranae evidencing any such policy.
                                    MTICEin   •WIXES
        21.01    Tenantle .15)Alastion. Subject to .ether provisiont Of
  this Article 11 Tenant *hall Pay to Landlord . its proPortionate
  share of all increases in real E.:state togas. and eesesements
  (SiTarea") over those payahle during Tax leer 1,.s?g        gull* 3.,
  1-99l through atm!. .304 10921 whfcb, stalk be levied or assessed
  during the balande Of the term of this Lease With respect to the
  Tax Parcel tent*. PaYzneut hY Tenant being referred, to as the 'Tax
  Payment")
        31.02 ILexAenekneilagt. The tett. liTair parcel" shall Inean
  the single tax or aseesernent parcel owned or controlled by
  Landlord. which inc33.100* the Premises, sotheiViso known as. lot.
   0037, square 0161, District of Columbia.
        1143 Taxes, •bef,ined. The term "Taxe,s" Shall mean the ad
  valorem real eetz.fte taxes. and. Spacial AsSessments (as defined
  hereihbelow) leViFsd     assessed Upon the Tax Parcel. erItellees0!
  shall not inclUde Penalties and interest ouil'asen. tiok'-atik .
  income,' ;profit) bueineSe or gross receipts. tax or capital' levy,.
  nor any. inheritsfipe, estate, sucCenSien, trabefer, gift,
  frano.hide or Corporation tax levied Or imposed upon. Landlord,. POr
  any real estate tranefer tax, docuMentary stamp tax,' mortgage
  lien tax) tranefeir gains tax, recording fees or the like
  "Taxes" shell include assesseents. VISpepial Assessments") Which
  are imposed by w governmental authority for highway improvements
  directly benefitting the Tax Pareel :or Utility improvelitente
  serving the Tax Parcel, 'subject to the lisitatiOnd set fOrth
  Section 11.06. below hewever, "Taxes" or oSpecial AsseeSseateo
  Shall not incIede any other capital empendite relating to
  cometructien of imprOvenentS on any. part of the Premises,
  Building or Tax Parcel, the net effect Of Which is to *01.tha or
  finance *or perforA construction apother projects for *tow
  banal*, of Landlord, vhetner-or not the-se:Moore paid got or'
  finknded bY Landlord ox" 'othersthrbughanyabsesement, spedial
  akeesseent Ai-stricter other prograM'autharised by law* •
        Qther Taxes. In addition to reai estate taxes and tpSOial
   Assessments., 'Tehnont Agrees to pair to Tgaiidlord the following
   taxes;
              441 4t5tiUstitution Taxes" which are enacted On a. •
   SubstitiltiOn Basle (ea defined below). following a change an the.
   method of real property taxation, as' deleglbed below;




    Tho #
    1120 confleettitut Avo.. its.
   .ilasIfinItan, DX-
 - Jung 5, WR
     IgleltplItbeNcarinect.lee
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 51 of 119



            (b) "Pore Rent Taxes" .(aa defined belosi). Wiusther or
  not they are enacted. on a Substitution Basle.
         Any of the previsions contained herein with respect to taxes
  or. fees imposed upon Or measured by. rent (whether or not on a
  Substitution Basis., a Pure Bent Tax Or .otheraise) shall exclude
  imoome or profit taxes, whether gross or net.. "Ineoine" or
  "profit" taxes are these *doh are a tax on profit or on taXablit
  incomer. Which remain* after the subtraction of certain. exclusions,
  deductions., expense or Costa allowed by the tax statute or law..
  The ;meant of such terse are dependent upon whether and to what
  extent the taxpayer:experieneee a profit or loss or enjoy.s
  remaining taxable income,..
       Puhattution aces.. It..uSubstitution Tax" Is one which is,
  enacted on' a SubetitntiOn. DSOS (as defined herein) following a
  change in the Method of reelpreperty taxation as described.
  herein.
       A. Change in the method or real property taxation obeli refer'
  to event by -shish real estate :LEMBO., .assessments or valliations
  shall be "temen" a. no long increased and/or reduced ("rolled
 back") endjefir future increases limited L amount by statute. 4f
 follbwing much Change and as a result thereOf there shall, he
  levied; *messed or imposed 14 a tax on the rents. received from
 the Viimigtes; Or ii1 a license fee measured by or based in Whole
  Or in pert tpoo. the Premises or any portion thereof; .and Vac*
 taxa& above Are: eXprenaly declared by the twang legialattOn,
  legislative hiptery or taxing authority to 'be imposed as a result
 .of this foregoing limitations on real estate taxed. and in
 :substitation thereof). then such resultant enacts:tent based open
 such...declerat.ien shall be referred to as an enactment On 5.
 "Substitution B4sis"!
       Ifni-them, the taxed or lees enacted on 4 Sobetitution• Basis
  and whlefh ere imposed .upon or based upon rent*, if any, shall
  WO. be payable by Tenant if the same is a VOSS receipt °bait in
  natare:4 A Iriatose receipts tarn is one whit% is imposed upon the
 gross' amoUnt or receipts without any deduction, exclusion. or
 •subtraction for any expenses or mists Whatsoever and: is payable
 whether or not the taxpayer experiences. a prate or a loeS, and
 whether or not there remains any taxable inoOme enjoyed by the
  taxpayer after such deduction, exclusion, expense Or Coat.
       Further, .any such gross recelpte tax payable by Tonant may
  not except the amount of such tax '-iVosed lawn the. fixed /4inimum
  Rent and (if taxable) the additional rentalit yb1 by Tenant
  under this Lease.
       . 1174._11 -Mt
       1              .A "Pure Rent TaX in. one In which the
 application of such tax pursuant tia the wording Of or
 interpretation, of the tax statute or law' ace., the taxable, event
 giving rise to the tax) is exclusively limited to rentals
 recelirable front real estate. 'If ouch ..rOntaa:.taXes may ha
 applicable to activities .or taxable Wants Or fornia of receipte
 not limited to rental* receivable non. *.cal-evt;atit (including,
 without /imitation, business or gross receipts taxes), then
 Venant shall have no obligation to•pay inch- tax-0B iihatitoeVer
 :unless. Such taxes fall within one of the. grOPPede-scribed above
 as enacted on a Substitution Baste tabbject /Swayer to other
 exclusions contained herein)..




 Moo*.
 "IlaIrsonnegigut Ave.;
                      '
        :KW
 lgaiepa414witekt.lai
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 52 of 119




       Chance of Ownership Taxes. In the event that at any time
  (and from time to time) during the term of the Lease there is
  enacted, following a change in the method of real property
  taxation, a real estate tax or increase that is expressly
  triggered by a change of ownership (as defined by applicable tax
  law) of real property in the District of Columbia ("Change of
  Ownership Tax"), and following a change of ownership of the Tax
  Parcel as contemplated in such Change of Ownership Tax, such Tax
  in feat results in an increase in the assessed valuation of the
  Tax Parcel, then Tenant shall not be liable for the portion of
  Taxes that is specifically attributable to the Change of
  Ownership Tax; and for purposes of computing Tenant's Tax Payment
  commencing-with the Tax Year in which the Change of Ownership Tax
  is first reflected in the taxing authorities' notice of
  assessment (the "Change of Ownership Year") and continuing for
  all subsequent Tax Years, the Taxes attributable to such change
  of Ownership (the "Change of Ownership Taxes") shall be
  subtracted from Taxes. Landlord and Tenant expressly acknowledge
  and agree that the statutes, laws and regulations in effect in
  the District of Columbia as of the date of this Lease do not
  include a Change of Ownership Tax.
       11.04 Tax Year Defined. .'"Tax'Year" shall mean a fiscal or
  calendar year for which Taxes shall be imposed and falling partly
  or wholly within the term of this
       11.03 Tenent''s Proportionate Mare. Tenant's proportionate
  share shall be that amount, expressed as a percentage ("Tenant's
  Percentage") which is represented as a fraction, the numerator of
  which is the gross leasable area of the Premises and the
  denominator of which is the gross leasable area of all
  improvements on the Tax Parcel (excluding the parking garage), as
  such gross leasable area may be changed from time to time. Any
  change in Tenant's Percentage shall be effective as of the first
  day of the calendar month next following any change in the gross
  leasable area of either the numerator or denominator of the
  aforementioned fraction. As of the date hereof Tenant's
  Percentage is 6.41%.
      11.06 Waxes Payable over Extended Periods. In the event
 that any Taxes may, at the option of the taxpayer, be paid in
 installments over a period longer ,than one (1) year, then the
 same shall be deemed paid in installments over the maximum period
 permitted by the taxing authority and Tenant's obligation for any
 one (I) tax fiscal year to pay its proportionate share of such
 real estate taxes or Special Assessments shall only apply to
 those installments which become actually due and payable (i.e.,
 failing which payment the same would become delinquent), together
 with the interest charged thereon by the governmental authority,
 during that same tax fiscal year, sxpept, however, that Tenant •
 shall not be obligated to pay any portion of real estate taxes or
 Special Assessments or installments thereof which become actually
 due and payable during any period prior to or subsequent to the
 term of this Lease. Real estate taxes and Special Assessments
 for any fraction of a tax year at the commencement or expiration
 of the term shall be apportioned pro rata between the parties.
 Tenant's obligation to pay amounts due hereunder shall survive
 the expiration or other termination of this Lease.
      11.07 General Provisions. Landlord shall render to Tenant,
 promptly after the amount of Taxes applicable to the Tax Parcel
 for a given Tax Year have been paid by Landlord, a statement
 showing the amount of Taxes and indicating in reasonable detail
 the computation of the Tax Payment. Tenant acknowledges that



  Tic Gap
  1120 Camsectiaut Ave.. N.D.                       J'es - o1778
  Vashingtan. D.C.            •
  June% /992
  lialeiplUlatecommet.lso




                                                          L 4g-4=,24< 4A4ve4w4iii.:44
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 53 of 119



  Taxes are .ourrently paid on 4 semi-annual basis.. 4000*PanYiug
  such. statement shall be a Copy of the tax bill applicable to the
  Tax Parcel issued by the taking .authority together with receipts
  iesued. by suth authority evidencing payment of %laugh Taxes by
  Landlcircl. Within thirty (30) days thereafter Tenant shall
  reimburse LandlOrd..in en amount equal to Tenant's Percentage. of
  BIWA Taxes ab. billed by Landlord:
       At Landlord's option Tenant agrees to nake its Tax Payment
  in equal *pettily installments it being understood however that
  Tenant's obligation for the payment (Whether in A lump sue Or in
  butt:01'1*as estimated by Landlord) of any Taxes during eadi
  Lased Year sha14 apply only to Taxes Which are allocable to the
  tak vier then in progress (Plus any previously agora:tea Taxes .
  vbith Tenant has not yet. paid or any farture Taxes ihEaU
  the appropriate taxing authority).; and Tenant shall not be
 nhligated:. to *eke. any 'prepayment of Takes Or tax years not yet.
  in progresa unleds the appropriate taxing. authority has billed
  Larid1Or4. for the :sake. Accompanying :any teit invoice tarnished by
  Landlord shall be a statement, broken •40Wn in reasonable
  showing the items included in uTaX0e" and the manner of the
  corgnitatien of. Tenant's proportionate share together with .a.Osipy
 •of the tax bin from the taxing. itUthority. If the actual TOPA
  for the ..outrent taw year are not yet known, Landlord say estimate
  60011 TWOS based on reasonable ant.iciPated increases provided
 hOinaler that in no event may such estimate exceed 340% DX the
  prior: ypar 1-m actual Taxes (pro-rated . for the tax year. in which
  the ColamenCement Date occurs); when the. actual Taxed be0Orie
  known, Tenant's estimated payatents may he readjusted as the case
  may reqUire.
       ixies' Landlord's Right tg contest.. Landlord :shall have the
 :right to aentest the amount or validity, in •whole or in part, Of
 any-Talces or to seek a reduCtiOn in the valuation of the Tax
 Israel assessed for tax purposes .and to prosecute UV action. Cr
 proceeding to that :end by :appropriate proceedings
  tiondUcted in. good faith.. prom any refund Of .any Taxea. received
 by Landlord, Landlord, shall have the right to dedubt the. coSta of
  cOnteeting the Taxes, Tenant shall be .entitled to receive .its
 proportionate share •or suth net refund.
                            ARTICLE Us :DARROW AND DESTRUCTION
        /2.014) opligratio,us..tc.itebuild. subject to the provisions
  hereinafter set fOrth,            ir
                              the Building or the Pre:Mises is damaged
  or destroyed. by an ;nsurable. Cause (aá defined belexi) , Landlord
  *ball with due diligenoe promptly repair and restore. the. Building
  end the Sapit Landlord taipr.ovemeats of the PremiseS to. the
  Condition thereof that eXisted immediately prior to enth. damage
  or destruction onnsif.stent with zoning laws and building codes
  then in existence. As •tioon as reasonably possible Tenant shell
  restore and replace the Paste. Tenant Improvements and So much of
  the Additional. Tenant 7.11PrOvements as are •coneiatent with
  Tenants intended i*a.      trig. premises,. all of .Whieh work shall he
  in aocOrdanhe With building and zoning: codes then in existence.
   .   Such damage or 4eatrAcitO.on ehall in no way Janina or void
  this Lease, except that. Tenant Shell be entitled
  proportionate reduetio0 ete Rent. until such. teinij.re. aid
  restoration are•COMplets, Such proportionate reduction to be
  based upon the extent to WO such damage or destruction and the
  making of such repairs tiod. restoration shall 3.-eteiVerte with the
  Use conducted by Tenent in the. Premises. If from the standpoint
  of prudent business zatiaq.emezt -the Premises cannot be operated at


                                                                 jles 0077
  ne.Gap•
  11211 vietieit AWL.
  Vaablogto.ii;,104.
  Afire.S41914
  hiletpiUhouttenett:osil
                                                                             4g
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 54 of 119



  all during the resteratiOn process, then Rent *hell totally abate
  during such period of restoration.
       2.201(b) Delay in Rebuildi g. In the event Landlord does.
 mot cepplete its repair and restoration, work to the Premises
 within three hundred sixty (36b) days after sudh damage or
 destruction (herein calletl the "Reeteration Periodu), Tenant,. at
 its option, may terminate thia Lease 'by giving, written notice
 thereof to Landlord at any time prior to completion of .
 reconetruction. The aforesaid Restoration period shall net be
 extended by reason of force majeure notwithstanding anything
 contained in this Lease to the pontrary. In the alternative,
 Tenant may proceed to undertake aftd/iir .complete the' restoration
 of the Premises and to. deduct. the cost thereof from Rent"
 thereafter becoming due hereunder.
      . 12.02    i•   toe' e• B
    If during the .last three (3) yesf(s) or the Lease term or
 during the 'last three (3:) . yettr(e) of any renewals or eXteneione
 thereof        more than fifty sperOant (50) of the replacement !poet
 Of the Building is assuaged or dest?oyad by an Insursible. qaettalty•
  (ae defined belOW/4        (ii) gore than twenty rive percent mil
 of the .replademen most of the Prentiees as damaged or destroyed
 by an insurable cause, then Landlord or Tenant may terminets. this
 Lease by giving written notice thereof to the ether wathiq ssixty
 (Bo) days after the data of such damage or destruction, provided
 however that       the ea-4e Of adhdlyieion ..(i) above, no
 cancellation by Landlord akin' he effective unless Landlerd
 similarly . and simUltaneously• cancels the leases Of all. other
 tenants, with space facing Connecticut Avenue. on the 'first though
 and. including the thiril elgore pf the Building. lturther*
 Tenant shall haveefetefpieed its •opticn to •ostend the term or this
 Lease prior to the modtirrende of such. Casualty*. neither liandlord
 Mer Tenant,. atualil Ulna the 'right to cancel. this. tease during the
 last year of Liu& Mtesa term OS of the first option 'peribd.i. and,
 the parties shall proceed to repair and restore the Building
 and.tex Premises i accordance With .aeotion:124.01(a).. Ift et. Any
 time during the% U5r111. .ot the Lease, the Building is damaged or
 0g:strayed to mob an eXtent that (a) it would take isoie:then
 three hundre0 :Sixty '(.360.) days to restore and (IQ all er
 aohetentiany all tenants of the Building Met be evacuated, .then
 Landlord or Tenant' may terminate tjas lease by giving written
 netite the4eof to the other Within sixty (so days after the date
 or such eatuiga deetruotion, proVided however* 'that nO
 caneellatiOn by landlord - shall be effective Unlese :Landlord
 similarly and sizrataneousAy cancels the leases at an other
 terteete With apace facing Connecticut Avenue on the first through
 and. including the third floors of the Building. Tn. the daea or a
 cancellation Of this Lease, Tenant shall be entitled to retain
 all )iteciati.Preceeds covering Additional Tenant iiiprovezients and
 TEihaht shaA3; hatte no obligation to perform any repair .or
 resteratimn 'werk to. the Premises. In such event Tenant shell pay
 to -Landlordan Amount equal to the undepreeiated amount of the
 COnettOrtiOn-hlleMenee(as hereinafter defined) depreciated on a
 straight-line basis over the original term. Concurrently' With
 the. racapt orlmaelt, payment, Landlord shall neelgD to Tenant any
 insUrande PrOdeedi covering the Basic tenant Inpreveltente.
       Tansurable •tasealtyn = a casualty on peril kieraially covered
  or. COverable ander. the 'insurance carried or required to. be
  Carried by the Varties purenant to this Leaps,


                                                          jree oi77.8


  tifignOlv
                                  -82.=
  1120 cartiectliut Ave., N.V.
  VgallIngtan,. to.C.
  Ai* 5, .1990
   tgideplUispAconneet.let
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 55 of 119



       12.03 night to Terminate SyReason,ofL Uninsurable
 Casualty. If the Building Or Premises is damaged or destroyed by
 an Uninsurable casualty (as defined helow)„ both partied shall
 promptly repair and restore the some in aboordenoe with 'the
 provisions of Section 12.01161, provided howeVer., .that it the
 cost of such repair required to be performed by either• party
 under subparagraph . (at exceeds twenty-five percent. (2. 3). of the
 replacement cost of the Beilding or twenty-five percent (AO) of
 the replacement =et :of the Premises, then either party may:,
 within" !any 00) days after sUch damage or . destruction, notify
 the other that it elect net to repair its portion. Th the event
 that either party, (the "Canceling party") 001 given such notice
 of intention- not to. repair,. this Leese Shall. te:rminate' upon. the
 expiration of thirtY (I0) days after receipt by the other party
 (the. "receiving petty"): of such. notice ..
      "Uninsurable Casualty". - a cahaalty not normally .coverable
  Under the insurance required to be carried by the .parties
  pursuant to this Lease:.
         12..04 pansaas o restrUation• prior to .neilvery of
 Possegisioll.• re-the.-Iiiiiiding or the Preariatee 4.0 ..aaaaligstA or
 dOetzo.ye4 prior to..0e1i103ry by Landlord of Iso4beeeiOn of the
 Premieed-te Tenant by any dauee normally covered' or cameral:pie
 Under Oen risk" ,gOverage policies, landlOrd shall with due
 diligence proeiptly. repair and restate the au3,PlAng andlor
 Pliniies to the condition thereof that existed immediately prior
 to Such .dadage or destruction consistent With: sOning laws and
 buildings cedes then in existence; provided. hoWever., that if the
 extent of the *silage As euch that it coUld not be repaired. within
 three handredsixtY 060) days and Landlord tersdnates the lessee
 of substantially all of the. tenants: of the Building, either party
 nay terminate this tease by giving notice of its election to do
   o to the other within. sixty (60) days after the data of the
 hasUalty. lose. landlord agrees promPtlY to. nhtity Tenant of any
 ei1O1i -oesknalty Which occurs prior to doXj.leory or possession of the
 Premises-
          12.06 Intentionailvlieletatt.
                                ARTICLE Os PaiINENT pippkiN
         13:01 Definition/General. gliz. the event of a taking during
   the term of this Lease of all .or Any part of the PreMises.. Land:"
  'the common area thereof or the driveways envying the sane or 'Of
 ••any interest therein by reason of any exercise of the power .of
   eminent domain whether by a condemnation proceeding or
  .0therwine,, or in the event Of any' transfer. 010.reof or of any
   in.tereSt therein made in avOidantie of an exercise Of the lgiwor
   emineirt .domain Val of the foregoing being 'hereinafter referte4
       as a "Taking"), the following proVigiona ehall
      12.42 Total .Taking. lb thdeveht of a Taking of all of . the
  'remises, Land, common arson sior driveways serving the same, this
 Zease ehall terminate as of the date of Such 'Taking, and all 'of
 the Tonant!Le.obligations hereunder, including its .obiigation to
 pay Rent accruing .from and after the date Of the Taking Shall
 terminate as of the date of such •Tehing:,,




                                           r.22i•
  The Cep
  1120 Cenneetituk Ave, 11.14
  Varkinpais

  aZ.s/stisaiinegtitteit
  l    "
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 56 of 119



              'Partial Tsikincrk Zr: the Event of a, Taking of any
 portiOn .of the Premiges. or Land or portions or the Building
 providing access to the same, than Tenant may terminate thie
 Lease by written notice to Landlord Within sixty (60) days. after
 Posse:101On is taken by the Condemning anther-4y:
      13.04 BbialSkalkap... In the event this tease is not canceled
 as herein provided, then:
             (a) Landlord shall (1) restore .at. its sole cost and
 agrinso So anioh :a the retainder of the Premieeitt to a complete
  architectural unit to the extent that the tame existed on the
  date physical delivery thereof                  delivered to Tenant
 prior to the Cbaimencement Date (in any event sUbject .to building
  codes. and zoning laws then in existence at the time of snob
  reathretiony, and tii) turn over to Tenant .(for restoration
  purposes, by Tenant) that portion of landIbreys award applicable
  to Tenant Inprovemente that. was awarded to liandlord (rather than
  th Tenant) ant not otherwise received by Tenant from the
 oondelaning. authOrity or pursuant to Section, 13.06 below for such
 •elementi Of damage. Tenant shall .cOndieriee and peaciliate
 restoration or the Tenant Improvements tenoning the physical
 delivery of possession of the Premises to Tenant. During the
 period Of 'restoration the Rent shell be. equitably abated.
 aceording to the nature and extent that Ter:antis use and
  enlOyment of the 'Prentisea has been Interfered with;
                        •
             (b) ,Tntentionally .01Eit1e4:
             (c)- 'Rent .Ahatement. In the ease of Section 11.04(a1
 above, if, front the Standpoint of prudent )usiness management,
 the Premises cannot be operettedat el; during. the restoration
 process, then Rent shall totally abate during Such, period of
 restoration. Subsequent. to the restoration work Ninimen gent :Ag
 well as Tenant'e share of Other •Ohaiges shall he permanently
 abated in piopertion to the .altibunt of equare feet floor area Of
 the Premises taken,
      19.05 Notification, landlord anal). innediately netifj
 Tenant. of any taking either pandit/ or threatened and or all
 proceedings     connection therewith inoladtisg the settling tit wiy-
 award therefor, of Which Landlord has knowledge;
       10.06 :Ward. Subject to Beetion lj.•64 hereof,. eechParty
 •hall be entitled to. receive from the entire award made with s
 respect to the Taking that portion 'thereof as is ;allowed by law
 representing 'its respective 'propertf interest which twee
 Appropriated by the Taking 4o -001X a4 any deme4ee euftets4
 thereby.. Notwithstending the foregoing,. Tenant shall in all
 events be entitled toi regal:me ourt or the entire award an amount
 equal to the ondepre6iated deet.c.4 Tenant Improvements installed
 at its expense:
                         WXc* 14iR*RXBY LANDLET.D
        14.01 Access. Tenafit 0110111..P.ermit Landlord And the
  authorized representatives ..0.1.andlOrd- to enter the pretaistes. at.
 •all rea:aoneble times, after reaetthable prior notice to Tenant
  (except in.-oases        emergeneY7. Whibh is defined. as an event;  .
  posing an imuninent threat :of injury. to Persona or preperty),. for
  the purpose .of inepentirig the. Sane end Making any necessary •       .
  repairs to the ITOitgits reglAred to be made by Landlord Pnranant
  to. Article S. hereor4. to serfage the sewer ,lined threugh.
  cleanot.lts, to ecbaes- TontipOttptg: ympdbOicitl ream adjaeent. to


                                   -23-
            _
 IIZO CiinectiegrAwit4
 4104hWats...P.S.
 411/6
   _ Str 19ga
 APROWOUffilmamlsw
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 57 of 119



  Tenant's. stockroom and the are designated •Hnnoccupied space #1""
  on 31shibit k attePhed hereto and tO perforni work that may be
  necessary to comply. with any Itwa., ordinances or governmental
  rules or regulations prnVided (i) that all rights of landlord
  hereunder shall be exercised in a reasonable nannerand so as to
  cause as little interferencevith Tenant's business as id
  reaaionably poSitible, (ii) Landlord and. its. representatives May•
  enter, the Premises Only if accompanied by an Authorised ,enployee
  Of Tenant and (iii) the requirements of Seation 44.02 .are       '
  complied with.
               SuppOrts,...*lpes and eondUite. Further; Landlord's
  right of .adoeSs tb the Premises shell be subject to the. following
  conditions:.
             (a) no columns, beams, girders, bracee, SUP arts
  (herein indiViduallY Or colleatively called 4,13uppbrts9 or shafts
  of any kind may be installed in the Premises a:Wept to replace
  existing SUpporte or shafts,: provided that snail replacements bs
  installed in the exact loose of, and be no larger in sine or
  greeter irk number than, the iter replaCed;
             (h) no additional Oipee, ducts,. Utility lines,
   conduits or equipment (herein collectively called- "Utility
  Linear)" shall be in the Premises unless all of the foliating.
  .conditions aria net.;
                   .(1) anal additional Utility LineS are located in
  Tenant's stockroom, areas in locations :which till not interfere
  vith. Tenant's use and enjoyment f4 said Areas or of the Premises,
  9g: 41) 44, from the standpoint of usual and oustomary
  ardhitectural and engineering standards sutth utility Lines cannot
  be lcidateCi In the stockroom area, then the Same ay be located
  .completely 'beneath the floor or completely within the walls of.
  nderTstocacroom areas or complete)* abeve. the, TenanVs hung ceiling
  provided however that (x) the Sate lady not displace or interfere
  with the 'location' or placettent of Tenant's. Utility Lines sterVing
  the Premises, it .beihg understood that Tafunit's Utility Lines
  have Priority in their lOsation in the Premises,: and (y) with
  respect to the -Ceiling area, in no &Vent tl*y Goon 'utility Lines
  extend below Tenant's finished veiling, and (r). if no finished
  ceiling is installed by Tenant,. Such area shall not be available
  to Landlord for this purpose and Landlnrd shall be restricted to
  the sub-floor or interior walls-as hetetnbefOre described;
             (c) such work shell be perfOrmed during hours that
  Tenant is not open for 1140:nese (exempt in emergencies) unless
  Tenant,, in the exercise of its eine diecretiOn shall otherwise
  agree;
             pp       retorattoil. vatic Op .aitergtitsn work at the
  Premises which Is neceeeitated by       rbotatat from Mandlord'S
  entry, including, without iiiitation„. any *dark necessary to
  conceal any alatbent whoee preeehaa s permitted hereunder .shalli
  be pergormed by Landlord at its.eXpe:liatt or, :et Tenant'e. election,
  by Tenant on •Landlords behele and atAandlord Le sole vast. 4124
  expense (provided, hatevar, LandlOrd shall be required to per-form
  any alteration or restoretion work Which affects Utility Lines or
  Supports which do not exclusively sem* the. Premises); and
          .  le) Landlord shall he .liable fOx all loss, damage, Cr
  injury to persons or proPertY tesuttiala therefrom and shall
  indemnify and hold Tenant hareleeS from all claims, losses,
  costs, expanses and liability:, including reasonable attorney's




  112U egrmecticut Ave..   14-
  MoltlietOno DX. •
  *a* 5; Wig                                                          4442
  .kateilvecwisidet.ts
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 58 of 119




  geaP, arising therefrom.
       2.4.02 Other Access.: jlt any time within the six (6) months
  immediately preceding the expiration of the term, Landlord may
  show the premises to any person wishing to leasc them and low
  diming said period affix to any reasonably .suited part of the
  Premises: tut not in or upon a display Window) a notice re=
  Jetting or 'selling the premises 'which is reasonable in. size and
  keep the same affixed 'without hinderance or molestation:
                               ARTICLE .15; INDEMNIFICATION
       15..01 Indemnification. Each party Lin the crepacity..cf
 l'Indermiter") 'hereby agrees to indemnify and hold the other (in
 the •Capacity of Handemniteell) harmless rte.*      liability.„ loss
 and extents resulting from bodily injuries including death, or
 from injury or destruction of tangible property occurring on. the
 Premises tin the ease of Tenant), or, in other portions of the-
 Building, Land or ether adjoining property owned or Controlled by
 Landlord (in the case or. Landlord), and arieing kat of such
 Indemnitorle use thereof exc.ept. IS caused by the negligent Or
 Intentional act or Omission of the. Indemnitee„ its Contractors,
 agents, employees„ licensees or' that or ether tenants provided,.
 however, that the Indemnitor shall be notified with reasonable
 ,promptness of any suite, :proceedings, blatint at demands with
 respect to which the Indeninitoia: requests indemnification and the
 Indemnitor shall have the right to assume the •entire control of
 the defense, compromise .or settlement thereef .and the Indeonitee
 shall caaperate tally with the Indeionitor in- such defense.
           1RTicLN.3.6; Quint EN.ToINENT/NARRANTIES OF LANDLORD
       16.01 tamale:411'e VairaUtieS.. isindlord represent? and
  Warrants, that it is the tee OimPIO. ploher Of said Premises, that
  it has full right, power and .authority to maker eatecute and
  deliver this Lease. and that theta are      agreeMente,
  reetrictione, covenants., encumbiances      easements .which will.
  increase any of Tenant's 6%1144** Under this. Leads or diminish
  iny cd Tenant's r.ights hereunder.
       16.02 covenant of Ouiet tnioyment. Landlord covementa with
  Tenant that so long as no Event Or Default on the part of 'Tenant
  has occurred hereunder, Tenant Shell .and may peaceably and,
  gUietly have, hold .and enjOi the *remises for the tere. of this
  Lease, and any renewals or extensions thereof, and that neither
  Landlord, 'nor any party. :claiming under or through Landlord, shall
  disturb the use or the occupancy Or the itreMiSos by Tenant and
  Landlard. Shal'l defend tent's right to such use and Occupancy.
                    ARTICLE 17;       astmospo AND SUBLETTING'
       11.01 21e lo ant. Tenant may edsign this Lease or -Orty
 interest therein or .Rublat the Premises or any portion. thereof
                   Aeeht of the Landlord: Any such assignment
 Without. theprOti"cc
 Or subletting shall be expressly: subject to the terms and
 .othiditione at this Lease: _Tenant shall promptly notify LOndlord
 of the i4enttty et any igalipae Cr sstoteOsnt,
        14.02 lhilea2initrida40404. in the -event of an assignment
  o thie Lease, 'Tenant. and *40. ihisrmodiate enhoesser in Inter:014.
  of 'Tenant shall remain liable' for the performance by the
  OsOigneer.inwposeisiien of tenant's obligations hereunder,
  provided..howeVer4 that in the event • that 'Tenant'Is assignee Q . any
  subsequent .assignee .shall have (i) at least three .(3) years of


                                           -25-
  Ma Pap
  quo CommticutllVe,     OA-
  Wastilmetonjb:C.
  Me 5, 119n         •
  lelkkgnamiUmmect.tur
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 59 of 119



   experienos in operating the type of bueiness to be: Operated at
   the Premides with operating profits, (Li) a net worth of at least
   Ten Million Dollars (Vie., 000,norGeo) , and (lit) current. assets of
 . at least Two Million Dollars. f$2,000.,o06..00) (bcpth (ii) and (iii)
   determined in accordance- with generally accepted. accounting
   principles as of the end Of the most recent fiscal year of such
   assignee inmediately preceding Such assignment, unless mote
   current figUres are avellable),,, then Tenant and all intervening
  successors in interest shell be released and discharged from any
   further liability under this Lease. It Is understood and agreed
   that the assignee Must have, prior experience: .in a store of not
   lees than fifteen Ova:sand 115,,000) square feet and the proPosed
   assignee will subnit audited financial statements and such other
   information that. lanaord may reasonably • request to demonstrate
   compliance. with. the requirsients of this. paragraph..
   Noteithstanding anything. to the dontrary contained liereine Tenant
   shall provide: Landlord with copies of all assignment and sublease
   agreements. (excliiding financial information) and such other:
   relevant informatiOn 'whiCh. landlord may reasonably request With,
  respect. to the propoeed subletting or assignment. The release of
   liability provisions of thie subparagraph shall 'not apply to. an
   assignmentintade by Tenant to its Affiliate which is defined as.
  'Pabaidiatri, Patent tte subsidiary .of any parent of %%nett..
       •DIkking any Period. that Tenant 'remains liable for the
  performance of the assignee-tenant's obligations under this
  T.PaPai the, •spOpe ;it 'Tenant's liability as assignor-guarantor
  shall not extend to any obligation of the assignee-tenant greater
 than those .specified in this Lease upon the -date of Tenant's
 Assignment. unless. Tenant shall have specifically consented
  the,reto. in writing. Landlord agrees that it shall notify al/
 gearantors of all failures of performance on the, assi9nee4.
  tenant's Pa.rt AthAch, with the passage of time :could ripen into an
 Ever.* at Default,. within thirty (30.) days after such .fig.inen of
 piarfOrmatiCe nebuth e Whether Or not Landlord had. given the,
  fieElinneeiftenant notice: of .stich failiire. Following the .asisigneei-
 torsi/We failure, to care* the default any guarantor bali be
  accorded. an additional period of five (5) days in the case of
 tkenetery failures and fifteen (15) days in the none of. new-
 monetary alures tsubjoot to Excused Deleys, as- defisto4
 snoti•On 18.01 and. Fetes Majeure as defined in SeCtiOn. 24.01) in
  Which to cure said failures. In the event Landlord feils to
 notify any igliarantor of a failure -of performance within the time
  required herein, subh guarantor's liability shall be limited in
 the .aggregate to an amount. equal te the. Rent erreitrages lot for
  an equivalent. amount-with reepect-to any -other• 'failure:0f • ----
 pertereande hereunder) dating bac* to the month whieh. le 'two
 :menths. prior to the date on which any. demand for parteredume 'Wag
 mode %km such euarantor.
                          =Tic= la:. DEFAULT BY MOM
       18.02 Event of Default .DetAned: The following events shall
  -constitute an ',Event of Default".1
             V.) the failure by Tenant to pay eny-104*. due. under
  this zo,bne Which failure centinues for a peried of. ten (10), -days
  -
  after receipt of written notice from Landlord sent pu#Ount. to
  caption 0/.01 that the same is overdue: 1provided,._ however, at any
  tine on pr. After the date that The Map, Inc. has hem teleaead
  from liability under the Lease in, accordance:with -sea:1On 3.7:02,
  said ten ('10) day cure period shall mot be applicable to any
  payment of Rent due under this Lease during the remainder of any
  Image Year following the vecutrenee"Of three (3) previous Events

                                                               4189   oilea
  It* Itest .
  112111:Ingettaut Ave,
  Itettil**Itet. b.C.
  'Jiiie S
  11114/496Wfiliteq400k
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 60 of 119




 Of Default under thin subsection 1.0.01(1)        the past twelve
 (12) menthe, notwithstanding Tenants curing of such prior Events
 of Default, including payment. of interest, if any, in connection
 therewith); or
            (ll) the failure by -Tenant to perform. or observe any
 other term .or condition Of this LeSee and such. failure continues
 for a period of thirty ISO) .days after :receipt of written notioe.
 thereof from LendlOrd. sent pUrsuant to Section. 27.01, provided
 however; that if the nature of Such failure is Such that the mune
 cannot reasonably be Mired. within Said. thirty (30) day period
  (herein referred to.. as   Al)oused Delay"),. then Tenant Shall
 have auch ,additional time as is reasonably required to cure. Such
          provided. .Tenant. commences to cure such failure within
 :said. thirty 430) day.periOd and proceeds to cure such failure
 with diligence and continuity; or
           (Ili) an l'EVent of Bankru,ptoy" as defined below. An
 ',Event of Bankrupter,•          .(e) .Tenant's becoming insolvent, as
 that tern is defined. in%Title i. Of the United States Code (the
  uhenkreptcy Ceden ,. or wider the insolvency laws of any state
  (the rineOlVenoy. Layen.); .(13.) appointment of a receiver or .
 custodian for substantially:air:Of the property of"Tentuit located
 at the. Premises,. if possession is not restored to Tenant within
 -Sixty. 160 days*, Or the- inefitntion of & foreclosure Or
 attach** action upon substantially all of the property of
 Tenant located at the Premisea if such actiou is net .dississed
 within ninety .(,90) day (c). tiling of a voluntary petition by
 Tenant Under the prOvieicitis Of the Bankruptcy Code or lneolvency.
 LaV/B7 (0.) MAO Of a involontary .petition against Tenant as the
 Subject debtor Under the Bankruptcy Code or Insolvency Lava,
 :whit% either (I): is not. dismissed within sixty 1601 days fitter
 03:iime. or (2). reeults in the isduance of an order tor relief
 against the .:diabtorl. :or le) Tenant , a nuking or tiorusenting -to an
 assignment for the benefit . . .a creditors Or a. conipbeiticrn          .
 Uneditarei
          Upon .occurrence of an Event of Bankruptcy, Landlord ehau
 have an igite. end remedies available pUrsuant SeCtiOn 34.02;
 iirovidd, however., that while a case (the I/Casen) 'in Which Tene4
 le the enbject debtor Under the Bankruptcy:Code .ie pendin,gy.
 LandlOrd/s right to terminate thie Lease shell be sUbject.,.t0 the
 extent reqUired by the Bankruptcy Code, to any righte. of Tenant
 or its. trustee in bankreptcy (collectively, tiTrustee0), to. assume
 Or assign this Lease pureuant to. the Bankruptay. Code. Any person
 or entity to which this. Lease is assigned pursuant to the
 Bankruptcy Code. shall be deemed without pitther set. br deed 'to
 have nesinued all of the obligations .atising under this Pease on
 and after the date of assignment„ and any Seth assignee shall
 upon.. request execute and deliver to Landlord, an instrument
 confirming such assumption. Trustee shall not haws the tight to
 .asewthe or; assign this Lease unless =Vete* proarit (a) cures all
 defaults under this Lease, (b) cOnpeneate.e Land cptil :for damages
 incurred as a result of such default*, (b) provides adequete.
 assurance Of future performance on the pert of tenant. BS debtor
 5:11•DosSeseion• or 'Tenant's assignee!, and ;(4)..canpiinsifith
 Other reqUireperits. of the Bankruptdy Code. tt Trustee fails te
 assume or assign this Lease in accordance with the requirements
 of the Bankruptcy Code within sixty (60) dare after the
  initiation ot the '.case, then Trustee shall be deemed to.have
 rejected this Lease. Adequate assurance of fathre. Parforinance
 :shall require that the following itarttinuiti priteri4 126 pet.; (1)
 Tenant /a gross receipts in the Ordinary .gOOrte Of business during
 the thirty .(3D) days preceding the Cade, must be treater than ten


                                                                 Jiegl - 01784
                                   -27s-
 Vie aa
 IfOlanneotitutam.
 WINNIngton..D.C.
 Jikse3c 1992
        O
 IsildaplsAtentiest4Ne
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 61 of 119



  (10) times the nett monthly installment of Baba :Rent and
  additional rent fine; (2) Both the average and. median of Tenant's
  nOnthlYgross receiPts in the ordinary court's. of business during
  the seven 11) months preceding the case muet be greater than the
  next MOnthly installment of Base Rent and additional rent-due;
   (3) TrUsteemuet pay its estimated pro-rata share of the costa
  all services performed or provided by Landlord (Whether directly
  or through :agents or contractors and:whether or not previonely
  included as part of Rase Rent) in advance of the performance or
  Provision of such services; (4) Trustee must agree that no
  liquidating sale, auction Or ether similar business operation
  shall be conducted in the Premises;         Trustee :dust agree that
  the use of the Premises as stated. in this Lease shall remain
  Unchanged and that no prohibited lies ehall be permitted; (0)
  Trustee. must pay at the time the next monthly installment of Basle.
  Rent -.1n dna, in addition "to Stall inetaliment, an /Mount impel to
  the monthly installments of base rent/ and additional rent •due
  for the next six (6) months thereafter„ such. amount to be held as
  a security deposit; (7) Trustee Must agree to pAy, at anytime'
  Landlord draws on such sectiritydepatit, the amOunt necessary to
  restore such security deposit to its original =taunt; and (8) All
  assurances of future performance specified in the saukruptioy code
  must be provided.
        18.02 lemon.* of Landlord. Upon the ntcurrehOe Pf
  Event of 'Default Landlord, Shall have the right, by written
  notice to Tenant:. (1) to. decIare this Lease terminated and the
  term ended in whioneveni4 this Lwow and the term hereof shall
  expire, cease and terminate 'With the sane forte and effect an
  though the date set forth In the notice of termination- were the
  date originally set forth harem. and fixed for the expiration of
  the tern, and Tenant. shall vacate and surrender the. Premieee Put
  shall: remain liable, eableOtto.the limitations hereinafter set
  forth, for all Obligations arising during the, balance of the
  original stated term as prOVided below (2) without-terminating
  thii Lease, terminate Teilent'S right to possession' of the
  Premises (subject. to. the proVisioris Of applicable :law 0;1
  without terminating Teilint"S right to possession Of the Prisatisee
  continue thin' Lease in MI force and effect (subject to the
  provisions of applicable low).
        Notwithstanding the foregoing however, and regardless of
  .Landlord'S election t.O. pursue .any of the remedies Of (1), (2) or
   (3) above or such •pther. remedies as are allowed at law,
  Landlord's remedy Pr retOitery for the Collection Of *wit past due
  or to -become - duo - under this Lease shall-be li:alted arcane ivelv. to
  either of the -.following: 124 without re-entry into Vie Premises
   institute suit. from time to tine far the recovery or. past due
  Rent, (3) Landlord 'Shall have the right to te-enter the premises
  pursuant tn. Proceee Pt law and to dispossess Tenant and all other
  occUpants therefrom fautdect to Section 22.011 end remove and
   store aU property therein it a public warehthise or elsewhere at
  the cost and for the account of Tenant; and in moth event
  Landlord may Make such alterations and repairs as may be.
  necessary' order. VI relst the Premises, and say relet the
  Premises or any part thereof for suoh tern Or terna (Which may- be
  for a term extending _beyond the term of this tease) and at such
  rental Or rentals: and upon tough other terms and conditional as
  Landlord may deem adtiaable. Upon each such reletting
  rentals and other Suite received by landlord :front SUO reletting
  shall be applied in the- following. order: (i) to the 1343111ept of
  any indebtodnees v.)ther than Sent due hereunder from moment to
  'Landlord;        to the payment of any onste and expellees of such
  reletting including reasonable brokerage Vitae. and poste of such


                                                                     orzas
                                    -28-
  7110 0*. .
  1.1200iIiii•tis•t Ave.. N-11.
  • *5. 199E
  •••
  .lglikylkelleNcomect. Iw
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 62 of 119




 alterations and repairs (all of the.aforerentioned iteMe in 04
 and (ii) being collectively refertedtcasuOther DaMages0), and
  (iii) to the payMent.of Rent past due and anniakd hereunder; and
 OA the reeidue. if any, shall be held by Landlord and applied
 in payment Of fauri Rent which ball Continne, tOaccrue upon the
 dayathat the same 'Would otherwise have become due and: payable by
 Tenantheteunderif no Event of. Default had occurred. If such
 rentals and other suns reoeiVe4 gr9M 0404 =letting during any
 Month are less than the Rent; to.bspaid during that month. by
 tenant bereunder,..4anant Shall pay such deficiency to landlord;
 if such rentala and SUMe shall be more, Tenant shall have no
 tight to the =dens but shall be entitled to a credit in the
 amount Of sudh weasel against Rent t4 benone due in the future.
 $00b defigied0F .04011 44 caldulated and paid monthIY.. Landlord
 shall use reatOnable atfOrta toultigate damages and relet the
 Premises, Separate.sultemaybe brought from time to time to
 collect any 4MICaldamagti for any month Cs) (and any such separate
 AUit shaanot.in any manner prejudice the right of Landlord to
 Collett any daMaget fOr any sUbsegnentstonth(s)), or Landlord may
 defevinitiatibE 410' earh.olit Until after the:expiration of the
 Lease Tata (in which (Wont Tenant hereby agrees that such
 deferral should: not be construed as a waiver of a Landlordss
 rights. as set forth herein). Landlord's statutory or =Ekon law
 lien orright'of distraint, if any, are hereby waived.
       18.43 Acaeleration,Prohibited: whether or not this Lease
  Shall be terminated by Landlord or &asked to. be terminated 'wary
  provision .of law or decree Of a Court of qoapetent jurisdiction
  there shall be no liability or obligation on the part of Tenant
  to pay any Rent prior to the date the same would otherwise have
  become due in the absentia of any Event of Default, it being
  agreed and understood that Landlord shall have no right to
 .accelerate (i.e. deplete the same immediately due and payable)
  anYedoblent Which would have become due in the future muturn
  Rent's). In the event Landlord terminates this Lease, Tenanes
  liability for Future Rent '(as well as any damages specifically in
  lieu of or representing such Future Rent) Shall cease and
  tereinate, except to the extent and in the manner provided for In
  Section 18.02 above (monthly payment of rent or 'WI:cis:WAN-
  thereof).
      Nothing contained in this Section 18.03 shall affect or .
 diminish Landlord's rights to recdverpther Damages as defined in
 section 18.02 or, only following en Event of Bankruptcy (a* .,
 defined above), to accelerate Future Rent to the ertim0: permitted
 by the applicablehankruptcy laws.
      18.04 Intermit. Any payment of Rent or Other. ChargeS1Whitih
 are not bade When due shell bear interest fret the due data nntil
 paid at the per annum rate equal to the PriMe rate of Vella Pardo
 Bank of San Trancipoo for short term coMmeroial loans p204 tWq
 percent (2%)d
                           AILTIC!42 191 MAUL, BY IMOD*,
      10.01 Landlord's Vibe to cure. If landlord shall faiX to
 perform ,any °f its obligations under this Lease, Which failure
 continues for a period of .more than thirty (2O) days after
 receipt of written notice from Tenant specifying such failure
 (thereupon constituting an Event of Default), or if by reason Of
 the intrinsic nature of such failure it will require more than
 thirty (30) days to remedy and it continues beyond the time, •
 reasonably necessary:to cure the same (provided -Landlord:Wad
 donienced to care the failure within Such thirty (30). day period


                                                           410s —47443.
 The Cap
 TIM tcnnectitut Ave,   Nis:.
 4as40.2ea
 lata*Adwacon4c4i0e.                                                   4ik?
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 63 of 119



   and proceeds to cure such failure with diligence And continuity),
   then Tenant may, at its option in addition to any other remedies
   available to Tenant at laW 0* equity, upon written notice, incur
   any eXpense reasonably necessary, te•perform.the obligations of
  'Landlord specified in such notice and deduct such expense from
  the Rent becoming due hereunder,
                             RITICLE   Mit Litx4Tibv EEPERBEs
        20.01 Prevailing Part* Recovers. If either Perty shall
  bring an action against the other to enforce or interpret the
  terms of this Lease or otherwise arising out of. this Lease,. the
  prevailing party in anCh notion shall be entitled to. its copes of
  snit and -reasonable attorney's fees'. In computing ettorney!s
  fees, there Will he. na allocation, of salaries for worh perforbed
  by in-house cs.:.suneset.
                                  AlarpLi 2,12 MOLDING OVER
                       to liontlu If Tenant remains in .ptesetution of
  the Promisee after the tern of this Lease or any .extentiane or
  renewals thereat, without Landlord's consent, which consent may
  • •granted pr. v74thhei4 tn LandlIordl a sole discretion., Tenant
  shall become a tenant from "lentil. to month, at two. hundred percent
  (200t) of the liiiniannt tent payable during. the last month Of the
  tern of this Lease,...er Any extensions or reneWale thereof and
  upon the , othei- terns herein specified, and such tezmuley shall
  continue until UgtMinated by landlord or Tenant giVing. the other
  at 'least thirty (30.) days prior notice of its Intention• to.
  terMineite the tenancy... tenant shell also be liable for damages,
  to.landlor4 cnnseil by Tenant's failure to vacate the. 'promisee,
  provided that liap4144d 4i.yeo Tenant reasonable advance written
  both* of toll. dama4es.i
                                  .*RTIOL$ ;2.2: supoio4MirtOtt
        22: ei Itona,pisturhattee. Protection yrizet. Iffiture. Encumbrance
  RolikkKo Nt• Zan.dlotd.le option, this Lease shall become'
  Subordinate to. Any nOrtgage, deed of trust, grOund Cr master
   lease,salee-IeaSebialc transaction. Or other security inettutent
  loatio
   (any'     or more of the f.orogoing
  called: an tiEnetimbrance") which shall hereafter be Placed on the
  Prepipes4.prOyAded that Landlord Obtains. frail-the holder Of the
  En.rb.r.e.nee plated against the premises-. a non.-disturbance
  agreement t000rdreo, le form           nfOilides that in the Went of
  any foreclosure, sale under e power of Sale, ground: or *aster
  l'OELOO. tOrMination or transfer in lieu of any of the foregoing or
  the egarbiee of any other remedy PuttAlant to any -stich •Encoabranee.
  (a) Tenant's use, pcianeSainn and antaiigkAit or the Premise,' shell
  not be disturbed and this Lease shall ocAtinne in full farce and
  effect S0,10110 as tenant is not in default hereinider, and (b)
  thie• Zone shall automatically become a direct :lanes between any
  SUOOeiiper• to Landlord' a interest, as lahdlardy and 'Tenant as if
  iniCh Su0OesiOr were the Landlord originally. named hereunder.
  Tetientte, obligation to execute any documents or instruments as
  PXOP1460.44ithie de6tion shall be siOdact to the express
  ].inItatib: that
              44 *Ala 4benments Or instrUtents:ehail be Aptrictly
  lixttgo to the matters. of (A) the Confirifiatian b7 Tenant of the
  dillorainutioit oi this lease and (B) the nOrtgi_3#0.14$ covenant not
  to Oa-finite
      _         tern:alto-a possession and to recognize this Lease and be
  beihnd by the provisions. hereunder in aWorilatioo with the above
  ticaVlationa, and



  liAt
  1120 Conneetleat Ave.., N.V..
   Si. 5 1900 '
  ifildepiWpAcionbet.40
             Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 64 of 119




                       (ii) no such document or inotrUtent MeV contain any
              other matters whieb materially. increase any of Tenant's
              Obligations hereunder or materially decrease any of Tenant's
              righee under this Lease. •    •
                   22.02 gen;PigitUrbanee AcireOeffint from Present Encumbrance
              *older. Landlord covenants and represents that as of the date of
              execution .and .delivery of this Lease there are .no Eacumbranpes.
              With. respect to the Premises or the Building or Land of which the
              Premises is apart.
                     REAS fetenticeelly omitted.
                                        ARTICLE BA: 7.ETENTroNALLE'DEPETED
                                            ARTIOPE'24; FORCE =BEEN)
                    . 24.01 Earce-MeieUre.. In the event that either party hereto
              alien be delayed lorhindered in or preventedfromtbeperfoekahoe
              of any. act reqUired hereunder by reason-pf strikes,lodkeoutev
              laboetrpUbles.,. Inability to procure materials, failure efpower„
              reetrictiVegoVernmentallaws or regulations, riots,.        .
              insurrectioer war, military pr Usurped power, sabotage, tnesuAillt
              severe weather, fire or other casualty or other reason (bet .
              eXcluding tinanCial inability, or the lack, of suitablenaboito,
              of A like nature. beyond the reasOnable control of the paEty.
              delayed in. performing work or doing acts rewired under the totes
              of. this Leaire therein. called "force =jewel!), tho.pertanlieWiscf
              such act shall Be. excused for the. period of the delay and. the
              period for the performance. of any such act shall be.fttended.gor
              a period equivalent to the period of the delay. The provjeiOng
              of the preceding sentence however Shall not excOsaTePaet Xr0111
              the prompt and timely payptent, of the Rent as and !hew the soltle is
              due under this Lease except When a) the •COmeneement pate .et the
              term is delayed by reason of force Majsrere, or (ii) :yeah payment
              is soCOUGO .PUrSUgint to other proliisione of this ;Aerie.
                                             ARTICLE 25:    R500120XN0'
                   25.01 Itemorandem of pease.. This. Lease •shill. not 'be
              recorded,. but, upon the regeeet of either pagty., the-tertian'
              shell execute a short form Ifeksorandum of Leese, which may be.
              recorded by either party. Ruch liemoranduM of. keage shall ineluds
              only such provisions as are reasonably .neceaeary to ilapert notice
              of Tenant's rights under this Lease but shall apecifiCelly
              include the length of. the term (and options, to 'extend the 'setae,.
              if Any). The coat of such recording 01411 be /.id by tba-Partir
              recidesting recording. Tenant agrees to execute a release of the
              Semoraridum of Lease promptly following: the:: eapiration or
              termination of this Pease.
                   The parties acknowledge that siMUlteneonaly- With the
              execution of . this Lease they have entered. into a JceMprandum • of
              Pease in the form of Exhibit 11 attached hereto inizserPoristin% by
              reference the terms and conditions of this. Wee..
                                               ART/cPB $6; BROWS
                   th6. el Mutual. Indemnity. Landlord and Venaat repreeeht to
              each Other that each h.aa dealt with no breker tither. thim
              Lord Associates and ,The Real Estate DivisiOn of, slake
              tonstreotiOn. Co., Inc. for whose cebeiesions deaf** Landlord is
              solely responsible, and each party hereby agree.t0 tnglanify.iimd
              hold the other harmless from any olailde for any other .0=4

                                                                                  JIBS - 01708

              This ricis
              Tao COnnbctiO
                         ut
              ReilifitiestAgi •
              Ail° X.1994.
              1034:14AtbiWnfleitklfas
                                                                                          sts3

v v v v   v vv v v vvvvvAgi                      >         :78) D (—A O      v vi5O)
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 65 of 119



  09103t.isal.119Pe or ffsep.
                                    ARTICLE 27: NOTICES.
           27.01 7ntentionaliy Deleted.
       27.02 loticep. All notices., Consents or waivers reguired
  at Permitted to be given. ANEW this Lease shall be in writing 04
  may .be delivered personally or may be forwarded by regietered Or
  certified mail, .retarn:receip0 requested, or may be forwarded by
  United.States Express Veil SerViOal or by FederalWprees or
  Other private Overnight delivery Service or by telek or telegram
  act EL:_
         vt facsimile) provided. that a remit* or proof of delivery
  thereof can be produced.
       27.03 Petgoes/where dent. All notices given under this
  Leaae Shall be addressed to the respective parties as f011ows:
                     Notices of Default
                     To Landlord':      abax 1. Sender & Sons
                                         .20 Connecticut Ntre.,
                                        Wabllington, 154. goats. .
                                        stts; Steven Solmarta,
                     With A 'COW TO:       SleXe ConetrnOtiOD.co44.
                                           The Reel-Rebate Viviaion
                                           1150 ConneCtibut Ayanns, N.W.
                                           Washington, D.C.. 20036
                                           Attn: Stephen r. Lustgarten
                     All Other Notices
                     To landlord:          Zack I. Bender & Sons.
                                           0/0 Blake.Constractien 004 Ind,
                                           The Real Estate (Division, .
                                           1150 Connactiout.Avenue,
                                           Washington, D.C.: 2014
                                           Attn1 Stephen W„. Lustgarten
                     To Teruitr4           The Gap, Inc.
                                           900 Char* AVM*:
                                           sari ormo4 tit -9404.
                                           Attn: denetalCOunael
  or to. such oth0V.444ress-ap may be contained.tit notice froim
  either party tO the Other given pursuant ti:.thie Section..
       27.04 pfteetivenaseof Notice. °Except a• hereinafter
  provided no4oit ah4Whe deemed given when rgOeiVed, or when
  receipt le refused..
                             ABOm got ousczogrago ARD. ammo
       00.01 puscastor& and Assigns. sobjett to thaprOvisionsuf
  Article. 2.7 illAsitignsient and Subletting"), te covenants,
  conditions andagreaCenta contained in this tease shall be
  binding upen.end Ihelt Inure to the benefit oEliandlord and
  Tenant and theirreepeCtiVenucceseora and Assignev




                                            -32
  'the, ittik
   11211.20inAmti cut Ave., 11.9-
   11ashil Semi S.C.
  am 9;       1992.
   latitS1V9MciamectAse
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 66 of 119




                              ARTIOIM 29; INTERPRETATION
              Xitterpretation. Wherever in this Lease provision. is
 made fbr the approval or Consent or any party hereto,. then unless
 expressly Provided otherwise,. such approval or consent Shall - not
 be unreasonably withheld or •delayed. References to. the "term of
 this Lease" or "Lease tern" Shall, unless the context otherwise
 requirear be deemed to inelude any eXteseions or renewals
 thereof, This Limes constitutes the entire agreement -between the
                                              f'
 Parties With respect to. the subject matter hereo  , and cannot be
 modified, supplemented, .cir amended except by an instrument in
 writing signed by the party to be charged. This" Lease shall be.
 interpreted and Construed in accordance With the laws of the
 District a coaunbia, .Tries waiver. of one Event of :Default by
 either of the parties shall not conatittite a Waiver of a
 subsequent Event of DeraUlti. In the event that any provision of
 this Lease are, become or shall be declared by an court or
 tribunal of competer.kt jurisdiction to be illegal, snob provisions.
 shall, be null and void and. shill .be deemed deleted from this
 Lease and all the remaining provisions of this tease shall remain
 in full fere* And effect,
                        ARTICLE                   Maciarmmcz
      . 30.01 .construotiOn. 61,1innihoeivihen Mile.. Tit „consideration.
 for the performance by Tenant of certain work in the Premises.
 Landlord agrees to pay t0. Tenant an allowance .(the "Construction
 Allowance") in an eePent *Pal tO aix Hundred Forty-two Thousand,
 PoUr Enndred Forty-four Dollare (;$642,,..444.00) payable in
 accordance with the foliewingi:
               A. TWentYriVe percent :(25k) of the Construction
 Allowance and the Satter of Credit fie defined in Section 34404,
 below) for the balance:: cif .the..00nstruction Allowance upon the
 fifth (5th) bueineen day innediately :prior to the .coMmencement"by
 Tenant of 06#0tgli01.•01 at tlie...1Voilli.00/31 Which construction date
 shall be speciifieii. inn- notice from :Tenant to tandlord given at
 least ten tin business days prior to said date. TonAnt shall .
 have. .no obligatioh to. nonnenne construction at the Premises until
 receipt Or thie installment of. the tonstruotion Allowance and thn
 Metter of Credit, and the 4eitanaticameat Pate and Tenants
 obligation, to 'pay Rent. shall Na postponed:by the number of deka
 by vbich landlOrd. 'failed to deliver this.. installment and. the
 Lettet pi 4redit by.. the. required date "aforeSaid,. provided,
 however, in nO ,event Shall the Coneen0Snent Date be delaYed
 beyend the date on 'whiclh the Venal* opens for businese in the
 13rin:ialsee4
                   Thelc0l5n06 of. the constrUotion Allowance
 tan      tieYe• after the .cohip1.at440 of the conditions Set forth in
 Paragraph .c.. berein Wolf!
               C. The conditions precedent to the obligation of
 '14bel1.ece4' to par the *P.O.Intrantinn Allowance are: .
                 '44)• the OPeatig:..PY-Tenent for businese lb
 IIV1014,See. 4t the stens. fial3y Ci*bured, Stocked and -starred/.
                04.1 the suhmisBitin by Tenant of a copy or the
 final billing tgolit         ijenstei. contractor (the "General
 Contraotor.") broken :dinVh in reasonable detail and showing this
 cost Of 'wink performed at the Premises;




                                         -33-
 'fl Cop
  1120 CegroctiOnt      WM.
  vashinjaciti:
  Jii5 1992             •
  lildtiantbacolinect.lee
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 67 of 119



                (iii) the submiseion by Tenant of a lien waiver and
  release from .Tenant's General Contractor; and.
                 (IV) Tenant's affidavit that the Premises has been
  built in accordance with the plats an& specifications approved by.
  Landlord..
       0:9      Lien.Vaivers Net_itoquiree. Except with respect tO
  Tenant's Genera/ Contractor from when a Waiver of lien shall be
  tekinixed, the subiaineitth by Tenant of lien waivers from any other
  contraCtora, :sthoontraCtOrs andnaterialmen performing Tenant
  Work, at the .Preatises shall not be a Condition precedent to the
  payeebt of any portion Of the Construction Allowance.
  NeVerthelessi -Tenant ag4eiss that it shall submit such Waivers as
  it has its- its possessien as soon as practicable. after receipt. of
  the same and that with reSpeet to any subcontract for which no
  waiver, is submitted Tenant .shall protect Landlord's intereet from
  any lien in the Danner provided in Article p hereof.
          39.03 Tenant's EamedieS. In the event Landlord tails to
  1.3ay• the 4onetrnetion AllO.watee Within the ten (19) day period
  above prOVided, then Tenant shall have the right either to draw
  against the letter of credit., or to deduct the Constrnotien
  Allowance from the Rept. otherwise becoming due hereunder together
  With interest txt the Unpaid balanqe thereof at the prine rata per
  entnna Of Nene Fargo Aank Of San Francisoo for short tare
  scoateroial loans plus four percent (4%)..
        30,04 Letter of. credit. In. order to secure the prompt and
  faithfial PerforMetice 'by Landlord of its obligation, to pay the.
  Censtpuotiou Allnwarice . by the date required above, Landlord shti:11
 deliver • to Tenant an unconditional, clean, irrevocable., stendOy.
  letter' of credit .(the "Letter of Credit") paYable• on -sight. ''4th
 the bearer' 'S draft in the amount of 'Four kundred Eighty-one
 'Thousand Eight Hundred Thirty-three Dollars ($481,83.1,00), issued
  by and drawn, 00 A Malin. bank (the. ',Issuing teal') of 'LancilOr4.3 6
 :seleOtion, subject to Tenant's reasonable epprOval. The Letter
  of Credit shall state that it shall be payable agatinet a eight.
 draft presented by Tenant, accompanied by Tenant"' statetiant that
 "Mid drawing fat in accordance with -the term* and •coriditione of
 this Lease; no other docenient or certification fro* Tenant shall.
  be required to negotiate the Letter of Credit: Tenant may'
  designate any bank as Tenant's advising bank for .polleetiett.
 purposes and any sight draft for -the. collection Of the Latter. of
  credit may be presented by the advising bank on Tenant's befutif,
        The Letter of Credit shall be for a term of one rear mnd.
 shall be in the form of Exhibit B attathed hereto.. The' fee fot
  the maintenance of the Letter of Credit shall be at Landlerdis
  sole' cost and expense. Notwithstanding: the foregoipg„
  Landlord pays the construction Aacwance . in a timely manner.
 'Tenant shall reimburse Landlord for the usual and otietctmery: fee
  for maintenance of the Letter of Credit:.
       Upon the failure. of Landlord, to pay the fgll anima*. Of the
  Construction. Allowance when the 'sane is line and 'payable, Tenant
  shall be entitled to draw -against the Letter of 'Credit .in. the
  .amount of the unpaid portion thereof. Upon the recoil* by Tenant
  Of the full .amount of, the, construction AlloWance, the latter of
  Credit,, if not theretofore .completely drawn, shall be. retarned to
  Landlord,


                                                             Mgt -
                                  .444
  MR Bop
      gonnectleut Mt.. Lila
  •laddrete4 D.C.'
   irik   -1.994 •
  AgiftikaiScalin00.616is
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 68 of 119




       The Tenant shall not be required to exhaust its remedies
  against the Landlord before having recourse to the Letter of
  Credit or to any other form of security held by Tenant or to any
  other remedy available to Tenant at law or in equity.
      The Letter of Credit shall be transferable. Further, in the
 event of any sale, assignment or transfer by the Tenant of its
 interest in the Premises or the Lease, the Tenant shall have the
 right to assign or transfer the Letter of Credit to its grantee,
 assignee or transferee and in the event of any sale, assignment
 or transfer, the Tenant so assigning or transferring the Letter
 of Credit shall have no liability to the Landlord for the return
 of the Letter of Credit and the landlord shall look solely to
 such grantee, assignee or transferee for such return.
      Such Letter of Credit shall be delivered to Tenant upon the
 later of (i) the mutual execution of this Lease and delivery of a
 fully executed copy of the same to Tenant, or (ii) five (5)
 business days prior to the date of the date of the commencement
 of Tenant's construction at the Premises. Tenant shall give
 Landlord at least ten (10) business days notice of such
 construction start date. Tenant shall have no obligation to
 commence construotion at the Peeniaas until receipt of the Letter
 of Credit and the Commencement Date and Tenant's Obligation to
 pay Rent shall be postponed by the number of days by which
 Landlord failed to deliver the Letter of Credit by the required
 date aforesaid.
                                 atencLE 31: APPROVALS
      31.01 Lease Conditioned on Approval. Landlord expressly
 acknowledges that the ability of Tenant to design and construct
 the Premises (including without limitation the number, design and
 construction of its signs and storefront) in accordance with its
 requirement's; are material inducements to Tenant to enter into
 this Lease. Accordingly, it is expressly agreed by the parties
 hereto that the effectiveness and validity of this Lease shall be
 expressly conditioned upon the approval by Landlord and all
 governmental authorities having jurisdiction thereover of
 Tenant's Sign, Storefront and Design Plana (as described below)
 as well as its Construction Plans (as described below) for the
 Premises, including the ability tq obtain any required variance
 from such governmental authority (all of the foregoing approvals
 and variances being collectively referred to as the "Approvals").
 /n the event of the failure of Tenant to obtain the Approvals,
 then Tenant may cancel and terminate the Lease by giving written
 notice thereof to Landlord. The term "governmental authority" as
 used herein includes any quasi-governmental agency or board or
 any private agency or board, any of which agencies or boards are
 given authority pursuant to law to review and/or approve Tenant's
 design or and/or construction to be performed at the Premises.
 Notwithstanding anything to the contrary contained herein, the
 receipt of /landlord's approval and the issuance of all permits
 (which term does not include a certificate of occupancy) required
 by any governmental authority for construction of the Premises in
 accordance with the Development Plans (as defined below) shall
 satisfy all conditions set forth in this Article 31. Upon the
 receipt of Landlord's approval and issuance of such permit(s),
 Tenant shall no longer have the right to terminate the Lease
 pursuant to this Article.



                                                         4108 °11s2

                                          -35-
  the eap
  1120 Cemeettcut Ave.. 11.11.
  Vashigetan„ D.C.
  Juno 5, 1992
  ledephADWMmeneet.lse
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 69 of 119



       51.02 Definition of Plans. `The term "Sign, Storefront and
 Design Plans" shall .meaui Tenant's plans for     Its signs,
 including, without linitetion„ the number, ease, configuration,
 lpoetinn„ contently color,. and other aesthetic teatnres of said
 signs, (ii) the external and internal appearance of the 'Premises
 or the Building and. (iii) the size, dimensions, height,.
 elevation, grade, *mind coverage and landscaping of the
                                    truction Plans" shall mean
 Prenises or Buildingv The. term ".Cons
 all Plane relating- to. the construction or work to be performed at
 Or to the Premises other than that depicted in the Sign,
 Storefront and Design. Plans. Both the Sign, Storefront and
 Design Aetna as well as the Construction plans may Sometimes be
 colledtively referred to as the "Development plena".
        31.03 lehant's -Standard of Design. Tenet's Development
  Plana may be in accOndance• with Tenant's own requirenents, as
  Tenant; in its Sole •discrcation, may determine end Whether- or Oct
  its: proposal IPS permitted under the applicable building cedes or
  governmental requirements. then in existence.
      .4104 Governmental :nppRoval Process* la) Tennnt shell not
 be required to accept or comply with any condition 11 approval
 imposed .Or teduested by such goVernmental autherity which the
 Tenant dose not., in the exercise of it dole-di.eloretion„ deem
 acceptable,: Tenant's obligation to obtain SAO VigeVale shell
 not extend beyond the determination of the applicable
 governmental authority at a formal public hearing fOr the same
 and 'Tenant shall have no obligation to appeal en adverse
 ,dacieion.
        (h) Landlord shall cooperate with Tenant in its application
  for goVernmental, approval of its Development _Plans and-
 exec:Ate any reignited documents in =mention therewith and, if
 necessary, appear in person., or through its Only appointed agent
 With Tenant for Tenant's. designated agent) -at a Pnblit nearing on
 .anch application.
                           ARTICLE- az i 'ESTOPPEL OVIRTIPICATES
       32.01 Estoppel certificate. 'Tenant .044 at any time and
  from time to time, within fifteen 4'0) days after request by
  Landlord, deliver a written certif.icate duly eXec.U.ted by an
  authorized party on behalf of Tenant oe.ttifying to. Landlord, or
  any other person or entity specified h landlord;
             la) That this Tease is unmodified and, in full force.
 and effect, or if there has been any modification, that the same
 is in full force. and effect as So modified, and identifying any
 such modification;
              (b) Whether or net to the. knowle.tdde of Tenant there
  are then existing any offsete Or defenses in favor Of Tenant
  against the enforcement of any. of the terms., covenants and
  condition* of this T.ease and, if so, *pacifying the same, and
  also whether or not to the knowledge :of Tenant; Landlord has
 'observed and performed all of the tette, Coienents and -conditions
  9z. its part to be observed and -performed, #4.di it net; specifying
 the same •
                   (C) The dates to which Rent haS been Vad; and
            (d) Any other reptealmattee relatin9 ta this Lease,
  provided however that such fee;ttlel idattate do net. increase any of
  Tenant's obligations under this Lease nOr decrease any of



  The ceP
 1120 toriviattleut Ave.. W.V.
 illObV0111%. D.C.
 .Mini j, ign
  .4144WidgeNtoteect.he
            Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 70 of 119




              Tenant's rights hereunder nor require Tenant to take any action
              other than tp addresa or answer the factual matter raised..
                   The failure of Tenant to deliver Such gertifiCate within
              such fifteen 0.0 day period shall be conclueive. upon Landlord.,
              Tenant and any other perSon, 'firm or eorpOratiOn for whose
              benefit the certificate was requested with respect to (a), (b)
              and (c) above but expressly excluding (d) from any such
              presumption, whether conclusive or :prima. facie.
                                              .ARTIOLS 33: EXVILPATICIT CLAUSE
                   33.01 Landlords Exeuloation, Except .at otherwise
             expreselY Provided in this Lease, Tenant 'Shall not have the right
             to. set Off or deduct any amount-allegedly owed to Tenant Pnrsuant
             to any Claim against Landlord from any. rent or other sums payable
             to. Landlord.. If Tenant is awarded a Money judgement against
             Landlord, then recourse for satisfaction of Such judgment shall
             he limited to execution against the estate and interest of
             Landlord in the Land. and. Building and the rents,. issues, profits
             and prOCeede therefroll. No other asset Of Landlord, any partner,
             director, trustee,, or of fieer of Landlord (collectively,.
             togficsma)• or any other perton br entity shall be available to.
             satisfy or subject to such judgement for monetary damage:I., •nor•
             shall any officer or any other person or entity have pereenal.
             liability for satisfaction of any .claim or judgement for monetary
             damage:: against landlord or any oggixer..
                     The limitation of thie 'Section S)"%all, Int aouly to or iiiait.
              04. :.any injuhotive or other equitabie, declaratory or •Other forms
              of .:relief to Which Tenant may be entitled (notwithstanding that
              such actions ars .in :personas( in natural, or (ill any other remedy
                 .adtion against Landlord whiOh does not involve the perSonal
               Liability of Landlord for Monatery -daigages from property other
              than Landlord's interest in the Building and Land as aforesaid,
                            .Attitatin 34: BIIILOINS•DEROLITIoN/NAJOR BENOVATEeN
                   /t, at any time 'during #e second option period, Landlord
             elects to demolish. the 'Wading Jot !substantially rentode2, the
             Building (the result herein referred to as the 'Phew Buildinr),
             either of which actions require the evacuation of substantially
             all tenants of the Building, .tandlord shall have, the right to
             terminate this Lease at any time flexing the second option pef iod..
             Such termination shall become effective by written .notice by the
             Landlord' to' the 'Tenant not less than ninety- (se) days prier to
             the date. fixed in the notice fOr :Surrender of possession of the
             Preakisear to. make the same available ter. landlords.s construction.
             Aceempanying such notice Shall be Copies of Landlord'S Me:It
             recent :plans and specifications for the New Building ZandlOrd.
             intends to constrUdt on the site Currently occupied by the
             laiilding. At least thirty (10.) 'days prior to the date fixed
             the. notice for surrender .of 'polsossion of the Premises, tandlord
             shall pay to Tenant the inuleptedieted amount of leasehold
             improvements constructed at vanantla expenss, depreciated on a.
             straight :line basis over the lesser of        twelve (IV years or
                   the Period of time from the: data or. their •construction to
             the, natural expiration date Of the second option period,. Tenant
             !hall provide Landlord With reseonably detailed. information to
             *atalginh the undepreciated amoUnt of such leasehold
             114Provements: tandlordie.plans and. speoifications shell .1.1wilUde
             detailed .speoifications of any new ground floor retail premises
             to .be Constructsd in substantially the same location of thgi first
             f/oor of the New BUliterg as the original Premises (the f!Nevr



             *The Gap
              1120 cannectlaut five, 11.1/.
              sieshittatqn,:e.;„ •
              Ana 5, 19PZ




Ma4:44:44:44:44:44:44MaaqWWWWW@64a 4a%4:v4a 44664a4%,..46J47%4
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 71 of 119



   remises").. If Landlord's plans and specifications refleot such
  New .PremiSee„. Tenant. shall have the option to:reinstate this
  lease for two socoeseive five year periods . (the "New Option
  Periods"). If the NOW Premises contain the esetential
  characteristics of the original Premispe (the -"Essential .
  qheracterieticon), Tenant's first five Year option (the "First
  New Option Period") shall, be et the .Fate .liinisnua Rent which
  epplied to the second option period originally contemplated under
  this .Isate. Tenant's second five year, 'option (the "Second Nee-
  oPtion Period") shall be at the Minimum Rent equal to the greater
  o (i) ninety percent Mt%) of the fair rental value (computed in
  the manner set .forth in Section 441 .of the Lease) of the New
  premisee as of the coMmencement AEI the..Beeond. New Option Period
  or ('ii) at the annual rate. payable during the First New Option
  Period, The Essential characteristics are as follows:
             •(i) the. New PremiSes shall be the same square, footage
  as. the existing Premises, plus Or .Minue ten percent (um, with
  Ceiling heights equal to or higher than those Which now exist ofi
  the .ground floor level;
            (if) the New Premises then be in substantially the
  sate location on the first floor. of the New Building as are the
  original Premises.;
           (iii) the Now .Premises shall contain not substantially
  less than the exieting liYtear footage of frontage contained
                                                           .   in
                                                                .
  the existing Premises.;
            (iv) the Neel pienthWIN thala contain a configuration and
  dimensions on all three levels Subetantielly the same as the
  existing Premises;
            (V) the Nee Pre-titles shall have sibstantially no tore
  or greater physical obstructions than those in the existing
  Premises;
           .(vi.,) the new Iltemleee shall not suffer the lope Of q#Y'
  accessibility or -visibility (in terms of proximity of Intilding
  entrances and freedom'. frOM obstructions) than that Which etisited
  with respect to the existflig Premises.
        If landlord's plank and .speolfications call for New Premises
  Which do not Meet the Essential •Oharacterietice, Tenant shall
  still have the right to reinstate this lease for two     In
  aucceeisiVe five year .option periods applicable to the Nev._ -
  Premises.. Such tenancy Shell be at a Minimum Rent equal to
  ninety percent (eot), et the telt. rental ValUe of the 'New Framises
  established as of the Ontnentement of the First New. Option Period
  for the First New Option Period; and, for the Second Net Option
  Period, Minimum Rant s.hall be the greater of (i) ninety percent
   (90%) of the We rental Value of the New ?rem:tees (dertermined as
  of the oommencement or the second New Option Parted). Or iii) the
  minimum .Rant 'payable with .ttepect to the First New Optiini. Period.
  Pair rental value shall be established in the Manner met forth in
  Section 4.01 above as Of the: commencement of the appacable New
  Option Period„ Tenazitla oPtiOr; hereunder is subject to the •
  'following termS and oenditionst
             (a) Re later then. t.welVe OM months prior to .t2:te
  delivery of the New' Pr:Mises to Tenant, Landlord shall notify
  Tenant, which notice Shall specify the design of the PretiSes and
  New Building .4=0 tais pro'actsd da.2.ivery of possession dote,



                                   —38—
  The .14i •
  1110 Oximeetkut      .101.
  MashitititieviL;C,..
   hthe_ 259Z
  181do-plWantamect. lee
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 72 of 119




      .       (h). ifenant shall on or before a date which hinety (90)
 days after Landlord delivers the notite reguired under paragraph
  la) above, haVe the right to exercise. itt t•ptioxi to lease the New
 .PresieSe.. Tenant shall exercise its •option by• Written notice to
        lord.lare of Tenant to exercise. Said option Shall enable
 LandlOrd to lease all or part of said space upon any terms. to .any
 party and this Lease and Tenant/s rights. hereunder shall be
 deeted tsrminated.
                (c) lf Tenant exercises its option hereunder, the New
 treatises shall be deemed. the Premises kes defined in the Leaps)
   and Shall .be subject to the tennis thereof tescept as set . forth
   above with respect to Minket* Rent, and the First New Option
   Period shall Commence at of the date width is seventy-five (75)
   days after Landlord delivers possession of the New Premises to
   Tenant i accordance with the prOVisionis. of Article 5 of the
   .Leate. Said date is herein referred to as the "New Option
 . .COasengerilent 'Oaten. Notwithaba04.4 thla foregoing, it is
   understood and agreed as
                 (1) Landlordlt .pois obligation with respect tin
 the condition of the 'Nes Premipee at the. tine Of delivery. of such
 Space to Tenant Shall be.to denvera raw shell which
 approximates the- Condition of. the PreMises delivered. to Tenant in
 anbordanoe With Article ,.$. end. Exhibit B hereof)
                (ii)   The terms and provisions of Article 30 shal.l
 .n€ be appll0able to the New Premise@i
                (iii) Tenant shall be obligated to construct ali
  leasehold improvements in the. New Premises pursuant to plane and
  specification* approved by landlord; and
                (iv) After eXerCiaing the option granted under
 this Article, Tenant 4greee to diligently and timely seek to
 obtain all necessary permits frail goveintiental authorities (atif
 defined in Article 31 hereof) provided that Landlord has tinely
 aPproVed Tenant DeVW:I:Outwit Plans (as defined in Article it
 hereon, and Tenant agrees to apply for such permit(s) net iSter.
 than one 'hundred twenty days prior to Tenant's anticiPated
 opening data in the New-Premises...
             Ad) As Of the New option commencement Date, the :Net.
  Premises shall ecome 4110.04. and :subject to this Lease on the •einaet
  terms, covenants and co       tons as contained in this Lease,
  snbjeat to the .toregoing :changes in Minimum Rent and the. New
  Option Perieds.
             (e) It shall be a condition precedent to the right of
  Tenant to ekerciee the Option provided under this Artieid, that
 .at the time of exercising same and at the New option Cbalasaclanent
  Date, there be no Sitieting. unremedied Event'of Default on the
  part of the 'Tenant Under ety of the terns., covenanta
  conditions of the LeeSe on the part of the Tenant tO
 performed. Any candellAtion or termination of this Leese or ot
  Tenant!sright towesassiosi.of the Premises shall terminate the
  opting under this Artiele. The option granted hereunder Shall be
 •oonditioned upon Tenant teivigg made line and 'timely exercise
  thereof as hereinabove provided; On the request of either party,.
  the other party shall eireents a short fora memorandum of lesee
  including the options to•extend the term of the lease set forth
  in this ArtiOle.




                                    -39-
  The lap
  ITTeeenneceTat Ale.. RN.
  WItnatgai S.C.
  twalai1emonact:188
        Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 73 of 119



                    (f.). If•IandZord 919.es not deliver possession of the New
         Premises to Tenant by the. date specified in the notice set forth
         in paragraph tai ebtrke, then Tenant shall have the _option to
         terminate this Leese at any time thereafter upon ninety (90)
         dayev *icor written notice to Landlord.
                                             ZARTXCLE 35, ItiscELL*4006
              3st. 03.. Waiver of aUry .Pria1.. Both parties. hereby waive
         the right to trial: by jury in any action arising hereunder.
               35.02      Time of the Eissenae- Tine in of the essence of
          each and ellgtrY provision, of this Lease.
               9.03.     Authorization. Each pmrtyhereto represents that
         this ISase luis been duly authorized and that the persons
         extmutittg the lease on behalf of the respective parties are
         .aUtherised to do* so and that such action p. binding upon the
         Tetspeer4iva parties.
               35.04%     Mincellanooda. if any.condition exists which May
         be. the basis of a claim of censtruOtiVe eviotion, then Tenant
         Shall. give Landlord written nntine.thereof and a reasonable.
         opportunity to correct such condition, and in the interim Tenant
         :shall not .claim that it has been constructively evicted:. Any
         property placed by Tenant or any inVitee in or about the Preltitsee
         or the Building or the land shalt be at the sole risk of Tenant,
         and Landlord shall not in any mennex• he held responsible
         therefor.
                     ADDxpronnt ximitairs alianIDAR.4. This Lease coneists of
         pages 1 through 40, a PerCentage Refit Rider Of 3 pages, a plat
         plan Marked Exhibit A,. a list of prohibited Uses narked Exhibit
         A-3.„ a schedule of Lain:liar:Ps _Work-marked Exhibit 13, an
         allocation of reaponsibility ter concrete 'fill and remoVial marked
         Exhibit. C, a fopm of Memorandum of Lease marked, Exhibit 0; a fatiti
         of letter" of Credit narked 'Exhibit B and Partial •Street Level,
         Plane and Elevations and Sectiona *hiked Exhibits RA-i and
                   IN WITNESS 'WHEREOF, the parties have caused this Lenee
         to be properly executed as Of the data first above written.

                                     ,   •           LANDLORD.

         Witness or Atteat:m-4

         By



                                                      g'FIANT

         Witness or Attest:                                      ft OAP, INC. ,/
                                                                              .."'
         11,   61),..et                                          Bil
                                                                       i.,        f,.. ,
                                                                           Stevan' -
                  Jeei ft Well
                 wossissearelerif... .
         'Title au                                               Title SeLliot 19.fie Pr0.04.. 00k*
                                                                                               .... ...




                                                                                           413D — 617137
         vie gep
         1120 Cvmuctic44 Ave.-, LU
         SzgAivatIft
         Julie 5; net
         allennOseNepnnewties



C7VVVVVVOOVVVVVVVVVVVVVA +p • y/ <% =                                                                     V-1 V VOO
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 74 of 119




                              PERCENTAGE RENT RIDER.

           Attadhed to and forming part ,of Lease dated           .7     g

 199.74, between Jack I. Bender t Sons, as Landlord, and
 The Gap, Inc., as Tenant.
                                   PERCENTAGE RENT
      1.2 Pproentage Rent. In• addition to lenient& Rent, Tenant
 agrees to Pay to -Landlord as percentage rent (hereinafter . .
 referred to as "Percentage Rent") an amount per Lease. Year or
 Partial Lease Year equal to five percent (0%) Ogan .GreSe Sales
 (as hereindefined) made in the Premises dUring each ill lease
 Year or partial Lease Year in excese of the annual minimum :Gross
 Bales figure (the "Breakpoint") applicable to that Lease Year Or
 Partial lease Year as set forth in the following schedule:
                For and during the period from the beginning of the
                first (1st) full Lease Year tlirough the end of the
                fourth (4th). fUll Lease Year, Seven Million SeVen
                Mundred Eighty-Seven Thousand Two flUndred.DoIltyrs
                ($7,727,200.40) per Lease.Yeart
                 Per and during the period from the beginning of the
                 fifth (5th) full Lease Year through the end' ofthe
                 eighth (8th) full: Lease Year Eight MLlLtOn Plvekundred
                 Sixty-five Thousand Nine BUneked Twenty 'Dollars
                 ($8,565,920.00) per Lease sear;
                For and during the period. from the beginning of the
                *ninth (9th) full Lease Xear timougntlia enclof the
                twelfth (12th) full Lease ICeprVine Nilhion sei0,4)
            litmdred Thirty-four ThoUsand Dollars ($0,734,000.00
            per Lease Year..
       2.2 Breakboint.JFOr &gull or.Rirtlalteasi.Vair.
  aCknowledged.by-thaparties hereto that the VieSkpninte
  applicable to a given full or partial liees0 Year,'InCluding Lease
  Years during theeption periods, are computed by dividing the
  RiniMUm Rent payable by Tenant for that sane Lease. Noir by fAve
  percent (0)*: Alloosputationandtor reeOnCiliatiOu'oe.
  Percentage Rent payable by Tenant for A full Lease Year or
  Partial Lease Year shall be determined in aceor4Shcellithand
  governed hy the foregoing :sentence.
                 INTENTIONALLY DELETED.
       2.4 'Gross Sales Defined. The ter* Actraidgalask means the
  gross amount recalVed by Tenant (including fOr this purpose WAY
  the amount received from any subtenant,, lisonsiser•pt
  concessionaire of Tenant) from all. sdledv tOth or cosh and on
  credit, made or rendered in, Upon or train the Premises (and in
  cases of dales. on Credit whether ornotpsymont hagStUally made
  therefor) andAmoludingthe'gross epttount TegniirecTIV:Tena/A. tot
  merchandise sold pursuant to orders received in thdPre4Sea
  although tilled elsewhere. "Groae SalimetalhaU net 131043aet
             (i) Amounts- received 14th:respect to any mai tO. the
  extent of the net -amount .of any refund lielde or Credit 410140d
  upon any such Sale, where the merchandise go4, or some part
  thereof, is returmed to. ande.00cptedhyTenant4



                                          -37-
  *it*
  ilatonnotafaut Ave. , HA:                                            .S:se
   Ikahlnetate L.
   411014.19S: .
  :k91drand04t9rintadO
    Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 75 of 119



               (ii) Exchanges. or transfers of merchandise between
      other stores of Tenant where such exchanges are made solely for
      the convenient operation of Tenant's business and not for the
      purpose of consummating a sale which has been made at, in, upon,
      or from the Premises;
                •(iii) Returns to suppliers or manufacturers;
               (iv) The amount of any city, county, state or federal
      sales, use, luxury or excise tax on such sales which is both
      added to the selling price (or absorbed therein) and paid to the
      taxing authorities by Tenant;
                      (v)
                        'Any penalty charged by Tenant for a returned
      check;
               (vi) .Reimbursement of amounts for postage, express or
      delivery services, including, but not limited to, United Parcel
      Service, incurred in delivering merchandise to customers,
      provided that such charges are At all times properly segregated
      from amounts includable in Gross sales and so identified on
      Tenant's records;                .
              (vii) Any sale at a discount to a bona fide employee of
      Tenant or of a licensee or cbncessionaire of Tenant, to the
      extent'thatasuch sales do not exceed three percent (3%) of the
      total Gross Salem in any Lease Year;

                •
                    (viii)Receipts from vending machines or pay telephones;
               (ix) Any charge added by Tenant to its regular cash
      price as a finance charge for sales on credit, provided that such
      charge is at all times properly segregated from amounts
      includable in Gross Sales and so identified on Tenant's records.
      Each transaction involving the extension of credit shall be
      treated as a sale for the regular cash price in the month in
      which such transaction occurred, without regard to the time
      payment is made or title passes;
                      (x) Any. charges paid to the issuers of credit cards;
               (xi) Any sale of fixtures Or equipment not in the
      regular course of Tenant's business or after use thereof;
             __(xii) Gift certificates, or like vouchers, until such
      time, as the sane have been converted into a sale by redemption at
      the Premises.
             (xiii) Catalog sales, provided that the orders therefor
      did not originate at the Premises.
           1.5 Lease Year Defined. The "first Lease Year" shall begin
      on the Commencement Date and shall expire on the last day of the
      month, twelve (12) full calendar months next following said
      Commencement Date. If the Commencement Date shall occur on the
      first day of the calendar month, then the first Lease Year shall
      end on the day immediately preceding the first anniversary of the
      Commencement Date. Subsequent Lease Years shall be each
      consecutive twelve (12) calendar month period thereafter.
           In the event the term of this Lease is extended to a January
      31st as provided in Section 2.01 •of the Leese (or is terminated
      prior to the expiration of the last full Leaselear), then the
      period from the end of the last full Lease Year to the next
      succeeding January 31st (or to the termination of the' term, if

                                           -2-
      The Beg                                                  •   Gila9
      1120 Connecticut Ave., N.W.                           3105
      Washington, D.C.
      June 5, 1992
      tilidePndeftennect.ier




4
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 76 of 119


                                                         JIBS - 01800
  earlier) shall be deemed a "Partial Lease Year."
       1.6 Reporting. Tenant shall submit within thirty (30) days
  after the end of each tenant fiscal month during the term hereof,
  a written statement showing the amount of Gross Sales made in the
  Premises during the preceding fiscal month. Within sixty (60)
  days after the end of each Lease. Year, and within sixty (60) days
  after the expiration or earlier termination of the term hereof,
  Tenant shall furnish Landlord with a statement,, certified as
  correct by Tenant (or if Tenant is a corporation, then by an
  authorized officer of Tenant), setting forth.the Gross Sales made
  in, upon and from the Premises during the preceding Lease Year.
       1.7 Payment. Tenant's obligation to pay Percentage Rent
  during any one Lease Year (or Partial Lease Year) shall first
  accrue in the month in which Tenant's Gross Sales for such Lease
  Year shall first exceed the annual Breakpoint for such Lease Year
  (or Partial Breakpoint for any Partial Lease Year). Such
  Percentage Rent shall be paid monthly thereafter for the balance
  of such Lease Year (or Partial Lease Year) at the same time as
  the rendition of Tenant's monthly reports of Gross Sales.
       1.9 Recordkeepinq. Tenant shall, for a period of three (3)
  years after the end of each Lease Year, keep safe and intact at
  Tenant's principal offices all of. the records, books, accounts
  and other data which are regularly kept by Tenant in the ordinary
  course of its business to establish Tenant's Gross Sales, in upon
  and from the Premises and shall, upon request, make the same
  available to Landlord for examination during normal business
  hours At Tenant's principal accounting offices during said three
  (3) year period in accordance with Section 1.9 bereinbelow.
       1.9 Landlord's Audit. The acceptance by Landlord of
  payments of Percentage Rent shall be without prejudice to
  Landlord's right to an examination of Tenant's books and records
  in order to verify the amount of Gross Sales made by the Tenant
  in uponcand from the Premises. Landlord may cause once per Lease
  Year, at any time during normal business hours and upon
  reasonable prior notice to Tenant, an audit to be made at
  Tenant's main accounting office of records required to be kept
  hereunder relating to the Premises for the period covered by any
  annual statement of Gross Sales furnished by Tenant as above set
  forth. If such audit shall disclose a liability for Percentage
  Rent in excess of three percent (3%) of the Percentage Rent
  theretofore computed by Tenant for such period, Tenant Shall
  promptly pay to Landlord the reasonable cost of such audit in
  addition to any deficiency in Percentage Rent, which deficiency
  shall be payable in any event. Any information obtained as a
  result of such audit shall be held in strict confidence, except
  if relevant in the event of litigation between the parties.
       1.10 computation Followina Re-Entry. In the event Landlord
  re-enters the Premises following an Event of Default of Tenant
  pursuant to Article 18, then for purposes of computing the
  Percentage Rent that would have accrued for each month subsequent
  to Landlord's re-entry, the same shall be deemed to be the
  average Percentage Rent paid by Tenant for the three (3) year
  period immediately preceding Landlord's re-entry (or over such
  shorter period if less than three (3) years have elapsed since
  the Commencement' Date).




                                 -3-.
  The Cop
  1120 Connecticut Ave., A.D.
  Veshingeon, D.C.
  June 5, 1992                                                  ...r2rta
  101dcp1Wee‘oonnect.rdr
               Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 77 of 119




.74/1/.74v   avagrAia.,                    ZliN.PAY              1/7.21.1.0.74NOP
                                                     Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 78 of 119




                                                                                       I                              .       i•                                                  I.                                                          •
                              17Emcdtio4 Weal ;CMS                                                        .               .            DIVOLITIMI SEET NOTES
                          i
                              vorm
                                .....
                                   mm..
                                      atis.Wzrar                                6 .. •••••••4•••••/ •              .0.•
                                                                                                                    11 .. .
                                                                              ..4r. •••••••1 44•10.1141114•44.04.4•44
                                                                                                            61        •   TIN. '
                                                                                                                                             =,4,24.
                                                                                                                                                   ..,
                                                                               .(4101.01/ riamorlimil00000.1100Mnwo •••■••• %             t     :4114          ION • NIG 0/1             •• wpm it me dairy,        & WM 01110ala
                                              . r
                          r:VE.P.tre.reiertrain "a:                           .11011==. ••    „,=4 4. .4.
                                                                                                        .0.
                                                                                                         ...auwArm..        1011
                                                                                                                              . :                            • Nog soar. ritemi. • mot worm ••••
                            %mat                                                                                                          4 4.41•11.141t.
                                                                                                                                          ...........           00010/001011010 60 1 Ire • 0110•0
                                                                                                                                                                11.00 sm      •        0 01060101/0 NY.
                                                                                                                                                                                                                    • min                                          a.
                                                                               1
                                                                               7.... 31747.        67••=ii
                           6: Parete   12=161Er"
                                 '...7.0
                                                                               ..  •=4  ..„=„a„.elp4
                                                                                         .                 . /mn.101•0A.
                                                                                                                                          1 min 41.4.         4 min Nimmarrirri
                                                                                                                                          ri nee •111000.10.01. -'me gm.
                                                                                                                                            Of IP a 0/06•10     III • 4061.4160 le OM
                                                                                                                                                                                         1/100•60•011.11060
                                                                                                                                                                                         ••• VI YAM{ 60
                                                                                                                                                                                         Inniea Am •••• au          UMW=
                                                                                                                                                                                                                         al":"
                                                                                                                                                                                                                         inbr1410.0.
                                                                                                                                                                                                                    I iFni
                                                                                                                                                                                                                                              Or An. Mime 00
                                                                                                                                                                                                                                              1/001.••••••4
                                                                                                                                                                                                                                              1••••111.11.01••••
                                                                                                                                                                                                                                                                   'ram.
                                  txr.......
                                       /nocria
                                             .....

                                   ••=7.01==.7"""rja
                                                      min 00 .01 Mb WON 0•1
                                                                  .12.•••
                                                                     •
                                                                              p  . ram. mamma ph rom••• ow ware mmto 1
                                                                                 .0..00m.
                                                                                                                                            IOW 6 W• On.1••••••11•0111•4
                                                                                                                                          .....,......"
                                                                                                                                            O0•046.1/16 mint
                                                                                                                                                                Mir a irmr irpn
                                                                                                                                                                                         6000•••1•10.a.
                                                                                                                                                                                      0 •••••••
                                                                                                                                                                                       RAN ON. IR
                                                                                                                                                                                                                     00011.100•1.
                                                                                                                                                                                                                                          4.11111111•41•11
                                                                                                                                                                                                                                                                   ki.."••
                                                                                                                                                                                                                                                                     =5, irateekm,
                                                                                                                                                                                                                                                                                   Mr".
                                  07•
                                      /maw 1st •••• 7 1•• 0.0.00 mom ••••••                                                                                                                                                                  •001 Mom                   •••••..,




                                                                                                                                                                    tral
                                                                                                                                                                       iu3
                                                                                                                                                                        t
                                                                                                                                          4611111PAffr011 P1111111111
                                                                                                                                                 •vattorttgortmtra4



  ▪ a. 3
:Plfriu't

 .   11Vitt
...rt..%) 1

't
     ,•••••         4


                    •1:
 C       .

     t


4/.                                                                                                                                                                               14


                                                                                                                                                                                                                                    allow •   awn"                                              •


              ...                        Mg amp folk PLAN - MOM I *via
                                                                                                                                                                                                                                    /Wow • ru0

                                              w•str      •                                                                                                                                                                          1040=1011010M
                                                                               t       •                          •
     ▪1.%                                                                                                                                                                   • •                                                                   •6140 06 Se                         000/.11
        .r.•two..**.N*                                               4                                                                                                              tut COutcniarrAvealie. atm                                       • V/0 • • • •
               S'"            •                                                    /       07/0010,0001
                                                                                                              "                                                                     )11ASHICTOUM04290,
•▪•tc, . • afirtkarja,•••
 • Atejt        ad•War•e•fs•••••
           ..rtariMarrik                                                                                                                                                            •••••                1601.01.     NA.
 Sit.:":6
 ▪                            •                                                                                                                                                                      •
                                                                                                                                   •    ••••••
                                 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 79 of 119




                                                                                                                                                                    •                                       3
                                                                                                                                                                                         At OW MN .II•U•
                                                                                                                                                                                         MOM MP MUM




                                                                                                                                                                                        Landlord'
                                                                                                                                                                                        Mechanical
                                                                                                                                                                                          Room




        I.




             •




• . •                                                                                                                                                                               _



                                                       •                                             7-----    ; ,4
                                                                                                 r'
                                                                                                 s   U"
                                                                                                               vi.
                                                                                                     ;         in441•14
                                                                                                     I
    •                                   •1
                                                                                                     a    41       cai
                                                                                                               isasxil
                   1 1•16•4•1".• • •                                                             4
                    at r.
                        r .
                         .rr
                           ..14,411.1
                                                 ••••••••••••••••••••••


                                                                           •
                                                                                                WM




                                             •

                            1):1411ITICH ROM R                 trklisillb
                                .r•re •
                                                                                                                                                                                                                ;74
                                                                   PS OM NY •                                                   • riellilftft•                          •0••• two              •••••
                                                                           10/111111111110
                                                                  •  0111011114.1•IIM                                            1120 CONNEC11CUT MAUS. N.W.
         sasso.o•••••••••
                                                                   Man INIMMO•11,
                                                                                                                                • WASIINOTON.O.C. 21103i
                                                                                                                                      INIIIItlaftina amain
                                        11 P                                                                                      •••• 01             0/44.16 IND
                                                                               -14.•••••••ft,

                    •             •••   •0                                                                         11••••   4
                                                                                                                                                                                                                      1
                                                                                                                                                                                                           M.*
                                       Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 80 of 119




                                                  .114.11.
                                                       1             •
       etft     Virt : ••••0,14.11 ,1itIttir                                                                         t     A' •••         •1 -                              t
        • ....12.ft<%*.;.1". • V .17                                                                                      •    .
                                   . •••• • .t
                                                             t-.




                                                                                                                                                                                                                                          ••••.3




                                                                                                                                                                                                                                 two,.      •




1




                                                                                                         —...er:43,..._...,......._
                      .
                                                                                                          -1---        1
                                                                                                            ..
             ,-:
                                                           •.                                          •. •.     : .....•
               . '•• t;.,,
                                                                                                                                                                     ..e.
    :4ra;!Aiii;             ' — • 1.. . ,-,-, • t 1.?!....3                                                                                                                                 xi art.A..:
                                                                                                                                                                                            mom     ,...
                     „ %... .i . ..1, ,•• 0                 -.t)'; ;3:4;:.-.5:;21.-::.• $                                             •
      ......0e.
          .

                         -     -"       M.g.A
                                         ,... 7` • ,K_N
                                                    _ . /, _1,m• . i•44e .., iit : • ,
                                                                                                                                             . •I •     .,•
     .0,--i...•••••;••••1•0.-- ----00--i-0.--- - -       -               .. ,,,. - -...1.....,....> 4 :•,,I,'.4.L 4... ....,,, „l
    ...44,
         04k:         .,..• ' ' •      . ......      .                                   . i.      .                             e 11.•     • . 4 ..
                                                                                                                                _ NanorayYmmin•W                                                                  OM On
                                                                   0
                                                                   1 . e.
                                                                       ...111...  1..1.6._
                                                                              I . ... •• •                                                                                          maidlotala•
                                                                                                                                              . •
        ?TVA •                                                                                                                    .r.   ... '                • 1..                  trizo CoNEtniztir awatuE NA
       iRtit 4N11.06 1
     ite.a,;;IttriLt'r.):                                                                                                              • ••••• •:.     .- — 4 Ps,.                                                   IV' • • •
                                                                   • A ,‘             ..".;...                                                                                       yasiltiratifi, b.c.„20035                                     0
                                                                                         .   .1....     'A -     .   ,;.:-... t...5.....
                                                                                                                                  •-•"J-fr
                                                                                                                                         ..e           ' •    7. 34.•"..        t                                                                  h.•
         (44.6....ciriniode •                                      q                                                                                                                 •■••••.„1„StluWIUM„.100.1
                                                                   .0.1N.: .. ....:'n                                                                                                                PENN                                gent
                                                                                                                                                                                                                                                   03
                                                                                                                                                                                                                                                   0
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 81 of 119



                                 Prohibited Uses

        The following uses.. shall not be permitted at the Promisee at
  any time .during the lease term: bank, sairings and loan or other
  financial institution; drag store, pharmacy or any other store
  engaged ift the sale of cosmetics and health and beauty aids; dry
  cleaner or any store engaged in the sale Of Cleaning supplies;
  copy reproduction and. printing facilities) hardware or office
  supply- store; night club, discotheque or any other entertainment
  use, Including but not limitedto.sovie theater, bowling alley,
  34ating rink,. or amusekent/videm game!ardade; restaurant (fast
  food or otherwise), bar, tavern, liquor store, groperystore,
  cOnvenience. store or any other food or beverage use of any kind)
  sale Or rental.. of records, :audio tepee or Video tapes) teal
  eetate, tax preparation., travel aqenby or paWnshoOl Massage
 'Parlor, hot tub or spa or escort .service) uadult entertainment"
  enterprisee involving the sale or rental of any-paraphernalia
  related. to the use or ingestiOn of illegalltuqs Or to the pale
 ..or rental ot any pornographic items) automobilesalee, parts or
 Service; sales. of carpets or rugal. sal,* of beds or *Nitrates)
 sales of coatUme jewelry; off-track- betting-establishment) repair
  businesses of any 11441 soOvenir.Ohept aled ofhensewares unless
  of a quality similar to Or better than, by vay of example but not
  limitation, Conran's or williat.804004 *ales of lingerie unless
 of a quality similar to or better than, by way Of example but not
  limitation, Victoria's Secret; any use intended to be temporary
          for lees than one hundred eighty (180) days;' and fabric
 etbres. Inaddition, no discount Store or Clearance. Venter of
  any kind) no manufacturing or wholesale operationl.no Goodwill
 Industries, Salvation Army or other ClearinghOUSe for the
  Collection of donated goods; no sOdial service organization) and
 no sub-tenant or assignee who van defend 4 0.0t or action on the
  ground, of sovereign immunity.
 .    The foregoing limitations on Use Meal net oply to the        .
 incidentaleals of cosmetics, beauty' aids, costues- jewelrY4
 lingerie and children's and infante' itels thefi vold. by The Gap,
 Inc.. or an Affiliate (as defined inlsotion rivOZ Of the Lease)
 in a substantial number of its other stores.




                                  fthibit
 Inzo.Conneatfout. Avait, N.V.
 MiehingtOn, DA.
 Atildepthise/torriectia-I
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 82 of 119

                                                                 sios   oie0S

                                EXHIBIT R.
                            LANDLORD'S. wax
       tapdlord: shell perform the following werk. at Landlord's
  expens.e in accordance with Tenant's. plans and specification and
  with adherence to all pertinent federal, state. and local codee
  and Ordinances. Responsibility for itens of LcOnerete fill and
  removal Shall be as designated on :the attached Exhibit C.
      .h. Demolition
             (1) Landlord shall rementa all kitchen equipment,
                  exhaust duct werk. systems: within the Promisee and
                 Cap at the lease line, other fixtures, and grease
                 trap from the .ground floor, mezzanine and basement
                  levels.
            (2) Landlord shall remove all electrical wires,
                  conduit and equipment and all pliimbiTrg and gas.
                  lines whieh exclusively serve the Premises, and cap
                 them flue& with the top of the existing concrete.
                          elehor MAO wii4
                  (3a Landlord Shell eemisiethe .restaurant fixtures,
                       furnishings-4 personal.property,.bar area on the
                      ground floor and luncheonette :counter, stealer
                      curbing, etc. on the ground floor, mezzanine and
                      basement.
                  (4) Landlord *all remove.all existing air handling
                      units which exclusively serve the Premises (except
                       for the nee .15Aon Unit located On the mezzanine
                       floor), all diftneers and .duct work -*high
                      exclusively barite the Premises from •all three
                      .floore: of the pretkittes. The existing air taaaleg
                      Wuch serves the na.14 13144.dAng lobby may tc00140 on
                      the mezzahiee 1457:41L
                 (5) Landlord Shall remove all chilled water and steam
                     branch lines whibh exclusively serve the Promises.
                          Exitating Chilled water and steam line main to
                         remain:,
                 (6) Landlord•Shal.l. remeVe all floor finishes to bars
                       cencrote.
                 (7) Landlord Shall rexa0Ve all finishes on :ooluehla. and
                       walls to: bare conarete•or. gyp board.
                 (6) 14mq:or4 41411 remove all suspended ceilings and
                       lights to •expcs:e the underside of the floor above.
                 (9) Landlord shall resz:kie all walls and/or partitiOne
                       which ere non load-bearing on all three levels
                       expos.ing ull.eOlnyanS and perimeter walls to bare
                       coiicrete-40r          ;(0.05!.
                (10) Larkilbrd ha3. denOLish.the ekieting storaftent
                       and install, at Tenant's -expanse, tent:ler50
                       barricade in acoardenee with Tenant's
                       specifications.
                (11) • Landlord Shea geeinte all sprinkler laterals :and
                       heads leaViiig. Only the; sprinkler mains in the
                                     place.
                (12) Tialid4orci Shall :remove the cluebwaiter and denolish
                       afl exiatiOg eteiroases as noted on tenant's plane
                       and Specificetiona and shall close the existing
                       dnebwatiter Opening and all existing stair Openings

  !MO tgaryeatiatt Moo, N.V.
             0.r&
  Uldepl/dge/tbithett.b.
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 83 of 119



                             as shown on Tenant's plane and specifications.
            B.         Wag
                       .C1) Landlord shall provide chilled water for Tenant's
                            meanie .frol the cooling tower from 9 a.m. until
                            Pidatiht Monday through Saturday and from 0 a4a.
                            Until 7 p.m.. Oft Sundays. Tenant shall provide a
                            flow meter for the chilled Water and. Shall pay its
                            ptcportionate share of thsboat of dhill00 water
                            based 'Open usage and established.engineering
                            prindiPles.
            C.         ConStrbotion to be: Perforiied by! Landlord
                       (1) Landlord shall remove andfor relocate the fire
                            exit- stairoase in the Premiees(as noted on
                            Tenant's plans) at the sole. poet and:expense of
                            Landlord facial:ileitis of finishes,. el101oeurea and

            D.         St4.41qtc   .
                       (1) Landlord and Tenant shall reiodel.the existing
                           .00trt. canopyon connectiOW40446 and xenkin the
                            storefront area up. to the second fldOr windows in
                            accordence with plans and specifications attached
                            hCeto as Exhibits RAI. and RA.-2.
                       (0.) The cost of such work shall be pc:Wiwi& the
                              Parties as set forth in the notes on Exhibit RA-1.
                               Rollowing receipt of bids for the installation of
                              the nucoborid on the, canopy and the. Stonewall and.
                              posts for the work desCribed in itemP 2 and .9 on
                              Exhibit RA-1, Tenant Shall provide.. landlord With
                              the ,dost"to Tenant of •performing suCh' work, broken
                               down in reasonable detail. Within twenty (2 0)
                              day* after receipt of such infoMatiOn, Landlord
                              shall notify Tenant in writhry. if Landlord sleets
                              to perform all or any portion.
                                                       -        of such *work at its
                              Sale coat and expense arid designating what
                              portion, if any, is to be performed t•sr Tenant's
                              Subeontraotors. If landlord nOtifiee Tenant to
                              Prodeed with all or any portion Of such work, then
                              tandlerd .shall reimburse .Tenarit the otist to Tenant
                              thereof "'Wen amount not to •exceed ate cost
                              preVionely approved by tandlOrd: iluch
                              reiMbursement shall be made by 1.4and3.brd 'within ten
                                     dog after (i) the sutaissicii by Tenant of a
                              Copy .of 'Ole final billing from Tenant's general
                              eontradthr lthe liGenetal Contractor!') broken down
                               in reasonable detail and. ehOwiM0 the cost of such
                              work, .(ii) the submission      tenant of a lien
                              WalVer and: release itom Tenticitig defterel
                             •CQntraOtOrf and (iii) I:jandlordle architect's
                              4ertif1P4Wthat the work has been aufmtantially
                              soitiplivtad xs accordance with the WOOSSO Plans
                              endLOPeoifications. Landlord shall vanes its
                              erOlgitegt to make such periodic .112apea tions of
                              such work 80 may he neoessary in order to provide
                              suolt certification.. If Landlord fails to
                              Weblhhree Tenant within Said ten-day period,
                              Tenant -shall, have the right to deduct such amount
                              Zvi* the Rent otherwise becoming this. under the
                              Lanes,. together with inherent at the prime rate
                              per annum of Wells Fargo BO* Vf $On: Francisco for
                             -*bort term oorthercial lbene pins fOUr percent
                              if4
                                44)., until such amount has been reimbursed in


                                             Baia
  1120 *Connect ieut
  liashingtioN •px.
• tille:p11seE.i/O5tial4b
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 84 of 119




                   (.3)   If Landlord pleats; to perform all or any part. of
                          such work, !Landlord shall commence protoptly to do
                          so. and. Shal/ diligently prosecute such work to
                          cdmpletion in a good and workmanlike =sonata. in
                          acCordance with all applicable •Codes and tlia
                          mutually approved plans and specifications. It Is.
                          understood and agreed that. the date Oh *itch
                          Landlord completes such portion Of said. wqrk as it
                          eassoto to perform itself shall have no effect Oft
                          the Commencement Date of the Lease.




                                         8.P.3
  .020 Connecticut Ave, 0.1a
  njunowdisiconnsavb
                                                                                        Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 85 of 119




                                                                                                                                     •""r.   , • .•                   erpg• • ••••K          -rtr.,•••••••rcr.t                                     :7••••••' "X•ec c*"
                                                                                                                                                                                                           •                                                                                          • ;lit
                                                                                       1 k..
                                                                                                                                                                                                                                                                                             =maim
                                 11. no ••• •••••••••• •••                                     ."'''         "    "..43 S tla d3C0 ItP I" ; 004:
                                                                                                                        ' .    .4.      i :, ,
                                                                                                                                             ,a                  if•;:* all   ..                                                                                                      rpm rumor rams *.so:e.!,,,
                                      .••••• •••••••-•
                                             •••••••••••
                                              O... •••• =REP             v
                                                                                         11111131110211111/101MCIIPPI MO
                                                                                                                 .. ..,...        .      g       ..         A.2042, •—                                             SKOW211101                                                             ~roomer
                                                                                 SICOOVOTI VOLOPOHSOS lail 4 .9. p.                                      0;xw-am -!
                              ..                           lb
                                                                         VATI VIVEIAV 1110110314/103 an: ;:t40orpowismig
                                                                                                             -'                                                               _
                                                                                                                                                                                                                  1110WASININ•
                                                                                                                                                                                                                      roarer
                                                                                                                                                                                                                   41.4•0•111                                                           ••
                                                                                                                                                                                                                                                                                             . .        •,;
                                                                                                                                                                                                                                                                                                          '.:a•

                  ••••••                             •••• 1•1•ON
                                                                                                                        .
                                                                                                            vitallelinnbe      .   ,. -      .   ...                       - r                                            orm Sol IP*                                                      Irrorrori.

                                                 P
                                                 eM aloe. :Pio VAI                                                                                                                                                     -         •         •                                at • Arms
                                                                .1.1•4•1•••                                                                                                                                                Vantaitr " NY It                     toma pauxrdi                                     •

                                                                mg11.116 WWI     I                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                               :        •
                                                                                                                                                                                   /4.                                                                                i                     I'l I                4.


                                                                                                             ---tkrt7.7k                          •                                     m1.1-.
                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                               -"-                  -1-

                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                  , roll
   •                                                                                                                                                                                                                                                                                 p•

                                                                                                                                                                                                                                                                          ••••••••?



                                                                                                                                                                                   . •. ••••••••••.)11
                                                                                                                                                                                                    •

                                                                                                                                                                                             ••

   p•




              •••.-


Iv . 113441g-Its
               .
   1414 jraILOSOT                                                                                                                                                         after., ga                                                 ,   •••••11,
            esqop peils7wffit*Omant                                                                                                                                                                                                                                                                              tY.
                                                                                                                                                                                                                   1•.
                                                                                                                                                                                 ..- ""m"%r•••  -•••:W.41:47.  412.2"       "OCUOTSO
                                                                                                                                                                                                                               " "4".".
           ..,......c....,
                  .... ..I :
                       SL  li
                           n
                           .....21g rra.ga                                                                                                       VINO lie• Mill           - el LIVAlm.•      "'"'"       ••••••••••••••• ..a.e M     •••••• ". 4"
                                                                                                                                                                                                                                     "“'"'"""
                                                                                                                                                                                                                                            merr •••••lial`r••••
                                                                                                                                                                                                                                                            •":= """
                   ..."4         •'  ,..........    Lera
                                                      •4•TSE
                                                                                                          10P•••                                                 0•
                           :LI   km31...........=
                                          ..ri p WINOS
                                      Gomm. • lomme,
                                                                               sm••••••••11
                                                                               we a mem. U        UMW.. EIMURI
                                                                                                 ••••••••••••=i•
                                                                                                                       •=1"....."
                                                                                                                                6•11.11(1111 IFIDOOniale11
                                                                                                                     8.0••••••••••• 4                IM•11 • MeV
                                                                                                                                                  .11•331.........
                                                                                                                                                                            1.Zog Morro. onomormo ...Mom I.•••••••
                                                                                                                                                                                                                ,1=1.4 --ow Imp ••• Goal •••••• 021=0••••      •""W• ....1                                  f%
         ...6 .                                                                •••••• imp ••                           11.61• MN WIWI., INIMIIIMI•        V. Ma 0          i.—.•.•,. vier= 2742:Warrrlre,•••4 am 1.••••••sil=3:2Mini=411•1 . •.. "
                                                                                                  •
                                                                                                   1.1•1011.11•E91 .0.04.1••••                      ana NNW I              hre•TVALMArl.rariall2       Atte• ....
                                                                                                                                                                                                               21112.4.                       ";.
                                                                                                                                                                                                                   7diS:Iresaa". "SZNIMS,/:°. ' i4
                                                                                                                                                             1.10
                                                 rrla• rr
                                                  err, .4 erro                  Via MIN          UN= MIN                                                     PM I                  111e21=11:1X• *faeas , - ---- - •
                                                                                                                                                                           looMr..„.                                    - - "--r""n"."'''il 4 '1
                                                          rum                  sumo or II      11,1=111•1111•M•1111•    •••••••111111
                                                                                                                                                                                           . 6'"-.7,....,..••• w
                                                                                                                                                                                           1                                       •_1 .
         Mat                                    i'mrs••   yrs.
                                                   ft •11•••••••1./.                               _1011.••1104
                                                                                                   U....also moo.         I •••••=116
                                                                                                                                                    1mile                  tejai . .
                                                                                                                                                                                                                                              q.• .'.•
                                                                                                                                                                                                                                                                                                       ••


                                                                                                                                     S3101 Mg tiVIIIIV430                   4. ' •                             J.    _.   Wage   1421210101 4
                                     Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 86 of 119




                                                                                                                    c           lv ew attics vaLL pa murvieu
                                                                                                                                by J .B. at Gap'sexpens,p umj te,




•    • 100100
                                              Mit 00 4449                                        1489111011,10 .            •               VISIO                           • 400
 •       •44•09441,04
•                       4                      . 10119. 101•1911940
                                                                                                 1120 CONNECTICUT AVENUE, 11.W:
         4•4•94040•019
                                                 .109.0 914,441•44
                                              &WNW •19114900114,                          ••••   ,TAENINGIONi C. 20031                         b
                                                                                                                                               •••••••••
                                                                                                                                                           II   •   •   •


          1111•9•44•1106910400                                                                     40191409914111. WARN

•
        1                                     wami
                                                                                                 NM IL             amp MO                                                           •   WM


                   . •           •                        ••          •••• do.•   ••• •
      Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 87 of 119




                                                          C         g aSsa
                                                                   LIZIHICA




                              =t II         •
                              h:Y •




               &A—
       V-
      =IV—A




                     I'
           •%.1.k
          II. 'tie


          • :2C •
      411S:4ir.:
      Z.47

      v          .                                                                                                                ,
           "'•
                                                                                                                                  •t


                                                                                                                                      ;

t
.ia
  t




                               ••••••••••




                          •r€9



                                                     ••
            t It. •       •            .        ;   • Tr.ty   t4      •           I
                                                                          ••• 41' b
                                                                                              t   •
                                                                                      pattgel,ainaraik•PISiPdh.er..2-ditia..=.-
    Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 88 of 119




      RECOADIila 12EQUESivEC BD
      AND WHEN RECOADE. Alfa. TO:.
                The Sap, :Inc..
                900 Cherry .2kvenue
                San Bruno., CA 94066
                Attn: :Dianne Estrin


                                   ?alacAANbiLttl     .
                                                    CV_   LEASE;
           This Nemorandue of Lease is made and entered inte-ae of this
           . day f _               • 199_ by and betitnien
                                             (hereinafter referred to as
      niiandlord'o) and.
                         (hareinetter referred to. as "Tenant!').

           it liesiee• .Landlord hereby lease& to Tenant that certain
     real propertk 'to ter. with all improvements new or hereafter
     located therdten and ell appurtenances thereto, ;tore particularly
     described as set .fOrth en. Ethtbit NO attached hereto and by
     reference made a I:mart-hereof and which real property is .ciososonly
     known as
                          ,in .City of               •Ceuhty
                         i State of

           .2.'Unree0pited.:tease. 'This Lease Is Made npoJ aU of the
      terms, Covenants and eopations 'set forth Lit that :cartel=
     Unrecorded lease by and. between the parties bere.tO even date
     herewith, all of the terms and conditions .of 'which are made a
      part hereof' as though fully set forth herein; ThiS 'lease. shall
     comae:nos in medordartize. with the terms of the unrenorded lease,
     ,and *Lai •erpire terminate on the last day, of the •Ackritliv
      t ) Yeake' heiet.f.012:0Wing the commencement 'date unless •earlier
     terminated or extended: in accordance with the provietione tit the
     cnreCOr4ed leeea. Alternatively, the origins:1. term Stay exPire On
     the uenuary 31st following the                        ) anniVersary of
      the conarnencmatint . PlitO upon the ocCurrence Of :certain 0QPIAttittn5.
      set torth in the Unrecorded lease. in addition., Tenant 4.5
     granted                 optients) tits extend the original term for an
      additional        t ) Years i(eadt).

            3. .TnteroretEition. .Landlord and Tenant have entered intá.
      this memorandum' of i;ease in. order that third parties.    have



      The:Bap
            tentiegtaiit Ave.f
      ifikatititleriAkog.1
      ALIO Yx 19,9t
      hAlgteltipl‘dgeNeannetit.d
                                                                            "'Ste
4
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 89 of 119
                                                             JIBS - 01819.


 notice of the existence oe the unrecorded lease and some. Of its
 specific provisions. This Memorandun of teaSe is .nOt a. complete
 *summary of the unrecorded. lease. .This 'Memorandum of Lease is not
 intended to amend; modify, or otherwise change the terms and
 conditions of the unrecorded lease between the. parties 'hereto.
 Previsions in this Memorandum, shall not be used in interpreting
 the provisions of the unrecorded lease-. In the event of a
 oonflict between this Memorandum and the unrecorded lease, the
 wireporded lease shall control:

         IN WITNESS WHEREOF, the-riet4isiserete-.itIlve-
                                                   • eiceeitted"-thle




                                 LANDLORD

witness:




                                  TE'NANT.

Attest:




 00 tap
 112.111:9reilOkiut eve:. nal.
 Anil 54 Itga
 linisildqindEfikallinect.d
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 90 of 119


                                                               JIOS   — 01.814
                              Corporation

 sTATgoil bAtIpomui)
                     1 ss
 tcoupTv QF M MATEO)

        On tbis                day of                       10 the year
 10 , before me, a Notary Public in and for said!CoUnty and
 ;Who, persoriallY Appeared
                and    •                        • r PersonalAY ),-nown to
 soe or prayed to me on tbe basis of satisfactory Madame) to be
 t3te. p•eroeut Who executed thy- within- inatrument-mc      ---




                                    D-3
 Tim Oup
 1120 Corneetimit Aye. 9.0
 1/5qh1gmtori..0*.c.
 ADO 5.. 1552
 h:Vgldcp1ktige1bormepi.d
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 91 of 119




                                      4/P striatAi
                                      ITINErdeArliN •DotroNNNTANY ‘PREorx
PLACE AND DATE OF ISSUE:              DATE AND rtAor OF ExiIRt4
(CITY, STATE) [DATE]                       MATE] PA* PANE, CITY, apierB3

atot mirk;                            'BENEFICIARY OR TRANSFEREE;
[mu .6 ADDRESS OP                     ROO 'CHERRY AVENUE
LARDLoRo]         •                   BM, BRUNO, CALIFORNIA 94060
itoyispio Ulna       • AlioUNV uPOIllittvg7 'MOUNT]
"DPP= TO TAR BENIqIcX2My
                                  CREDIT AVAILABLE          INANE ar 'WOO
                                  • rAIMNIP:t Ac3AZN4T PAGIBPWW.IoN PP
                                  THE DOCUMENTS. DEruraso. HEREIN AND OF YOUR
                                  DMIPIS AT:SIG/it DREW ON
                                      •
WE EMMY- ISSUE OUR IRREVOCABLE STANDBY' =TEA OF :CREDIT NO                _ TO
=POE AT                 OEM STA:TNI Tflog•      t DATE) ,. YOUR FAVOR OF TEE
Adoourilt OF    /14m..or wolor.DRO1 tir Vim ANouNt or 4
            .. 3 AvNgiEELE: FOR pAytigNt *Ey YOUR DRAFT AT BIGHT DEANE OW
(=NE 01 BANK.,         AocOldrANXED: BY:
        Tat .Diagpoir. 1,Aprfpg OP oilisoxt .nr2.           AND. ALT,. AMENDMENTS
        TEERWP 1. IF ANY, AND
2       a mow. ArrIPAM 000a                   .szono BY orrioNg OP JEW;
        OP TENANT'. AFFIRMING. minnt. 047It THAT MA .11EO=PIENTS wgcmsaiml.
        DRAW UPON `MIS LPIT.211: Or. OREM, AS OW irolTa LEAB* AGREEMENT
        NM MAHE OP LANDEORDI, DATED                             !19 "BAVE
        BEEN NET.
skanz. nitnarttiONS:
THIS LETTER OP CREDIT NAY BE TRANS 1%RED IN NEP= BUT sox, pur BY
.firkak4 or Pivot]: To• ANOTX212,..,0.zook. iirmipf THE UNITED. 43TATES. BY THE
331WWCAEIC 'CIMPLETIWO• THE Btior.40SED. tlimprza ?Owl tigio SENDING IT TO
.EMOSE OF SANE 3 ATM% *LETTER OF OREDIT. DEPARTMENT. THE ORIGINAL OF THIS
LETTER or CREDIT AND AZ4 42010,401740 stsiOtro Mist ActomPittit .,ThE illsgOrgt
iN OR THAT TEN. TEANNFER iggEff 'EF.PECTED NAY HE: ENDORSED MESON •

PARTAL ONAWINOS ARE FERMItTED+
  pRpv. ROginTEp FOR batikro must aim tigeitAWN UNDER MAIM tir 1.01/q
12REv0Chnt STANDBY' LETTER OF I.2REDIT NO: • DATED .
WE MEW AoRms: 1ITH .m.pRAwgR THAT A zioft(S) Pam AND cdRintAxcil
WITH TO 'Ma p..r THIS LETTER OF t1lEt41$ !Mg! Br Atm • aioN01ND 2..r• .
riEESENTED'AT OUR CouStEk4 Nalait vENOrt..rAtIvrtt, . THE INMENT FOR
PAYNENT..101414 -131021. MM. PP OM= SEAVLt BE FINALAND PPRMOPX.VR. PM.
ZIJ roRposES .311TH,Orrl VERIFICATIONt BY • Mau or Emu AND SHALL' NDT
EEIVEdT     EErgiAtit.di DENtA7,,,. OR - CONTEST. • • ••     ••
2,Eita• &tau Or ottriinT X .St20100 To tcE PUBLICATION to., 400 003
11211g0E)




                                       Exhibit .E•
                                      PO•le
Gap.
112Q,Cannecticu; AvO.,
maihingitan. 0.
              0-
tedepiNdieNoonnectA
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 92 of 119




                                           LO laThanitz
                                                          DocummaRy iclizede
PLACE AND DATE OP ISSUE:.                  DATE AND natk OP .EXPIRY2
LOXTY, STATE, lawn                         EDAM INANE Wm, 1;11/44. EVATE3
AOCT PAIttlz                               BENEFICIARY OR TRANSFEREE:
ELANDLORD]                                 99V MERRY AVENUE.
                                           SAN 13RUNO, 'CALIFORNIA 94966


HlerVAVIT .
X        (SPECIFY NAM ssziis mint SWOP; ACCORDING TO LAW Hisamt DEPOSE
AND- SAY *THAT':

1.      1 *THE           (SPECIFY 71wiis let= iivor sichssisiatm WOW-PRESIDENT
        DR MORE . SPITVIE DIVICHE) OP,
        4011P0Rkft.tb/44 AND
2.          11EQUIRIMIC'S MCNAM TO DRAY/ UPON 'TEE ATTACHED [NAM Or Mx]
        LETTER OFIptit NO.. • . . .      S811 . 11'0E1% XR THAT ' CERTAIN LEASE
        DATED •             -- BETWEEN 'INANE or usoromi As (nANDLORD")
       „Atm                4                       40ARMATM A$ (HTENANw")
       HAvramiriarrAtTLIWANWNT ormagrpRov0.T.S.14amORDANcE WITH
       MxD truhat.
        stazp                  kiNDIOAT!         D #TLIIII
        •NNOIN tO*.aNO RN/SNORT:SW txr0RE 1dr: A soriat.rtmuto ria AND FOR SAID
        .coulfrr AEDitasrg;   fSZOWSTURN Aiq NoTARIEND sEAL
ifE MEW toy*             ppicolowy            tom  I, vo iT xe stJ5it3aPIO
IBA manes cusiroms. AND PRACTICE FOR DOCUMENTARY% CREDITS (19B3 REVISION,
INTEREATICNAL.          amino OP
                            cQEMERCE1, PIBXS, ?Ram T.tingacAtroii NO. .400)
AND. INGAGES. UN'INkeooRDAses Taxacaolg %%las sifeasor. THE           AND  mop
DATE -OF THE CREDIT Alid 'ThE NAME OF CUR SANK MEST:SE QUOTED ON. ALL DRAFTS
REQUIRED. IF THE 00=V iS MOO:Mk-0 yOlitocntAvos, RAVE PRESENTATION.
MUST BE QUOTED ON THE amps. or THIS *linos BY THE:HANK WIEN TO
OMIT SS AVAIW.M. • •




                                           page 2. of
Bei)
4120 tAltneotrait Avb„ 46.v.
usetaileton,
hadifylutpalstuinecue
                          Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 93 of 119




                                                                                                                                                            :




 SOSIOSONO NV!
      ....
 POW 446144.
 40/oS
 milidiiri,
        •


 alleral. *L.A.& -
 rter. ek•f•-•te,
 Mitual.. parer 1.11141


 maio-         rapat
 1
                                           coda


        realleT
                          1120                                                                                                                                                                                        1••••

 pahlese......er wink
 6114M. b12.4ROA1.
 relaririrt.k
                                                                                                                                                                                                                              (!)
                                                                                   mem
                 N4:14'

 c        7.     Xitt
                                                               'CP


                                                                                          eaWalr                                 WM. TOTtO4
 OarrOWTOT TOT                  0)sebiLvelastra                                           prang 01411=ei.realsit
 *ASO lOPIMS OM,.
 VOMIT OKA, OM                                                                                                                                               tThigt
                                                                                                                                                              t
                                Of.1.1a.                                                   eta Wartraeirr Sr firp
 1.E7t.
                                                  ELEVATION                                                                                                       ELEVATION
                                                  ve•r•r•                                                                                                         rirelY

                                                                                   Away
                                                                                     a.1410             F    F°Alri
                                                                                                         17776.    "AM
                                                                                                       1.. • ".
                                                                                   1I                               I   a•
                                                                                                                                                                  .61413Er Desoreear
                                                                                                                                                                   O ialetra 7reS 0-17str-.
                                                                                                                                                                       r
                                                                                                                                                                       enes-
                                                                                                                                                                         """"re. rteerer
                                                                                                                                                                                   '44"rirreeb."44
                                                                                                                                                                                              lra leterrie
                                                                                                                                                                                                      "Yra "fe =tin
                          4- 14...1.14                                                          Wa.                          irrerawaiina)                               .4ler•-irer eripieri       clIMat .114 tam ideral
                                                                                                                                                                  •  MOB= D4 MO.
                                                                         get maT
                                                                                                                                                                  C Mal Iralirriert la ter tee.
                                                                                                                        wine cm MAO.                              • sal eta* it in aa, %same aim= NM SIAM.
                                                                      WOOL ./SO, 'MOO.                                  Arena ariMIT /Oa=                         •  anar memswam.. LI ISTamm.
                                                                                                                                                                    MOT en.f.                   WORM
                                                                                   •                                                                              8

                                                                                                                                                                  •
                                                                                                                                                                      r=
                                                                                                                                                                     MOM   nen Inurrerres       er meson 'pre Moe par ni
                                                                                                                                                                                     re MOAT DOO• TOMO AM TOMO. I.
                                                                                                                                                                                irreenemea P.M&
                                                                                                                                                                     Slit num er eas. n memoirs Imre1, rem mare
                                                  PARTIAL WHET LEVEL PLAN                                                                                            elate re re Molter Sr keerarre Damn,
                                                  mr.m.                                                                                         (V                •  ohm use is lihecuee. =WM mewII in!




                                                                                                                                             OOPZIOSTO                                        III014                           MOO
                                              asp                                        Ole
                                               ffe Asia Waspy .C..avedir.                                                                    112t1 CONNECTICUT AVENUE N.W.
mime ivrh,
                                              ATMS OCTLITITAPOSOOMEMT
                                                lIfiD ratINICI.Orele alletteal
                                                                                                                                             WASHINGTON, D.C.                                                                       11A-1
as•ophiCaurds gas                               Male 14 102150 021/111111                                                                        ItleTWOOTOTIZOMMO MT/DOOMS
liermFbiaa                                                                                                                                   5114             eseaeir
-04                                 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 94 of 119




           emuDemi .                                raarals .I.ar   •                        nosamisies




      "     VgiSc="46K                                                                       sour urns ormyrs
                                                                                             .4rw.hro.r.fer...frque
                                                                                                                                                                                                       gjorstraratialrer

            Mae                                                                              gaga. hIATI swap*.
                                                                                                       paall                                                                                           0:11160111117

           Mira joie,

           artu.Ageracza                                                                     w
                                                                                             airrA4triger                                                                                                              parti.e
                                                                                                                                                                                                                             lebc..
                                                                                                                                                                                                       =galena
                                                                                                                                                                                                       fritirtrpre
           terAgleVre:ofite                                                                  orrxtri oirsk
                                                                                             aterw    Pr4,4
                                                                                                 ' .011,0                                                                                              mrmapa


           ~Jai alloara
                     wr.o,rf




                           SOMETRICO) COLUMN :103                                                                                                                                                      MOVArmov •
             UTtjnI,5                                                   Mama                                                                                                                           rasa braggr.,
                                                                                                                                                                                                            rh."6
           •resarlaffhjam                                               Ir. :WM alaj                                                                                                                   Wu
                                                                                                                                                                                                               Of.
                                                                                                                                                                                                               Mane
                                                                                                                                                                                                                              •
                                                                                                                                                                                                                               mai.
              raturpma
           Mlwa                                                         rang.   .r.1715 6,0411                                       ewe                                                                       NCO
                                                                                                                                                                                                       Xrriaricr
           wrfi
           k4Mangfeir314                                                010.4. 0.131) Wt.
                                                                        470.16.1610 Mai
                                                                                                                      rtgargitor                                                                           Ut.
                                                                                                                                                                                                           .-••• 046`
           lahl•S                                                                                                                                                                                                  Cr
                                                                                                                                                                                                                Wan.
                                                                                                 41.41. -     :
                                                                                                 row

                                                                        orwarrL jug.              .
                                                                        bytAkiNhor 1114441                                                                                                                       MaitoiritritrAcame

                                                                                                      04    11.: afoul. goy   oko,
           Zattrittoi
           Migkeigratoir                                                                                                                                                                            tam van timiwusga,
                                                                                                                                                                                             par caP Avg WET ertaterrcrwartwr)
                    •                                                                                                                                                                     towar Lid

                                                                                                                                                                                     P"41etakT Etcp4
                                                                                                                                                                                  4 r—tp.44tre OA. Iamb
                               SECOON ei"COLLONOBASE                                                    sectopt
                                                       =um
                                                                                                                                                                                     I.
                                                                                                                                       ". •   I
          osipporio                             Pa sit,   an                                                                                                                      Maar ea                       Saila
                                                    sdi ray t          swasaTi
                                                                                                                                              1423 COWIECTIOOTArEkalEi•PLVfa
                                                    staffisawlaatatiaaaalanin,
          tiOahailabalt
          Siallmaasalia6 NMI
                                                    MOM AillaCAONSCIWOUITI
                                                    Woo renartsour worm
                                                                                                                                              WASEINOTOtip DB
                                                                                                                                                 moss                   au wow.
                                                                                                                                                                                                                        RA.2
          41319gtatal
                                                                                                                                                        ' 6.12,6
                   Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 95 of 119

                                                                                                  EXHIBIT
Database: MRIBRE                                    Aged Delinquencies
                                                          MRIBRE
                                                                                               IR                                 Page:
                                                                                                                                  Date:           7/1512020
                                                                                                                                                  11:09 AM
ENTITY:     1120                                  JACK I. BENDER & SONS                                                           Time:
                                                      Period: 07/20


Invoice Date Category                 Source            Amount                    Current      1 Month        2 Months           3 Months           4 Months


                                                         a pitOcciu
                                                                                                            Anftl.......--....
                                                                                       A:           ..'c                            •• -71.=::21:valF"..v.,...r4F.i;i1
10/1/2013 STX Sales Tax               NC                    -1.25                      0.00      0.00             0.00                0.00                 -1.25
11/2512014 PPR Prepaid Rent           CR                    -1.25                       0.00     0.00              0.00               0.00                 -125
1/27/2015 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00               0.00                 -125
2/25/2015 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00               0.00                 -125
3/24/2015 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00               0.00                 -1.25
8/2/2015   PPR Prepaid Rent           CR                    -1.25                       0.00     0.00              0.00               0.00                 -1.25
11/2412015 PPR Prepaid Rent           CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
6128/2018 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
1127/2017 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
2/24/2017 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
3/29/2017 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
5123/2017 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
7/24/2017 PPR Prepaid Rent            CR                    -2.50                       0.00     0.00              0.00              0.00                  -2.50
8/22/2017 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
6/25/2018 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
7/30/2018 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -1.25
8/27/2018 PPR Prepaid Rent            CR                    -1.25                       0.00     0.00              0.00              0.00                  -125
4/1/2020   STX Sales Tax              CH                    30.00                       0.00     0.00              0.00             30.00                   0.00
4/1/2020   IRA Trash Removal          CH                   500.00                       0.00     0.00              0.00            500.00                   0.00
5/1/2020    SIX Sales Tax           • CH                    30.00                       0.00     0.00             30.00              0.00                   0.00
5/1/2020    TRA Trash Removal         Cl.'                 500.00                       0.00     0.00            500.00              0.00                   0.00
611/2020    SIX Sales Tax             CH                    30.00                       0.00    30.00              0.00              0.00                   0.00
8/1/2020   IRA Trash Removal          CH                   500.00                       0.00   500.00              0.00              0.00                   0.00
7/1/2020    SIX Sales Tax             CH                    30.00                      30.00     0.00              0.00              0.00                   0.00
7/12020    IRA Trash Removal          CH                   500.00                     500.00     0.00              0.00              0.00                   0.00

            PPR Prepaid Rent                              -21.25                        0.00      0.00              0.00              0.00                -21.25
            SIX Sales Tax                                 118.75                       30.00     30.00             30.00             30.00                 -1.25
            IRA Trash Removal                           2,000.00                      500.00    500.00            500.00            500.00                  0.00
            ..    .
          THE GAP, INC. Total:                           2,097.60                     530.00    530.00            530.00            530.00                -22.50
                                                                                                    21,••••.......57:1'           V. ' ti    .17.rtifil.r"

                                                                           .,..„.,c
                                     .-„A:TAR.....a.         ,...0;,....                          =,                             ':r.:Wogiik,          ,2,01140
10/25/2016 PPR Prepaid Rent           CR                   -1.25                        0.00     OM                 OA                0.00               -1.25
11/29/2016 PPR Prepaid Rent           CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
12/27/2016 PPR Prepaid Rent           CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
4/25/2017   PPR Prepaid Rent          CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
8/1/2017    RET Reel Estate Taxes     NC                   -125                         0.00     0.00             0.00                0.00               -1.25
9/25/2017   PPR Prepaid Rent          CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
11/20/2017 PPR Prepaid Rent           CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
12/20/2017 PPR Prepaid Rent           CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
1/29/2018   PPR Prepaid Rent          CR                   -1.25                        0.00     0.00             0.00                0.00               -125
2/26/2018   PPR Prepaid Rent          CR                   -1.25                        0.00     0.00             0.00                0.00               -125
3/28/2018   PPR Prepaid Rent          CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
4127/2018   PPR Prepaid Rent        . CR                   -1.25                        0.00     0.00             0.00                0.00               -1.25
5/25/2018   PPR Prepaid Rent          CR                   -1.25                        0.00     0.00             0.00                0.00               -125
12/27/2018 PPR Prepaid Rent           CR                  -30.55                        0.00     0.00             0.00                0.00              -30.55
12/20/2019 STX Sales Tax              CH                  155.10                        0.00     0.00             0.00                0.00              155.10
12/20/2019 TEN Tenant Services        CH                2,585.00                        0.00     0.00             0.00                0.00            2,585.00
4/1/2020    RNT Base Rant             CH               55,253.25                        0.00     0.00             0.00           55,25325                 0.00
4/10/2020   ELE Electric Charge       CH                1,884.00                        0.00     0.00             0.00            1,884.00                0.00
5/1/2020    RNT Base Rent             CH               55,253.25                        0.00     0.00        55,253.25                0.00                0.00
5/8/2020    ELE Electric Charge       CH                  915.88                        0.00     0.00           915.88                0.00                0.00
                         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 96 of 119


     Database: MRIBRE                                            Aged Delinquencies                                Page:             2
                                                                       MRIBRE                                      Date:     7/18/2020
    ENTITY:       1120                                         JACK I. BENDER & SONS                               Time:     11:09 AM
                                                                    Period: 07/20


    Invoice Date Category                             Source     Amount        Current     1 Month   2 Months    3 Months     4 Months

•   8/1/2020     RNT Base Rent                       CH         55,253.25         0.00   55,25325        0.00        0.00         0.00
    7/1/2020     RNT Base Rent                       CH         55,253.25    55,253.25        0.00       0.00        0.00         0.00

                 ELE     Electric Charge                         2,799.88         0.00        0.00      915.88    1,884.00         0.00
                 PPR     Prepaid Rent                              -45.55         0.00        0.00        0.00        0.00      .45.55
                 RET     Real Estate Taxes                          -1.25         0.00        0.00        0.00        0.00        -1.25
                 RNT     Base Rent                             221,013.00    55,253.25   55,253.25   55,253.25   55,253.25         0.00
                 STX     Sales Tax                                 155.10         0.00        0.00        0.00        0.00      155.10
                 TEN     Tenant Services                         2,585.00         0.00        0.00        0.00        0.00    2,585.00
               THE GAP, INC. Total:                            226,508.18    55,253.25   55,25325    58,189.13   57,13725     2,693.30

                 ELE     Electric Charge                         2,799.88         0.00        0.00     915.88     1,884.00        0.00
                 PPR     Prepaid Rent                              -80.80         0.00        0.00       0.00         0.00      48.80
                 RET     Real Estate Taxes                          -125          0.00        0.00       0.00         0.00       -1.25
                 RNT     Base Rent                             221,013.00    55,253.25   55,25325    55253.25    55,253.25        0.00
                 STX     Sales Tax                                 273.85        30.00       30.00      30.00        30.00      153.85
                 TEN     Tenant Services                         2,585.00         0.00        0.00       0.00         0.00    2,585.00
                 TRA     Trash Removal                           2,000.00       500.00      500.00     500.00       500.00        0.00
                     ENTITY 1120 Total:                        228,803.08    55,78325    55,783.25   56,699.13   57,667.25    2,870.80

                ELE      Electric Charge                         2,799.88         0.00        0.00      915.88    1,884.00        0.00
                PPR      Prepaid Rent                              -66.80         0.00      . 0.00        0.00        0.00      46.80
                RET      Real Estate Taxes                          -1.25         0.00        0.00        0.00        0.00       -1.25
                RNT      Base Rent                             221,013.00    55,253.25   55253.25    55,253.25   55,253.25        0.00
                STX      Sales Tax                                 273.85        30.00       30.00       30.00       30.00      153.85
                TEN      Tenant Services                         2,585.00         0.00        0.00        0.00        0.00    2,685.00
                TRA      Trash Removal                           2,000.00       500.00     500.00       500.00      500.00        0.00


                                             Grand Total:      228,603.68    55,783.25   55,783.25   56,699.13   57,667.25    2,670.80
              Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 97 of 119



     BLAKE                                RE A L                       E S TAT




                                                                                May 22, 2020



       Representing The Gap, Inc.
                    2 Folsom Street
    B.G.W. Limited
        Partnership San Francisco, CA 94105
                    Ann: Real Estate Law, Store #1009, LID #651

            Blake                  RE: Landlord:         Jack I. Bender & Sons
      Development                      Tenant:           The Gap, Inc.
         Company                       Premises Address: 1120 Connecticut Avenue, Washington, DC 20036

                        Dear Sir or Madam:
     Jack L Bender
           & Sons     Please be advised that as of the date of this letter, The Gap, Inc. (the "Tenant") is delinquent in the
                   payment of "Base Rent" and "Additional Rene' (as those terms are defined in the Lease) due Jack I.
      Northwestern Bender & Sons (the "Landlord") under that certain Lease Agreement dated June 9, 1992, as amended,
      Development If applicable, along with any and all addenda, riders, exhibits and attachments thereto (collectively the
         Company "Lease"), in the amount of $117,037.18 (the "Anearage"), as set forth more fully on the attached
                   statement of account.
      Northwestern     Tenant's failure to pay any Rent due which failure shall continue for a period of ten (10) days after
      Development receipt of written notice from Landlord constitutes an "Event of Default" as defmed in the Lease. In
     Company "B" the Event of Default by Tenant under the Lease, Landlord may, in Landlord's sole and absolute
                    discretion, avail itself of any and all rights, claims and remedies under the Lease, at law and in equity.
       Professional Any and all statements contained herein are made under a full reservation of rights by Landlord.
        Associates Further, Landlord's •acceptance of any payment(s) from Tenant of any Base Rent, Additional Rent
                    and/or any other sums due under the Lease which is/are less than the full amount of the Arrearage shall
                    be accepted under a full reservation of rights by Landlord.
    Rcdneb Parting
                       Should you have any questions or require additional information, please feel free to contact me.
      Rhode Island                                                              Yours truly,
    & M Associates
                                                                                BLAKE REAL ESTATE, NC.
    120, & L Streets                                                            for :ack I. Bender & Sons
            Limited
         Partnership

      Glade Valley
             Farms
      Joint Venture                                                             Tracie N. Dewey
                                                                                Lease Administrator

                       Enclosures
                       cc: Michael Gordon, V.P./Leasing, Blake Real Estate, Inc.
                           The Gap, Inc., 40 First Plaza NW, Albuquerque, NM 87102, Attn: Real Estate Payables,
                           Store #1009, LID #651


                                  1150 Connecticut Ave, N.W. • Suite 900 • Washington, DC 20036-4104
                                          Telephone: 202.778.0400 • Facsimile: 202.223.9636
                                                          www.blakereal.com

4
Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 98 of 119



                     A                     .                                                             •        - •--- •-• ---
                     1ellopell    =Pa onerdeod                                             te08.0000.0WIL Ned SUM AMP 1. Lag twos sci
                                                                       OX
                              &MO MUM!               itemritl$134411V 1101          01E95 911112 TOU0 021T WEOL
                           swimming,=raft 0
                          milogeolOPV oxilgoeS a                                                 OW &Mad UAUPOPUNLO JecilluitO OPIW    T
                                   ealwElfiggi                          u•42020
                                                 &WC MOWN gamin 00 Pa= CI
                                                               twit
                                me *luau uoundig, xliABOOI PROM PR       r..5,[0 0
                                                                         .2.21
                                                                   SP N
                                                                                             90 6ES 681.6 09179 Z0176 0698
                         MOM PPS Paang  a= a       hallaa Paigilift enulaWiririS,
                                =BM PasPAN CI                     mmtedg1Pd 0
                             easawbs etyt Allow a                 id& otatie 'e            111111111111111111111111111111111111
                                                                                           rr            'enitrohr -3 :199-V
                                                         1,541-rtil i 6
                                                                                           rvi-k g     1/1361'
                                                                                                                                   (111/
                                 oN D YitcPCI ssarne kahearo nue AJI
                                wit ti t        luaxerP soloPPB hal* II VI                                        ncomppveimv
                                                                                                       wane =dem woeetp uo
                          fda,Pa P 'V                               wAtarVal               `2381dllow apo 3PNCI NI 01 PAD 2114 WAN it
                          oacsaippv lJ                                                           •noAo paw gag urges uso aro ieut os
                                                                                            MOM etp uo swum pue auseu molt Wpd a
                              Peelt                                   it.2(
                                                                    CultIeukg V                             13ue      SLUM eialdula0
                                      AU9,11130 NO NC1.1.23S S0.41 3.1.31cil-V03                 1:101.10.J3   3.1.37,.11l03   :E2 a NI S

                                                                                     te.
                                     addl.244a .58111
                                                                                                 7019 112.0 -0001. -2448 -5E27.
               Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 99 of 119




                         . SUPERIOR COURT. FOR THE DISTRICT OF COLUMBIA
                               CIVIL DIVISION — CIVIL ACTION BRANCH


 JACK.1: BENDER & SONS
 C/O MICHAEL R.. COGAN, ESQ.
 MICHAEL R. COGAN, P.C.
 12 SOUTH SUMMIT AVENUE
 SUITE 250
 GAITHERSBURG, MD 20871

           PLAINTIFF;
                                                      CASE NO.
 THE GAP1:1NC., a/Wa Gap Inc.
 SERVE: CT CORPORATION SYSTEM
 REGISTERED. AGENT
 1015 15Th ST..NW
 SUITE 1000
 WASHINGTON, DC 200.05

           DEFENDANT..

State of
                                                as:
County/City of:

                        APPLICATION AND•AFFIDAVITJN.SUPPORT.:.OF..JUDGMENT
                                                  .vos?
       Personally appeared on this ,            ,         day of July, 2020, Owen Billman, who is the President and
authorized agent. of Blake:Real Estate, Inc. ("Blake"). 'Blake is,, hrturn, the authorized agent of Jack L Bender &
Sons, a Washington, D.C.:genetal nartnership. (the "plaintiff). Therefore, Mr.. Bilhnan makes this Application.
Affidavit laStippOrt.of:Judgrilent.(the "Affidaiiii").ittis capacity as    authorized agent of Plaintiff. Further, Mr:
!Ullman makes this Affidavit under oathand in.due form oflawas follows:*

    1.       The undersigned' is over the age of 18 Yeari, has personal knowledge of the facts. and matters 'herein, it
             competent.to. testifir to thematters stated and is duly authorized to make this Affidavit for and on behalf
             of Plaintiff.
    2.       Plaintiff and The Gap, Inc.,           Gapi Inc. (tho "Defendant") did enter into that certain "Multi-
            :Occupancy Banding Lease" dated :Ame. 9,. 1992 (the "Original Lease"), as amended by that certain
             "Supplement to Lease" dated my.7, 2004 (the First Amendment"), as further amended by that certain
             "SecondSupPletrient to Lease" datedJune 21,2007 (the "Second Amendment"), as further emended by
             that certain "Third Supplement to Lease" dated bly 27,2015 (the "Third Amendment") (the "Original
             Lease", the "First Amendment", the "Second AmendMent". and the 'Third Amendment", along with any
             and all. addenda, -riders, exhibits and attachments thereto are referred to herein, collectively, as the
             "Lease"), pursuant to which Plaintiff leased to Defendant, and Defendant leased from Plaintiff, the
             "Premises" (as defined in the Lease), consisting of certain commercial retail space located on the first
             (pt) floor and mezzanine level of.the "Building" (as defined in the Lease) haVing an address of 1120
             Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 100 of 119


           Connecticut Avenue, N.W., Washington, D.C. 20036 , in accordance with and as set forth more fully in
            the Lease.
   3..     Defendant has committed an "Event of Default" (as defined in the Lease) as a result of Defendant's
           failure to pay to Plaintiff timely and in full (and after notice and cure as required by the Lease) all sums
           due under the Lease, as set forth more fully in the attached Complaint and the exhibi8ts thereto, which
           is/are incorporated herein by reference.
   4,      The Complaint and all exhibits attached thereto contain sufficient detail as to liability and damages to
           apprise Defendant clearly of Plaintiff's claims against the Defendant, including the contract rate of
           interest in accordance with the Lease.
   5.      There is justly due and owing by Defendant to Plaintig without deduction or setoff, rent and other sums
           due under the Lease through July 1, 2020, in the amount of $2.28,603.68, plus interest at the rate of
           8.25% from December 20, 2019 until paid in full, plus attorney fees as provided for in accordance with
           the Lease.
   6.      Plaintiff does reserve all rights to amend the Complaint or file successive suits for rent and other sums
           which come due under the Lease after July 1, 2020.
   7.      Plaintiff has not, directly or indirectly, received any part ofthe amount charged herein as due, or received
           any security or satisfaction for which credit has not already been given.
   8.    • The statements contained herein and in the Complaint are true and the documents attached hereto are
           genuine and accurate copies of the originals.

I DECLARE AND AFFIRM under the penalty of perjury that the                    Ointak        14. are true and
     correct to the best of my knowledge, information and belie

                                                             . 418t1:
                                                               Print: Owen 1311iman
                                                              Title: Authorized Agent of Plaintiff


                                          4day of
SWORN TO AND SUBSCRIBED before me this 2,,1                             ,2020.
                                                                                  ......Noy Public


              My commission expires:.                                                                 • ir.1            NIP % \
                                                                                                     i • • e,
                                                                                                di       .r ea ...
                                                                                                               gpl... or
                                                                                                               •' .:. :.. a
                                                                                                n'101--••• leo e  t .:#
                                                                                                 „I.-v.1a •. .:.:4,           .... •
                                                                                                1. t4Y•7r1
                                                                                                   . .t IP 7,•k4..g•.0
                                                                                                                     iitSvkls i
                                                                                                  +_    •,4
                                                                                                      .1, • .10-       .0,•;g1 t
                                                                                                      ,41
                                                                                                              1.,**..,,,
                                                                                                                    ‘ * " 11 .0
                                                                                                        -lir;•••T • v.        ,i•
                                                                                                       ' - •1-111100histim—
                                                                                                                   :.




                                        /5.44„cMcI4c1McMcMcI49               04?ricRIDV> 9179=s:1M-1 z 17-y9v, T9r-14c1c14,
                       Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 101 of 119




                                                                                                                                   Fonn CA 114
                                     SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                                   CIVIL DIVISION
                                                                                                  Case Number:      2020 CA 003261 B

                 Jack I Bender & Sons                                  vs.      The Gao. Inc.. a/k/a Gam Inc.
                           Plaintiff/Landlord                                               Defendant

           AFFIDAVIT IN COMPLIANCE WITH THE SERVICEMEMBERS CIVIL RELIEF ACT (2003) (50 U.S.C.
                                           App. § 501 et seq.)

        Michael R. Cogan, Esquire                                                                       , certifies and declares as follows:
       (Type or print name dearly)
       1. I am: ['the plaintiff orEl the plaintiffs agent in the above-entitled case. My relationship to the plaintiff is yr the person
            completing the form Is the plaintiff leave this line blank) Attorney for Plaintiff
       2. This affidavit is made pursuant to Section 201 of the Servicemembers Civil Relief Act (50 U.S.C. App. § 521).
       3. I have caused a careful investigation to be made to ascertain whether the above named defendant is in the military
            service of the United States Army, Navy, Air Force, Marine Corps, or Coast Guard; or a National Guard member
            called to active service for more than 30 consecutive days by the President or Secretary of Defense to respond to a
            national emergency; or a commissioned officer in active service of the Public Health Service or the National Oceanic
            and Atmospheric Administration.
       4. As a result of this investigation, I hereby state as follows: (check box A, B, C, or D and complete as instructed)
            A. El The defendant is not in any of the above named branches of the military service AND the defendant has not
                     received notice of induction or notice to report for military service, AND, if this Is an action for possession of
                     real property, the premises are not occupied chiefly for dwelling purposes by the spouse, children, or other
                     dependents of a person in military service. The facts supporting this conclusion are as follows (check all
                     that apply and attach additional pages and documentation as necessary):
                     El I have proof of the defendant's military status from the Department of Defense Manpower Data Center,
                           and the certificate of non-military status is attached.
                     El I have contacted each branch of the military and have received confirmation from each branch that the
                           defendant is not in military service. The responses I received are attached.
                     12 The. defendant is not an individual. It is a corporation                                                and, therefore,
                          no investigation of military service is required.                   (Specify Type of Business Entity)
                     O I asked the defendant personally on (data)
                     o I spoke on (date)                            with (name and relationship with defendant)
                          who has reason to know the defendant's military status because

                     D For the following reasons (explain):

           B.0       After a careful investigation, I could not determine whether the defendant is in any of the above named
                     branches of the military service, whether the defendant received notice of induction or notice to report for
                     military service, or, if this is an action for possession of real property, whether an occupant of the property is
                     the spouse, child, or other dependent of a person in military service. I have made the following efforts to
                     investigate the defendant's military status (attach additional pages and documentation as necessary):


           C. D The defendant is in one of the above named branches of the military service. The facts supporting this
                 conclusion are as follows (attach additional pages and documentation as necessary):


           D. El The defendant executed a waiver of rights under Section 107 of the Servicemembers Civil Relief Act (2003)
                   (50 U.S.C. App. § 517). A copy of the waiver, in at least 12. point type, signed by the defendant during or
                   after his/her military service, is attached.
       5. Pursuant to Section 201(b)(4) of the Servicemembers Civil Relief Act (2003) (5             App. § 521(b       certify
           and declare under ppnalty of p 'ury that the information contained above i


           Date:
                                                                                             Michael R. Cogan. Esquire
                                                                                             12 S. Summit Ave., Suite 250
444444444444Pnicli.c.ncWIn4r,m-A4                                                            Gaithersburg, MD 20877
                                                                                             P (240) 386-0550 mcogan@randdegal.com
       Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 102 of 119




    Superior Court of the District of Columbia
                                CIVIL DIVISION- CIVIL ACTIONS BRANCH
                                                INFORMATION SHEET
JACK I. BENDER & SONS                                           Case Number:             2020 CA 003261 B
                       v.                                       Date:

THE GAP, INC. a/kitt GAP, INC.                                  0 One of the defendants is being sued
                                                                   in their official capacity.
Name: (Please Print)                                                              Relationship to Lawsuit
                       Michael R. Cogan, Esquire
                                                                                         El Attorney for Plaintiff
Firm Name:
                       Michael R. Cogan, P.C.                                            III Self (Pro Se)
Telephone No.:              Six digit Unified Bur No.:
                                                                                         MI Other:
(240) 386-0550                      450916
                                                0 6 Person Jury Other:                   0 12 Person Jury
LIOn9FscAsEigiolteurY
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.:                     Judge:                                              Calendar #:

Case No.:                                    Judge:                                 Calendar#:


NATURE OF SUIT:             (Check One Box Only                                              •
A. CONTRACTS                                          COLLECTION CASES

  In 01 Breach of Contract          Ell 14 Under $25,000 Pltf. Grants Consent 111. 16 Under $25,000 Consent Denied
  M 02 Breach of Warranty           M 17 OVER 825,000 PM. Grants Consent IM 18 OVER $25,000 Consent Denied
  RI 06 Negotiable Instrument       M 27 Insurance/Subrogation                1111 26 Insurance/Subrogation
  NI 07 Personal Property                  Over $25,000 Pltf. Grants Consent          Over $25,000 Consent Denied
  M 13 Employment Discrimination MI 07 Insurance/Subrogation                  En 34 Insurance/Subrogation
  IN 15 Special Education Fees             Under $25,000 Pftf. Grants Consent          Under $25,000 Consent Denied
                   _       - I. 28 Motion to Confirm Arbitration
                                            Award (Collection Cases Only)
B. PROPERTY TORTS                                                                                                                 .

  MN 01 Automobile                    IS 03 Destruction of Private Property              MI 05 Trespass
  002 Conversion                      MI 04 Property Damage
  NO 07 Shoplifting, D.C. Code § 27-102 (a)

C. PERSONAL TORTS

  111 01 Abuse of Process               MI 10 Invasion of Privacy                        017 Personal Injury- (Not Automobile,
  ME 02 Alienation of Affection         MI 11 Libel and Slander                                 Not Malpractice)
  • 03 Assault and Battery              1111 12 Malicious Interference                   I. 18 Wrongful Death (Not Malpractice)
  III 04 Automobile- Personal Injury    M 13 Malicious Prosecution                       0 19 Wrongful Eviction
  11M 05 Deceit (Misrepresentation)     M 14 Malpractice Legal                           MI 20 Friendly Suit
  006 False Accusation                  •15 mama= Medical (including ‘1/2angful Death)   •21 Asbestos
  111 07 False Arrest                   016 Negligence- (Not Automobile,                 MI 22 Toxic/Mass Torts
  III 08 Fraud                                  Not Malpractice)                         MI 23 Tobacco
                                                                                         0 24 Lead Paint
                                       SUE REVERSE SIDE AND CHECK HERB                   IF USED


CV-496/June 2015
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 103 of 119




                         Information Sheet, Continued

C. OTHERS
  El 01 Accounting                        0 17 Merit Personnel Act (OEA)
  0 02 Att. Before Judgment           •       (D.C. Code Title 1, Chapter 6)
  DOS Ejectment                           0 18 Product Liability
  0 09 Special Writ/Warrants
     (DC Code § 11-941)                   ED 24 Application to Confirm, Modify,
 0  10 Traffic Adjudication                    Vacate Arbitration Award (DC Code § 164401)
 0  11 Writ of Replevin                   0 29 Merit Personnel Act (0111t)
 1=112 Enforce Mechanics Lien             0 31 Housing Code Regulations
 0  16 Declaratory Judgment               0 32 Qui Tam
                                          0 33 Whistleblower


U.
     0 03 Change of Name        •   0 is Libel of Information                    0 21 Petition for Subpoena
     0 06 Foreign Judgment/Domestic 0 19 Enter Administrative Order as                    [Rule 28-I (b)]
  DOS Foreign Judgment/International Judgment I D.C. Code §                     0 22 Release Mechanics Lien
  0 13 Correction of Birth Cettificate        2-1802.03 (h) or 32-151 9(a)]     0 23 Rule 27(a)(1)
  0 14 Correction of Marriage          0 20 Master Meter (D.C. Code §              (Perpetuate Testimony)
        Certificate                            42-3301, et seq.)                0 24 Petition for Structured Settlement
  0 26 Petition for Civil Asset Forfeiture (Vehicle)                            0 25 Petition for Liquidation
  0 27 Petition for Civil Asset Forfeiture (Currency)
  0 28 Petition for Civil Asset Forfeiture (Other)

D. REAL PROPERTY

     0 09 Real Property-Real Estate              0 08 Quiet Title          .
     0 12 Specific Performantm                   0 25 Liens: Tax/ Water Consent Granted
     0 04 Condemnation (Eminent Domain)          030 Liens: Tax/ Water Consent Denied
     El 10 Mortgage Foreclosure/Judicial Sale 031 Tax Lien Bid Off Certificate Consent Granted
     0 11 Petition for Civil Asset Forfeiture (RP)




               eel R. Cogan, Esq.
                   Attorney's Signature                                           7?frt9
                                                                                     Date




CV-49W June 2015
                    Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 104 of 119

                                             Superior Court of the District of Columbia
                                                           CIVIL DIVISION
                                                         Civil Actions Branch
                                     500 Indiana Avenne, N.W., Suite 5000 Washington, D.C. 20001
                                          Telephone: (202) 879-1133 Website: www.deeourts.gov

           JACK I. BENDER & SONS
           do Michael R. Cogan 12 South SturunalkOtir
           #250 Gaithersburg, la 20877                                                                              2020 CA 003261 B
                                                                                                Case Number
            THE GAP, INC. a/k/a GAP, INC.
            Serve: UT. uorporation System     Defendant
            1015 15th Street, NW Suite 1000
            Washington, DC 20005              SUMMONS
      To the above named Defendant:
              You are hereby summoned and required to serve an Answer to the attached Complaint, either
      personally or through an attorney, within twenty one (21) days after service of this summons upon you,
      exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
      or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
      Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
      attorney's name and address appear below. If plaintiff has no attorney, a dopy of the Answer must be mailed
      to the plaintiff at the address stated on this Summons.

             You are also required to file the original Answer with         in Suite 5000 at 500 Indiana Avenue,
      N.W., between 8:30 a.m. and 5:00 p.m., Mondays throw rid. or bIwn 9:00 a.m. and 12:00 noon on
      Saturdays. You may file the original A er with          ourt e       ore you serve a copy of the Answer on
      the plaintiff or within seven (7) Oa s a er yo       ye served the plaintiff. If you fail to file an Answer,
      judgment by default may be ent ed against iu for the relief demanded in the complaint.
         Michael R. Cogan #45
                                                                                          Clerk oft
     Name of Plaintiff's Attorney
         12 South Summit
                                                                             By
     A                                                                                                   e
         mcogan,randcJ gal.copi
         240 386 0550                                                        Date                    07/24/2020
     Telephone
     IMMilliteitTEMI (202) 828      Veuillez appeler au (202) 879-4828 pourune traduction          Di co mOt bti dich, hay pi (202)879-4828
     ea* MANI (202)879-4828a eignraNlia • DeTaq 4ci•P A.1111- (202) 879-4828


       IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
     ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TQ DO SO, A JUDGMENT BY DEFAULT
     MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
     COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
     REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
     ACTION, DO NOT FAILTO ANSWER WITHIN THE REQUIRED TIME.

        If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
     Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
     Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                    See reverse side for Spanish translation
                                                     Vea at dorso la traduccion al espatiol




    CV-3110 [Rev. June 2017]                                                                                             Super. Ct. Civ. It. 4
4
                    Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 105 of 119

        •
                                        TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
                                                               DIVISION CIVIL
                                                        Seccion de Acciones Civiles
                                          500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                                Telefono: (202) 879-1133 Sitio web: www.dceourts.gov




                                                                Demandante
                                        contra
                                                                                               Namero de Caso:

                                                                 Demanded°

                                                                 CITATORIO
        Al susodicho Demandado:
                Por la presente se le cita a comparecer y se le require entregar una Contestaciin a la Demanda adjunta, sea en
        persona o por medio de un abogado, en el plazo de veintifin (21) dfas contados despues que usted haya recibido este
        citatorio, excluyendo el dla mismo de la entrega del citatorio. Si usted esti siendo demandado en calidad de oficial o
        agente del Gobiemo de Los Estados Unidos de Norteamirica o del Gobierno del Distrito de Columbia, tiene usted
        sesenta (60) dfas, contados despues que usted haya recibido este citatorio, para entregar sit Contestacion. Tiene que
        enviarle por correo una copia de su Contestacion al abogado de la parte .demandante. El nombre y direccien del
        abogado aparecen al final de este domunento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
        copia de la Contestacion por coffeo a la direcciin que aparece en este Citato:io.

                A usted tambien se le require presenter la Contestacion original aI Tribunal en Ia Oficina 5000, alto en 500
        Indiana Avenue, N.W., entre las 8:3      . y 5:00 p.m., de lunespierties o entre las 9:00 a.m. y las 12:00 del mediodia
        los sibados. Usted puede         entar a Contestacion       hurl ante el Juez ya sea antes que usted le entregue al
        demandante una copia        a Contes eh% o en el pl: ••: e.siete (7) dfas de haberle he.cho la entrega al demandante. Si
        usted incumple co iresentar un Contestaci6 . odria dictarse un fallo en rebeldfa contra usted para que se haga
        efectivo el desa        qua se b a en la .     nda.
                                                                              SECRETAR10 DEL TRIBUNAL
       Nombre del     gado. , ,Dernandante
                                                                             Por:
       Dire • 6                                                                                          Subsecretano


                                                                             Fecha
         16fon
                       (202) 879-4828       Veulltez appeler au (202) 879-4828 pour une traduction   Da c6 mOt bi click h5y Ad (202)8794828
                   MilliittligMf(202) 879-4828 Warnaga                   ilincV +erste tel•ff+ (202) 879-4828 /Am*

         IMPORTANTE: SI OST.ED INCUMPLE CON PRFSENTAR UNA CONTESTACION EN EL PLAZO ANTES
      MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL RJZGADO, PODRf A
      DICTARSE UN FALLO EN RETIELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DAROS Y PERJUICIOS U OTRO
      DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRiA RETENERSELE SUS 1NGRESOS, 0
      PODRfA TOMARSELE SUS BIENES PERSONALES 0 BIENES RAfCES Y SER 'VENDIDOS PARA PAGAR EL FALL°. SI
      usTrsD PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
       EXIGIDO.

         Si desea converser con un abogado y le parece que no puede pagarle a uno, flame pronto a una de nuestras oficinas del Legal Aid
      Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) par pedir nyuda o venga a la Oficina 5000 del 500
      Indiana Avenue, N.W., pare informarse sobre otros lugares donde puede pedirayuda al respect°.

                                                      Vea al dorso cl original en inglds
                                                     See reverse side for English original
CV-3110 [Rev. June 20171                                                                                            Super. Ct. Civ. R. 4
                 Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 106 of 119
                                         Superior Court of the District of Columbia
                                                       CIVIL DIVISION
                                                     Civil Actions Branch
                                 500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                      Telephone: (202) 879-1133 Website: www.decourts.gov

       JACK I. BENDER 8c SONS
       do Michael R. Cogan 12 South SummillikAttff
       #250 Gaithersburg, gib 20877
                                                                                            Case Number
        THE GAP, INC. a/k/a GAP, INC.
        serve: CA. Corporation System     Defendant
        1015 15th Street, NW Suite 1000
        Washington, DC 20005             SUMMONS
  To the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, either
  personally or through an attorney, within twenty one (21) days after service of this summons upon you,
  exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
  or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
  Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
  attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
  to the plaintiff at the address stated on this Summons.

          You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
  N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fri ys or between 9:00 a.m. and 12:00 noon on
  Saturdays. You may file the o           nswer with the urtither before you serve a copy of the Answer on
  the plaintiff or within     n (7) d s after yo        ve served the plaintiff. If you fail to file an Answer,
  judgment by defaul ay be enter again • for the relief demanded in the complaint.
   Michael R. og 4509 6
                                                                                      Clerk of the Court
 Name of PI
   12 So            A ue#250
                                                                         By
        Cr      , MD 20877                                                                         Deputy Clerk
       ganr,,randclegal.com
       3 0550                                                         Date
 Te         e
 011/11191g,ieiTEILS (202) 8794828 Veuiliez appeter au (202) 879-4828 pouruna traduction Di co mat !Ai dfch, hay gal (202)879-4828
 V110149*Apa,(202)879-48281E mamma fitdxs- 4.crio WITT+ (202) 879-4828 Nato,*


   IMPORTANT: IF YOU FALL TO FILE AN ANSWER WTTHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
 ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
 MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
 COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
 REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE 'THIS
 ACTION, DO NOT FALL Tf) ANSWER WITHIN THE REQUIRED TIME

    If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
 Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
 Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                See reverse side for Spanish translation
                                                 Vett at dors° In traduccion al espafiol




CV-3110 [Rev. Jima 2017]                                                                                           Super. Q. Civ. R. 4
                         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 107 of 119




                                            TRIBUNAL SlUPERIOR DEL DISTRITO DE COLUMBIA
                                                            DIVISION CIVIL
                                                              Seeder' de Aeciones Civiles
                                                500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                                      Telefono: (202) 879-1133 Sitio web: www.decourts-gov




                                                                      .Demandante
                                            contra
                                                                                                    Nfunero de Caso:

                                                                      Demandado

                                                                      CITATORIO
            Al susodicho Demandado:
                    Por la presente se le cite a comparecer y se le require entregar una Contestaciem a la Demanda adjunta, sea en
            persona o por medio de un abogado, en el plazo de veintiOn (2I) dias contados despuds que usted hays recibido este
            citatorio, exciuyendo el die mismo de Ia enlrega del citatorio. Si usted esti siendo demanded° en calidad de °Eclat o
            agente del Gobiemo de los Estados Unidos de Norteamdrica o del Gobierno del Distrito de Columbia, tiene usted
            sesenta (60) dies, contados despuds que usted haya recibido este citatorio, pare .entregar su Contestacion. Tiene que
            enviarle por correo una copia de an ContestaciOn at abogado de la parte demandante. El nombre y direccion del
            abogado apameen at final de este document°. Si el demanded° no tiene abogado, tiene quo enviarle at demandante una
            copia de la Conteatacion por correo a la cfireccien que aparece en este Citatorio.

                    A usted tambien se le require presenter la Contestacidn original al Tribunal en Ia Oficina 5000, sito en 500
            Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de tunes a viem      -entre las 9:00 a.m. y las 12:00 del mediodia
            los sibados. listed puede pros          a ontestacien original        el Juez ya sea antes que usted le entregue at
            demandante una copia de        ontestaci6n en el plazo de       (7) dies de haberle hecho la entrega al demandante. Si
            usted incumple con . enter tine Con stacidn, pod ' ictarse un fallo en rpbeldia contra usted para que se haga
            efectivo el desa    zo que se buses en demanda
                                                                                 SECRETARIO DEL TRIBUNAL
           Nombre del
                                                                                  POT:
           Direcci                                                                                                Subsecretario



           Tele
           ISM       MIA (202)879-4828           Veulllez appeler au (202) 879-4828 pour une !reduction       ed c6 mOt bail dick hay pi (202)879-4828
                       mseriggirem2D2) 879-4828 MakerMILID.fW7c vt•VD fe•PiT4.                        (202) 879-4828 AR0A-

             IMPORTANTE: SI USTED 1NCUMPLE CON PRESENTAR UNA CONTESTAQ6N EN EL PLAZO ANTES
           MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
           DICTARSE UN FALLO EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DAS= Y PERJUICIOS U OTRO
           DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, 0
           PODRIA TOMARSELE SUS BIENES PERSONALES 0 BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
           USTED PRErENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
           EXIGIDO.

              Si desca converser con un abogado y le parcce que no puede pagarle a uno, flame pronto a una de nuestras oficinas del Legal Aid
           Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) pare pedir ayuda o venga a la Oficina 5000 del 500
           Indiana Avenue, N.W., pare informarse sobre otros lugares donde puede pedirayuda al respect°.

                                                           Vea al dorso el original en hides              •
                                                          See reverse side for English original
    CV-3110 [Rev. June 2017]                                                                                                 Super. Ct. Civ. R. 4

4
                  Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 108 of 119
                              SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                            CIVIL DIVISION
                                           Civil Actions Branch
                               500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                  Telephone: (202) 879-1133 • Website: www.dccourts.gov

    JACK I. BENDER & SONS
      Vs.                                                                 C.A. No.        2020 CA 003261 B
    THE GAP, INC.
                                     INITIAL ORDER AND ADDENDUM
        Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
    ("Super. Ct. Civ. R.") 40-1, it is hereby ORDERED as follows:

          (1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
    in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
    filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
    original.

         (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
    copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
    such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
    prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

         (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
    defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
    who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
    as provided in Super. Ct. Civ. R. 55(a).

         (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
    assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
    establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
    or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
    binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
    concerning this Conference.

          (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
    Branch (202) 879-1750 may continue the Conference once with the consent of all parties, to either of the two
    succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
    date.
    No other continuance of the conference will be granted except upon motion for good cause shown.

         (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
    cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
    are available in the Courtroom and on the Court's website http://www.dccourts.govi

                                                                  Chief Judge Robert E. Morin
    Case Assigned to: Judge JASON PARK
    Date: July 24, 2020
    Initial Conference: 9:30 am, Friday, October 23, 2020
    Location: Courtroom 519
                500 Indiana Avenue N.W.
               WASHINGTON, DC 20001
fueosui NI3c5p0q—\]zXI÷wOmifIlia-DeaaorMmEQTDTu4-1-11+euz5=.12-0,=0061-CAI0-60
                                                                       - -Ou •dbzudbmdk
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 109 of 119


                       ADDENDUM TO INITIAL ORDER AFFECTING
                         ALL MEDICAL MALPRACTICE CASES

        In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or; if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"); prior to any further litigation in an effort to reach a settlement agreement: The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

        To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pd. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

      A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

       The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

        No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Codes 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www. dccourts. gov/medmalmediation.

                                                             Chief Judge Robert E. Morin


                                                                                              CAI0-60
            Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 110 of 119
                                                                        Filed
                                                                                      D.C. Superior Court
                                                                                      08/20/2020 13:53PM
                                                                                      Clerk of the Court

             IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                         (Civil Division-Civil Action Branch)

JACK I. BENDER & SONS,              )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Case No.:   2020 CA 003261 B
                                    )                Judge:      The Hon. Jason Park
THE GAP, INC., a/k/a Gap, Inc.,     )                Next Event: Initial Scheduling Conference
                                    )                            October 23, 2020
      Defendant.                    )
____________________________________)


               CONSENT MOTION TO EXTEND TIME FOR DEFENDANT
             THE GAP, INC., A/K/A GAP, INC. TO RESPOND TO COMPLAINT

                COMES NOW Defendant The Gap, Inc., a/k/a Gap, Inc. (“Gap”), by its

undersigned counsel, and submits this CONSENT MOTION to extend the time up to and including

September 8, 2020, for Defendant Gap to respond to the Complaint of Plaintiff Jack I. Bender &

Sons (“Bender”) pursuant to Super. Ct. Civ. R. 6 (b). In support of this motion, Defendant

Gap states as follows:

       1.       Plaintiff Bender filed the Complaint in the above-captioned action on July 23, 2020

and a Summons was issued on July 24, 2020.

       2.       The Summons and Complaint were served on Defendant Gap on July 31, 2020 by

a process server.

       3.       Defendant Gap’s response to the Complaint is due August 21, 2020.

       4.       Defendant Gap’s undersigned counsel was just recently engaged by Defendant Gap

and additional days are needed to conduct a good faith inquiry into the allegations and prepare a

response to the Complaint.

       5.       This motion is made in good faith and not for the purpose of undue delay.
            Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 111 of 119




       6.       PLAINTIFF BENDER CONSENTS TO THIS CONSENT MOTION TO

EXTEND THE TIME UP TO AND INCLUDING SEPTEMBER 8, 2020 FOR DEFENDANT

GAP TO RESPOND TO THE COMPLAINT.

       7.       A proposed Order and Rule 12-I (a) Certificate accompany this Consent Motion.

       Accordingly, Defendant The Gap, Inc., a/k/a Gap, Inc. respectfully moves this Court to

extend the time, by consent, for Defendant to respond to the Complaint up to and including

September 8, 2020.

Dated: August 20, 2020.

                                             Respectfully submitted,

                                             THE GAP, INC., A/K/A GAP, INC.


                                             /s/ Patrick Hanes
                                             Patrick Hanes (DC Bar # 1018551)
                                             Williams Mullen
                                             1666 K. St. NW, Suite 1200
                                             Washington, DC 20006
                                             (202) 293-8139 (telephone)
                                             (202) 293.5939 (facsimile)
                                             phanes@williamsmullen.com

                                             Counsel for Defendant
                                             The Gap, Inc., a/k/a Gap, Inc.




                                               2
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 112 of 119




           IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                       (Civil Division-Civil Action Branch)

JACK I. BENDER & SONS,              )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )              Case No.:   2020 CA 003261 B
                                    )              Judge:      The Hon. Jason Park
THE GAP, INC., a/k/a Gap, Inc.,     )              Next Event: Initial Scheduling Conference
                                    )                          October 23, 2020
      Defendant.                    )
____________________________________)

                                           ORDER

       This matter has come before the Court on Defendant’s CONSENT MOTION TO

EXTEND TIME FOR DEFENDANT THE GAP, INC., a/k/a GAP, INC. LLC TO RESPOND

TO COMPLAINT. Upon review of the record, it is this ______ day of ____________, 2020:

       ORDERED: the Motion is GRANTED and the time for Defendant The Gap, Inc., a/k/a

Gap, Inc. to respond to the Complaint is extended up to and including September 8, 2020.




                                            JUDGE, Superior Court
                                            of the District of Columbia


Send copies to:

Patrick Hanes (DC Bar # 1018551)
Williams Mullen
1666 K. St. NW, Suite 1200
Washington, DC 20006
202-293-8139 (telephone)
202-293-5939 (facsimile)
phanes@williamsmullen.com
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 113 of 119




Michael R. Cogan (DC Bar # 450916)
Michael R. Cogan, P.C.
12 S. Summit Avenue, Suite 250
Gaithersburg, MD 20877
(240) 912-0400 (telephone)
(240) 386-0555 (facsimile)
mcogan@randclegal.com

Counsel for Plaintiff Jack I. Bender & Sons
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 114 of 119




                                CERTIFICATE OF SERVICE

       I certify that on this August 20, 2020, a true copy of the Consent Motion to Extend Time

for Defendant The Gap, Inc., a/k/a Gap, Inc. to Respond to Complaint, proposed Order and Rule

12-I (a) Certification were served by email and first-class mail, postage prepaid, upon:

Michael R. Cogan (DC Bar # 450916)
Michael R. Cogan, P.C.
12 S. Summit Avenue, Suite 250
Gaithersburg, MD 20877
(240) 912-0400 (telephone)
(240) 386-0555 (facsimile)
mcogan@randclegal.com

Counsel for Plaintiff Jack I. Bender & Sons



                                                     /s/ Patrick Hanes
                                                     Patrick Hanes, Esq.
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 115 of 119




            IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                        (Civil Division-Civil Action Branch)

JACK I. BENDER & SONS,              )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Case No.:   2020 CA 003261 B
                                    )                Judge:      Jason Park
THE GAP, INC., a/k/a Gap, Inc.,     )                Next Event: Initial Scheduling Conference
                                    )                            October 23, 2020
      Defendant.                    )
____________________________________)



                               RULE 12-I(a) CERTIFICATION

       Before filing this Motion, counsel for Defendant The Gap, Inc., a/k/a Gap, Inc. obtained

the consent of the party affected by this Motion, Plaintiff Jack I. Bender & Sons.

Dated: August 20, 2020.

                                              Respectfully submitted,

                                              THE GAP, INC., A/K/A GAP, INC.


                                              /s/ Patrick Hanes
                                              Patrick Hanes (DC Bar #1018551)
                                              Williams Mullen
                                              1666 K. St. NW, Suite 1200
                                              Washington, DC 20006
                                              (202) 293-8139 (telephone)
                                              (202) 293.5939 (facsimile)
                                              phanes@williamsmullen.com
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 116 of 119
                                                                     Filed
                                                                                    D.C. Superior Court
                                                                                    08/24/2020 18:40PM
                                                                                    Clerk of the Court

                 SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                               CIVIL DIVISION


  JACK I. BENDER & SONS,

                 Plaintiff,
                                                    Case No.: 2020 CA 003261 B
            v.
                                                    Judge Jason Park
  THE GAP, INC.,
                                                    Initial Scheduling Conf.: 10/23/2020
                 Defendant.


                                            ORDER

       Upon consideration of defendant The Gap, Inc.’s consent motion to extend the time to

respond to the complaint, filed August 20, 2020, and for good cause shown, it is this 24th day of

August, 2020, hereby

       ORDERED that the consent motion is GRANTED; and it is further

       ORDERED that the defendant shall file its response to the complaint on or before

September 8, 2020.

       SO ORDERED.



                                            _________________________________
                                                          Judge Jason Park
                                            Superior Court of the District of Columbia
Copies to all parties via CaseFileXpress
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 117 of 119




                  Instructions for Remote Hearings by Telephone or Video
                                  Before Judge Jason Park

Remote hearings by telephone or video conferences will be held in a virtual courtroom, which the
parties and counsel may access in the following ways:

   (1) calling 1-844-992-4726 or 202-860-2110 and entering meeting ID number 129 705 0412;
   (2) going to the WebEx website at https://dccourts.webex.com/meet/ctb519 or going to
       https://dccourts.webex.com and entering meeting ID number 129 705 0412; or
   (3) downloading the WebEx Meetings app, opening the app, select Join Meeting, and enter
       https://dccourts.webex.com/meet/ctb519.

The WebEx platform has video capability, which can be utilized through the website or the app.
If you have trouble gaining access to the virtual courtroom, please call the judge’s chambers at
(202) 879-1885.

Please note the following guidelines for appearing in the virtual courtroom:

   (1) When you enter the virtual courtroom (by dialing in on a phone, or signing in through the
   website or app), you should not attempt to speak because another hearing may be underway.
   You should be automatically muted by the courtroom clerk when you first arrive. If you are
   using the WebEx website or the app, you may check in with the courtroom clerk using the
   “chat” function. If you are on a telephone, you should wait for your case to be called.

   (2) At the check-in time (which is specified in the Order setting the hearing), the courtroom
   clerk will perform a roll call to determine which parties and counsel are present. The
   courtroom clerk will then call the matters that are ready.


   (3) If a party or counsel does not respond when the matter is called, the judge’s staff will
   attempt to call and/or email the missing party or counsel (if the Court has that information),
   and will instruct the party or counsel to dial in or sign in to the courtroom. If parties or counsel
   “arrive” in the virtual courtroom after roll call, they should not attempt to speak because
   another hearing may be underway. If they are using the WebEx website or the app, they may
   check in with the courtroom clerk using the “chat” function. If they are calling in by telephone,
   they should wait for their case to be called.


If a party or counsel intends to rely on exhibits or other documents during the hearing, the party
or counsel shall e-mail the exhibits to the Court at judgeparkchambers@dcsc.gov, copying all
sides, no later than 5:00 p.m. the day before the hearing. The party or counsel must also file the
exhibits on the docket using the CaseFileXpress system and provide a copy of the exhibit to any
witness before the hearing. The exhibits must be separately labeled so that they can be easily
identified by all parties and the Court during the remote hearing.
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 118 of 119




            IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                        (Civil Division-Civil Action Branch)

JACK I. BENDER & SONS,              )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                 Case No.:   2020 CA 003261 B
                                    )                 Judge:      The Hon. Jason Park
THE GAP, INC., a/k/a Gap, Inc.,     )                 Next Event: Initial Scheduling Conference
                                    )                             October 23, 2020
      Defendant.                    )
____________________________________)


                     NOTICE OF FILING OF NOTICE OF REMOVAL

TO THE CLERK:

       Attached please find a copy of a Notice of Removal that is contemporaneously being filed

with the United States District Court for the District of Columbia. Pursuant to 28 U.S.C. § 1446

(d), this Court shall proceed no further with this case unless and until the case is remanded.

Dated: August 28, 2020.
                                               Respectfully submitted,

                                               THE GAP, INC., A/K/A GAP, INC.


                                               /s/ Patrick Hanes
                                               Patrick Hanes (DC Bar # 1018551)
                                               Williams Mullen
                                               1666 K St. NW, Suite 1200
                                               Washington, DC 20006
                                               (202) 293-8139 (telephone)
                                               (202) 293.5939 (facsimile)
                                               phanes@williamsmullen.com

                                               Counsel for Defendant
                                               The Gap, Inc., a/k/a Gap, Inc.
         Case 1:20-cv-02417 Document 1-1 Filed 08/28/20 Page 119 of 119




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, the foregoing document was electronically filed
with the Court in this case for distribution to the following:

Michael R. Cogan (DC Bar # 450916)
Michael R. Cogan, P.C.
12 S. Summit Avenue, Suite 250
Gaithersburg, MD 20877
(240) 912-0400 (telephone)
(240) 386-0555 (facsimile)
mcogan@randclegal.com

Counsel for Plaintiff Jack I. Bender & Sons


                                              s/ Patrick Hanes
                                              Patrick Hanes (DC Bar # 1018551)
